Exhibit 10.2

Execution Copy

 

SALE AND SERVICING AGREEMENT

among

HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3,

as Issuer,

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Trust Depositor,

HARLEY-DAVIDSON CREDIT CORP.,

as Servicer

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Indenture Trustee

Dated as of August 15, 2007

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE One DEFINITIONS

 

1

 

Section 1.01.

Definitions

 

1

 

Section 1.02.

Usage of Terms

 

21

 

Section 1.03.

Section References

 

21

 

Section 1.04.

Calculations

 

21

 

Section 1.05.

Accounting Terms

 

22

ARTICLE Two TRANSFER OF CONTRACTS

 

22

 

Section 2.01.

Closing

 

22

 

Section 2.02.

Conditions to the Closing

 

22

ARTICLE Three REPRESENTATIONS AND WARRANTIES

 

24

 

Section 3.01.

Representations and Warranties Regarding the Trust Depositor

 

24

 

Section 3.02.

Representations and Warranties Regarding the Servicer

 

26

ARTICLE Four PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

27

 

Section 4.01.

Custody of Contracts

 

27

 

Section 4.02.

Filing

 

28

 

Section 4.03.

Name Change or Relocation

 

29

 

Section 4.04.

Costs and Expenses

 

29

ARTICLE Five SERVICING OF CONTRACTS

 

29

 

Section 5.01.

Responsibility for Contract Administration

 

29

 

Section 5.02.

Standard of Care

 

29

 

Section 5.03.

Records

 

30

 

Section 5.04.

Inspection

 

30

 

Section 5.05.

Trust Accounts

 

30

 

Section 5.06.

Enforcement

 

32

 

Section 5.07.

Trustees to Cooperate

 

33

 

Section 5.08.

Costs and Expenses

 

33

 

Section 5.09.

Maintenance of Security Interests in Motorcycles

 

33

 

Section 5.10.

Successor Servicer/Lockbox Agreements

 

34

 

Section 5.11.

Separate Entity Existence

 

34

ARTICLE Six THE TRUST DEPOSITOR

 

34

 

Section 6.01.

Covenants of the Trust Depositor

 

34

 

Section 6.02.

Liability of Trust Depositor; Indemnities

 

36

 

Section 6.03.

Merger or Consolidation of, or Assumption of the Obligations of, Trust
Depositor; Certain Limitations

 

37

 

Section 6.04.

Limitation on Liability of Trust Depositor and Others

 

38

 

Section 6.05.

Trust Depositor Not to Resign

 

38

ARTICLE Seven DISTRIBUTIONS; RESERVE FUND; YIELD SUPPLEMENT ACCOUNT

 

38

 

Section 7.01.

Monthly Distributions

 

38

 

Section 7.02.

Fees

 

39

 

Section 7.03.

Advances

 

39

 

Section 7.04.

Reserved

 

39

 

Section 7.05.

Distributions; Priorities

 

39

 

Section 7.06.

Reserve Fund

 

43

 

Section 7.07.

Yield Supplement Account

 

44

 

Section 7.08.

Purchase of Contracts for Breach of Representations and Warranties

 

45

 

Section 7.09.

Reassignment of Reacquired Contracts

 

45

 

Section 7.10.

Servicer’s Purchase Option

 

45

 

Section 7.11.

Purchase of Contracts for Breach of Servicing Obligations

 

46

 

Section 7.12.

Interest Rate Swap Agreement

 

46

 

i


--------------------------------------------------------------------------------


 

ARTICLE Eight EVENTS OF TERMINATION; SERVICE TRANSFER

 

48

 

Section 8.01.

Events of Termination

 

48

 

Section 8.02.

Waiver of Event of Termination

 

49

 

Section 8.03.

Service Transfer

 

49

 

Section 8.04.

Successor Servicer to Act; Appointment of Successor Servicer

 

49

 

Section 8.05.

Notification to Securityholders

 

50

 

Section 8.06.

Effect of Transfer

 

50

 

Section 8.07.

Database File

 

50

 

Section 8.08.

Successor Servicer Indemnification

 

50

 

Section 8.09.

Responsibilities of the Successor Servicer

 

50

 

Section 8.10.

Limitation of Liability of Servicer

 

51

 

Section 8.11.

Merger or Consolidation of Servicer

 

51

 

Section 8.12.

Servicer Not to Resign

 

51

 

Section 8.13.

Appointment of Subservicer

 

52

ARTICLE Nine REPORTS

 

52

 

Section 9.01.

Monthly Reports

 

52

 

Section 9.02.

Officer’s Certificate

 

52

 

Section 9.03.

Other Data

 

52

 

Section 9.04.

Report on Assessment of Compliance with Servicing Criteria and Attestation;
Annual Officer’s Certificate

 

52

 

Section 9.05.

Monthly Reports to Noteholders and the Swap Counterparty

 

53

 

Section 9.06.

Regulation AB

 

55

 

Section 9.07.

Information to Be Provided by the Indenture Trustee

 

55

 

Section 9.08.

Exchange Act Reporting

 

55

ARTICLE Ten TERMINATION

 

56

 

Section 10.01.

Sale of Trust Assets

 

56

ARTICLE Eleven MISCELLANEOUS

 

56

 

Section 11.01.

Amendment

 

56

 

Section 11.02.

Protection of Title to Trust

 

58

 

Section 11.03.

Governing Law

 

59

 

Section 11.04.

Notices

 

59

 

Section 11.05.

Severability of Provisions

 

61

 

Section 11.06.

Assignment

 

61

 

Section 11.07.

Third Party Beneficiaries

 

61

 

Section 11.08.

Counterparts

 

61

 

Section 11.09.

Headings

 

61

 

Section 11.10.

No Bankruptcy Petition; Disclaimer and Subordination

 

61

 

Section 11.11.

Limitation of Liability of Owner Trustee and Indenture Trustee

 

62

 

ii


--------------------------------------------------------------------------------


EXHIBITS

Exhibit A

 

Form of Assignment

 

A-1

Exhibit B

 

Form of Closing Certificate of Trust Depositor

 

B-1

Exhibit C

 

Form of Closing Certificate of Seller/Servicer

 

C-1

Exhibit D

 

Reserved

 

D-1

Exhibit E

 

Servicing Criteria to be Addressed in Indenture Trustee’s
Assessment of Compliance

 

E-1

Exhibit F

 

Form of Indenture Trustee’s Annual Certificate

 

F-1

Exhibit G

 

Form of Certificate Regarding Reacquired Contracts

 

G-1

Exhibit H

 

List of Contracts

 

H-1

Exhibit I

 

Form of Monthly Report to Noteholders and the Certificateholder

 

I-1

Exhibit J

 

Seller’s Representations and Warranties

 

J-1

Exhibit K

 

Lockbox Bank and Lockbox Account

 

K-1

Exhibit L

 

Reserved

 

L-1

 

iii


--------------------------------------------------------------------------------


SALE AND SERVICING AGREEMENT, dated as of August 15, 2007, among Harley-Davidson
Motorcycle Trust 2007-3 (together with its successors and assigns, the “Issuer”
or the “Trust”), Harley-Davidson Customer Funding Corp. (together with its
successor and assigns, the “Trust Depositor”), The Bank of New York Trust
Company, N.A. (solely in its capacity as Indenture Trustee together with its
successors and assigns, the “Indenture Trustee”) and Harley-Davidson Credit
Corp. (solely in its capacity as Servicer together with its successor and
assigns, “Harley-Davidson Credit” or the “Servicer”).

WHEREAS the Issuer desires to acquire from the Trust Depositor a pool of
fixed-rate, simple interest motorcycle conditional sales contracts and
promissory note and security agreements relating to Harley-Davidson and Buell
motorcycles and motorcycles not manufactured by Harley-Davidson or Buell
(collectively, the “Contracts”) purchased by Harley-Davidson Credit and
subsequently sold by Harley-Davidson Credit to the Trust Depositor;

WHEREAS the Trust Depositor is willing to transfer and assign the Contracts to
the Issuer pursuant to the terms hereof; and

WHEREAS the Servicer is willing to service the Contracts pursuant to the terms
hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


ARTICLE ONE


DEFINITIONS


SECTION 1.01.        DEFINITIONS.  WHENEVER USED IN THIS AGREEMENT, THE
FOLLOWING WORDS AND PHRASES, UNLESS THE CONTEXT OTHERWISE REQUIRES, SHALL HAVE
THE FOLLOWING MEANINGS:

“Advance” means, with respect to any Distribution Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Distribution Date
pursuant to Section 7.03.

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.

“Aggregate Principal Balance” will equal the sum of the Principal Balances of
each outstanding Contract.  At the time of initial issuance of the Securities,
the initial aggregate principal amount of the Securities will be less than or
equal to the Pool Balance.

“Aggregate Principal Balance Decline” means, with respect to any Distribution
Date, the amount by which the Aggregate Principal Balance as of the close of
business on the last day of the Due Period relating to the Distribution Date
immediately preceding such Distribution Date exceeds the Aggregate Principal
Balance as of the close of business on the last day of the Due Period relating
to such Distribution Date.

1


--------------------------------------------------------------------------------


“Agreement”  means this Sale and Servicing Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

“Available Monies” means, with respect to any Distribution Date, the sum of the
Available Interest and the Available Principal for such Distribution Date.

“Available Interest” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of interest on the Contracts, (ii) the interest component of all Net
Liquidation Proceeds, (iii) the interest component of the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, (iv) all Advances made by the Servicer pursuant to Section 7.03,
(v) the interest component of all amounts paid by the Servicer in connection
with an optional purchase of the Contracts pursuant to Section 7.10, (vi) the
interest component of the aggregate of the Purchase Prices for Contracts
purchased by the Servicer pursuant to Section 7.11, (vii) the Yield Supplement
Withdrawal Amount, if any, for the related Distribution Date, (viii) the Net
Swap Receipt, if any, received from the Swap Counterparty for such Distribution
Date, and Swap Termination Payments made by the Swap Counterparty (less any
amounts used to enter into a Replacement Swap Agreement) and (ix) all amounts
received in respect of interest, dividends, gains, income and earnings on
investment of funds in the Trust Accounts as contemplated in Section 5.05(d).

“Available Principal” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of principal on the Contracts, (ii) the principal component of all
Net Liquidation Proceeds, (iii) the principal component of the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, (iv) the principal component of all amounts paid by the Servicer
in connection with an optional purchase of the Contracts pursuant to Section
7.10, and (v) the principal component of the aggregate of the Purchase Prices
for Contracts purchased by the Servicer pursuant to Section 7.11.

“Average Delinquency Ratio” means, for any Distribution Date, the arithmetic
average of the Delinquency Ratios for such Distribution Date and the two
immediately preceding Distribution Dates.

 “Average Loss Ratio” means, for any Distribution Date, the arithmetic average
of the Loss Ratios for such Distribution Date and the two immediately preceding
Distribution Dates.

“Base Prospectus” means the Prospectus dated August 22, 2007 relating to the
Harley-Davidson Motorcycle Trusts.

“Buell” means Buell Motorcycle Company, LLC.

“Business Day” means any day other than a Saturday or a Sunday, or another day
on which banking institutions in the city of Chicago, Illinois, Wilmington,
Delaware or New York, New York are authorized or obligated by law, executive
order, or governmental decree to be closed.

“Calculation Agent” means The Bank of New York Trust Company, N.A., acting in
such capacity under the Indenture.

2


--------------------------------------------------------------------------------


“Certificate” means the Trust Certificate (as such term is defined in the Trust
Agreement), representing 100% of the beneficial equity interest in the Trust and
issued pursuant to the Trust Agreement.

“Certificate Register” shall have the meaning specified in the Trust Agreement.

“Certificateholder” shall have the meaning specified in the Trust Agreement.

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register, as such term is defined in the Indenture.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Distribution Date” means the September 2008 Distribution Date.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register, as such term is defined in the Indenture.

“Class A-1 Notes” has the meaning set forth in the Indenture.

“Class A-1 Rate” means 5.5942% per annum (computed on the basis of the actual
number of days elapsed and a 360-day year).

“Class A-2 Final Distribution Date” means the September 2010 Distribution Date.

“Class A-2 Noteholder” means a Class A-2a Noteholder or a Class A-2b Noteholder.

“Class A-2 Notes” means, collectively, the Class A-2a Notes and the Class A-2b
Notes.

“Class A-2a Noteholder” means the Person in whose name a Class A-2a Note is
registered in the Note Register.

“Class A-2a Notes” has the meaning set forth in the Indenture.

“Class A-2a Rate” means 5.34% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

“Class A-2b Noteholder” means the Person in whose name a Class A-2b Note is
registered in the Note Register.

“Class A-2b Notes” has the meaning set forth in the Indenture.

“Class A-2b Rate” means LIBOR plus 0.25% per annum (computed on the basis of the
actual number of days elapsed and a 360-day year).

3


--------------------------------------------------------------------------------


“Class A-3 Final Distribution Date” means the June 2012 Distribution Date.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

“Class A-3 Notes” has the meaning set forth in the Indenture.

“Class A-3 Rate” means LIBOR plus 0.35% per annum (computed on the basis of the
actual number of days elapsed and a 360-day year).

“Class A-4 Final Distribution Date” means the November 2013 Distribution Date.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

“Class A-4 Notes” has the meaning set forth in the Indenture.

“Class A-4 Rate” means 5.52% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

“Class B Final Distribution Date” means the August 2014 Distribution Date.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register, as such term is defined in the Indenture.

“Class B Notes” has the meaning set forth in the Indenture.

“Class B Rate” means 6.04% per annum (computed on the basis of a 360-day year of
twelve 30-day months).

“Class C Final Distribution Date” means the May 2015 Distribution Date.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register, as such term is defined in the Indenture.

“Class C Notes” has the meaning set forth in the Indenture.

“Class C Rate” means 6.91% per annum (computed on the basis of a 360-day year of
twelve 30-day months).

“Clearing Agency” shall have the meaning specified in the Indenture.

“Closing Date” means August 30, 2007.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning specified in the “granting clause” of the
Indenture.

4


--------------------------------------------------------------------------------


“Collection Account” means a trust account as described in Section 5.05
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

“Computer File” means the computer file generated by the Servicer which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts sold to the Trust Depositor pursuant to the Transfer and
Sale Agreement and transferred to the Trust by the Trust Depositor pursuant to
this Agreement, and includes the master file and the history file as well as
servicing information with respect to the Contracts.

“Contract Assets” has the meaning assigned in Section 2.01 of the Transfer and
Sale Agreement.

“Contract File” means, as to each Contract, (a) the original copy of the
Contract, including the executed conditional sales contract or promissory note
and security agreement or other evidence of the obligation of the Obligor, (b)
the original title certificate to the Motorcycle and, where applicable, the
certificate of lien recordation, or, if such title certificate has not yet been
issued, an application for such title certificate, or other appropriate evidence
of a security interest in the covered Motorcycle; (c) the assignments of the
Contract; (d) the original copy of any agreement(s) modifying the Contract
including, without limitation, any extension agreement(s) and (e) documents
evidencing the existence of physical damage insurance covering such Motorcycle.

“Contract Rate” means, as to any Contract, the annual rate of interest with
respect to such Contract.

“Contracts”  means the motorcycle conditional sales contracts or promissory note
and security agreements described in the List of Contracts and constituting part
of the Trust Corpus, and includes, without limitation, all related security
interests and any and all rights to receive payments which are collected
pursuant thereto after the Cutoff Date, but excluding any rights to receive
payments which are collected pursuant thereto on or prior to the Cutoff Date.

“Controlling Class” means the Class A Notes (voting together as a single class,
if applicable) for so long as any Class A Notes are outstanding, then the Class
B Notes for so long as any Class B Notes are outstanding, and then the Class C
Notes for so long as any Class C Notes are outstanding.

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be principally
administered, which office at the date of the execution of this Agreement is
located at the address set forth in Section 11.04.

“Cram Down Loss” means, with respect to a Contract, if a court of appropriate
jurisdiction in an insolvency proceeding shall have issued an order reducing the
Principal Balance of such Contract, the amount of such reduction (with a “Cram
Down Loss” being deemed to have occurred on the date of issuance of such order).

“Cumulative Loss Ratio” means, as of any Distribution Date, the fraction
(expressed as a percentage) computed by the Servicer by dividing (i) the
aggregate Net Liquidation Losses for all Contracts since the Cutoff Date through
the end of the related Due Period by (ii) the Principal Balance of the Contracts
as of the Cutoff Date.

“Cutoff Date” means the close of business on August 12, 2007.

5


--------------------------------------------------------------------------------


“Defaulted Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) all or some portion of any payment under the
Contract is 120 days or more delinquent, (ii) repossession (and expiration of
any redemption period) of a Motorcycle securing a Contract or (iii) the Servicer
has determined in good faith that an Obligor is not likely to resume payment
under a Contract.

“Delinquency Amount” means, as of any Distribution Date, the Principal Balance
of all Contracts that were delinquent 60 days or more as of the end of the
related Due Period (including Contracts in respect of which the related
Motorcycles have been repossessed and are still in inventory).

“Delinquent Interest” means, for each Contract and each Determination Date as to
which the full payment due in the related Due Period has not been paid before
the 30th day after the scheduled payment date therefor (any such payment being
“delinquent” for purposes of this definition), all interest accrued on such
Contract from the Due Date in the Due Period one month prior to the Due Period
in which the payment is delinquent.

“Delinquency Ratio” means, for any Distribution Date, the fraction (expressed as
a percentage) computed by dividing (a) the Delinquency Amount during the
immediately preceding Due Period by (b) the Principal Balance of the Contracts
as of the beginning of the related Due Period.

“Delta Loan” means a loan made by the Seller pursuant to the program designated
as the Delta Program.

“Designated LIBOR Page” means the display on Reuters Screen LIBOR01 Page or any
successor service or any page as may replace the designated page on that service
or any successor service that displays the London interbank rates of major banks
for U.S. dollars.

“Determination Date” means the fourth Business Day following the conclusion of a
Due Period during the term of this Agreement.

“Discount Contract” means any Contract that has a Contract Rate which is less
than the Required Rate.

“Distribution Date” means the fifteenth day of each calendar month during the
term of this Agreement, or if such day is not a Business Day, the next Business
Day, with the first such Distribution Date hereunder being September 17, 2007.

“Due Date” means, with respect to any Contract, the day of the month on which
each scheduled payment of principal and interest is due on such Contract,
exclusive of days of grace.

“Due Period” means a calendar month during the term of this Agreement, and the
Due Period related to a Determination Date or Distribution Date shall be the
calendar month immediately preceding such date; provided, however, that with
respect to the Initial Determination Date or Initial Distribution Date, the Due
Period shall be the period from the Cutoff Date to and including August 31,
2007.

“Eligible Account” means a segregated deposit account maintained with the
Indenture Trustee, acting in its fiduciary capacity, or a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate

6


--------------------------------------------------------------------------------


of deposit, short-term deposit or commercial paper rating of at least A-1+ by
Standard & Poor’s and P-1 by Moody’s.

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a)           direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America;

(b)           demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or State banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term senior unsecured debt obligations (other than such obligations
the rating of which is based on the credit of a Person other than such
depository institution or trust company) thereof shall have a credit rating from
the Rating Agency in the highest investment category granted thereby;

(c)           commercial paper, master notes, promissory notes, demand notes or
other short term debt obligations having, at the time of the investment or
contractual commitment to invest therein, a rating from the Rating Agency in the
highest investment category granted thereby;

(d)           investments in money market funds having a rating from the Rating
Agency in the highest investment category granted thereby (including funds for
which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor);

(e)           notes or bankers’ acceptances issued by any depository institution
or trust company referred to in clause (b);

(f)            Repurchase and reverse repurchase agreements collateralized by
securities issued or guaranteed by the United States government or any agency,
instrumentality or establishment of the United States government (“Government
Securities”), in either case entered into with a depository institution or trust
company (acting as principal) described in clause (b), or entered into with an
entity (acting as principal) which has, or whose parent has, a credit rating
from the Rating Agency in the highest credit category granted thereby; and

(g)           any other investment with respect to which the Issuer or the
Servicer has received written notification from the Rating Agencies that the
acquisition of such investment as an Eligible Investment will not result in a
withdrawal or downgrading of the ratings on the Notes.

“Event of Termination” means an event specified in Section 8.01.

“Excess Amounts” shall mean Available Monies after distributions made in
accordance with Section 7.05.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

7


--------------------------------------------------------------------------------


“Final Distribution Date” means the Class A-1 Final Distribution Date, the Class
A-2 Final Distribution Date, the Class A-3 Final Distribution Date, the Class
A-4 Final Distribution Date, the Class B Final Distribution Date or the Class C
Final Distribution Date, as the case may be.

“First Priority Principal Distributable Amount” means, with respect to any
Distribution Date, an amount, not less than zero, equal to the result of (a) the
aggregate Outstanding Amount of the Class A Notes as of the preceding
Distribution Date (after giving effect to any principal payments made on the
Class A Notes on that preceding Distribution Date), minus (b) the Aggregate
Principal Balance at the end of Due Period related to that Distribution Date;
provided, however, that the First Priority Principal Distributable Amount shall
not exceed the Outstanding Amount of the Class A Notes (after giving effect to
any principal payments made on the Class A Notes on that preceding Distribution
Date).

“Fixed Rate Notes” means the Class A-1 Notes, the Class A-2a Notes, the
Class A-4 Notes, the Class B Notes and the Class C Notes.

“Floating Rate Notes” means the Class A-2b Notes and the Class A-3 Notes.

“Form 10-D Disclosure Item” means with respect to any Person, any litigation or
governmental proceedings pending against such Person, or any of the Issuer, the
Seller, the Indenture Trustee, the Owner Trustee or the Servicer of such Person,
or in the case of the Owner Trustee or Indenture Trustee, a Responsible Officer
of such Person, has actual knowledge thereof, in each case that would be
material to the Noteholders.

“Form 10-K Disclosure Item” means with respect to any Person, (a) any Form 10-D
Disclosure Item, (b) any affiliations between such Person and the Seller, the
Servicer, the Trust Depositor, the Owner Trustee and the Indenture Trustee
(each, an “Item 1119 Party”), to the extent such Person, or in the case of the
Owner Trustee or Indenture Trustee, a Responsible Officer of such Person, has
actual knowledge thereof and (c) any relationships or transactions between such
Person and any Item 1119 Party that are outside the ordinary course of business
or on terms other than would be obtained in an arm’s-length transaction with an
unrelated third party, apart from the transactions contemplated under the
Transaction Documents, and that are material to the investors’ understanding of
the Notes, but only to the extent such Person, or in the case of the Owner
Trustee or Indenture Trustee, a Responsible Officer of such Person, has actual
knowledge of such relationships or transactions.

“Harley-Davidson Financial” means Harley-Davidson Financial Services, Inc., a
Delaware corporation.

“Holder” means, with respect to a (i) Certificate, the Person in whose name such
Certificate is registered in the Certificate Register and (ii) Note, the Person
in whose name such Note is registered in the Note Register.

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

8


--------------------------------------------------------------------------------


“Indenture Trustee Fee” means, with respect to any Distribution Date,
one-twelfth of the product of 0.00225% and the Principal Balance of the
Contracts as of the beginning of the related Due Period; provided, however, in
no event shall such fee be less than $200.00 per month.

“Independent” when used with respect to any specified Person, means such a
Person who (i) is in fact independent of the Issuer, the Trust Depositor or the
Servicer, (ii) is not a director, officer or employee of any Affiliate of the
Issuer, the Trust Depositor or the Servicer, (iii) is not a person related to
any officer or director of the Issuer, the Trust Depositor or the Servicer or
any of their respective Affiliates, (iv) is not a holder (directly or
indirectly) of more than 10% of any voting securities of Issuer, the Trust
Depositor or the Servicer or any of their respective Affiliates, and (v) is not
connected with the Issuer, the Trust Depositor or the Servicer as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

“Initial Class A-1 Note Balance” means $120,000,000.

“Initial Class A-2a Note Balance” means $65,000,000.

“Initial Class A-2b Note Balance” means $120,000,000.

“Initial Class A-3 Note Balance” means $230,000,000

“Initial Class A-4 Note Balance” means $174,660,000.

“Initial Class B Note Balance” means $50,832,000.

“Initial Class C Note Balance” means $21,508,000.

“Insolvency Event” means, with respect to a specified Person, (i) the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction in respect of such Person in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days; (ii) the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; or (iii) the commencement by such Person of a
voluntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or state, bankruptcy, insolvency
or similar law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or other similar official for such Person or for any substantial part of its
property, or the making by such Person of an assignment for the benefit of
creditors or the failure by such Person generally to pay its debts as such debts
become due or the taking of corporate action by such Person in furtherance of
any the foregoing.

“Interest Determination Date” means, with respect to any Interest Period with
respect to the Floating Rate Notes, the day that is two London Business Days
prior to the related Interest Reset Date.

9


--------------------------------------------------------------------------------


“Interest Period” means (i) with respect to any Distribution Date and the Class
A-1 Notes and the Floating Rate Notes, the period from and including the
Distribution Date immediately preceding such Distribution Date (or, in the case
of the first Distribution Date, from and including the Closing Date) to but
excluding such Distribution Date and (ii) with respect to any Distribution Date
and the Fixed Rate Notes (other than the Class A-1 Notes), the period from and
including the fifteenth day of the month of the Distribution Date immediately
preceding such Distribution Date (or, in the case of the first Distribution
Date, from and including the Closing Date) to but excluding the fifteenth day of
the month of such Distribution Date.

“Interest Rate” means the Class A-1 Rate, the Class A-2a Rate, the Class A-2b
Rate, the Class A-3 Rate, the Class A-4 Rate, the Class B Rate or the Class C
Rate, as applicable.

“Interest Rate Swap Agreement” means the ISDA Master Agreement, the Schedule and
the Credit Support Annex thereto, each dated as of the Closing Date, between the
Swap Counterparty and the Issuer, and the Confirmations thereto, each dated as
of the Closing Date, and entered into pursuant to such ISDA Master Agreement, as
the same may be amended or supplemented from time to time in accordance with the
terms thereof, and includes any Replacement Interest Rate Swap Agreement.

“Interest Reset Date” means, with respect to any Interest Period with respect to
each Class of Floating Rate Notes, the first day of such Interest Period.

“Investment Earnings” means, with respect to any Distribution Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Trust Accounts to be deposited into the Collection Account on
such Distribution Date pursuant to Section 5.05(b).

“Issuer” means the Harley-Davidson Motorcycle Trust 2007-3.

“Late Payment Penalty Fees” means any late payment fees paid by Obligors on
Contracts after all sums received have been allocated first to regular
installments due or overdue and all such installments are then paid in full.

“LIBOR” means (i) in the case of the initial Interest Period, 5.5075%, and (ii)
for any Interest Period thereafter, the rate for deposits in U.S. Dollars having
a maturity of one month (commencing on the related Interest Reset Date) that
appears on the Designated LIBOR Page as of 11:00 a.m. London time, on the
applicable Interest Determination Date.  With respect to an Interest
Determination Date on which fewer than two offered rates appear, or no rate
appears, as the case may be, on the Designated LIBOR Page, LIBOR for the
applicable Interest Determination Date will be the rate calculated by the
Calculation Agent as the arithmetic mean of at least two quotations obtained by
the Calculation Agent after requesting the principal London offices of each of
four major reference banks in the London interbank market, which may include the
Calculation Agent and its affiliates, as selected by the Calculation Agent, to
provide the Calculation Agent with its offered quotations for deposits in U.S.
Dollars for the period of one month, commencing on the second London Business
Day immediately following the applicable Interest Determination Date, to prime
banks in the London interbank market at approximately 11:00 a.m., London time,
on such Interest Determination Date and in a principal amount that is
representative of a single transaction in U.S. Dollars in that market at that
time.  If at least two such quotations are provided, LIBOR determined on the
applicable Interest Determination Date will be the arithmetic mean of the
quotations.  If fewer than two quotations referred to in this paragraph are
provided, LIBOR determined on the applicable Interest Determination Date will be
the rate calculated by the

10


--------------------------------------------------------------------------------


Calculation Agent as the arithmetic mean of the rates quoted at approximately
11:00 a.m., in New York, New York, on the applicable Interest Determination Date
by three major banks, which may include the Calculation Agent and its
affiliates, in New York, New York selected by the Calculation Agent for loans in
U.S. Dollars to leading European banks in a principal amount that is
representative of a single transaction in U.S. Dollars in that market at that
time.  If the banks so selected by the Calculation Agent are not quoting as
mentioned in this paragraph, LIBOR for the applicable Interest Determination
Date will be LIBOR in effect on the prior Interest Determination Date.

“London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

“Liquidated Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) 90 days have elapsed following the date of
repossession (and expiration of any redemption period) with respect to the
Motorcycle securing such Contract, (ii) the receipt of proceeds by the Servicer
from the sale of a repossessed Motorcycle securing a Contract, (iii) the
Servicer has determined in good faith that all amounts expected to be recovered
have been received with respect to such Contract, or (iv) all or any portion of
any payment is delinquent 150 days or more.

“List of Contracts” means the list identifying each Contract constituting part
of the Trust Corpus, which list (a) identifies each Contract and (b) sets forth
as to each Contract (i) the Principal Balance as of the applicable Cutoff Date,
(ii) the amount of monthly payments due from the Obligor, (iii) the Contract
Rate and (iv) the maturity date, and which list (as in effect on the Closing
Date) is attached to this Agreement as Exhibit H.

“Lockbox” means the Lockbox maintained by a Lockbox Bank identified on Exhibit K
hereto.

“Lockbox Account” means the account maintained with the Lockbox Bank and
identified on Exhibit K hereto.

“Lockbox Agreement” means the Fifth Amended and Restated Lockbox Administration
Agreement dated as of November 1, 2000 by and among the Lockbox Bank, the
Servicer, the Trust Depositor, Eaglemark Customer Funding Corporation-IV, The
Bank of New York (successor-in-interest to the corporate trust business of
Harris Trust and Savings Bank), BNY Midwest Trust Company, Bank One, National
Association and The Bank of New York Trust Company, National Association, with
respect to the Lockbox Account, unless such agreement shall be terminated in
accordance with its terms, in which event “Lockbox Agreement” shall mean such
other agreement, in form and substance acceptable to the above-described
parties.

“Lockbox Bank” means the financial institution maintaining the Lockbox Account
and identified on Exhibit K hereto or any successor thereto.

“Loss Ratio” means, for any Distribution Date, the fraction (expressed as a
percentage) derived by dividing (x) Net Liquidation Losses for all Contracts
that became Liquidated Contracts during the immediately preceding Due Period
multiplied by twelve by (y) the outstanding Principal Balances of all Contracts
as of the beginning of the related Due Period.

11


--------------------------------------------------------------------------------


“Maximum Yield Supplement Amount” means with respect to any Due Period and the
related Distribution Date, after giving effect to the Yield Supplement Amount
for that Distribution Date, the maximum amount required to be on deposit in the
Yield Supplement Account on the Distribution Date immediately succeeding such
Distribution Date, which is equal to the present value (using an interest rate
of 1.75%) of the sum of all Yield Supplement Amounts for all future Distribution
Dates, assuming that future scheduled payments on the Discount Contracts are
made on the date on which they are scheduled as being due.

“Modified Required Holders” means Noteholders evidencing at least 66 2/3% of the
aggregate Outstanding Amount of the Controlling Class.

“Monthly Report” shall have the meaning specified in Section 9.05.

“Monthly Servicing Fee” means, as to any Distribution Date, one-twelfth of the
product of 1.00% and the Principal Balance of the Contracts as of the beginning
of the related Due Period or, with respect to the first Distribution Date after
the Closing Date, as of the Cutoff Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Motorcycle” means a motorcycle manufactured by a subsidiary of Harley-Davidson,
Inc. (or in certain limited instances Buell or certain other manufacturers)
securing a Contract.

“Net Liquidation Losses” means, as of any Distribution Date, with respect to all
Liquidated Contracts on an aggregate basis, the amount, if any, by which (a) the
outstanding Principal Balance of all Liquidated Contracts exceeds (b) the Net
Liquidation Proceeds for such Liquidated Contracts.

“Net Liquidation Proceeds” means, as to any Liquidated Contract, the proceeds
realized on the sale or other disposition of the related Motorcycle, including
proceeds realized on the repurchase of such Motorcycle by the originating dealer
for breach of warranties, and the proceeds of any insurance relating to such
Motorcycle, after payment of all reasonable expenses incurred thereby, together,
in all instances, with the expected or actual proceeds of any recourse rights
relating to such Contract as well as any post-disposition proceeds or other
amounts in respect of a Liquidated Contract received by the Servicer.

“Net Swap Payment” means, for any Distribution Date, the net amount owed by the
Issuer to the Swap Counterparty, if any, on such Distribution Date under the
Interest Rate Swap Agreement, excluding any Swap Termination Payment.

“Net Swap Receipt” means, for any Distribution Date, the net amount owed by the
Swap Counterparty to the Issuer, if any, on such Distribution Date under the
Interest Rate Swap Agreement, excluding any Swap Termination Payment.

“Noteholder” shall have the meaning specified in the Indenture.

“Note Depository Agreement” shall have the meaning specified in the Indenture.

“Note Distributable Amount” means, with respect to any Distribution Date, the
sum of the Note Principal Distributable Amount and the Note Interest
Distributable Amount for such Distribution Date.

12


--------------------------------------------------------------------------------


“Note Distribution Account” means the account established and maintained as such
pursuant to Section 5.05.

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the sum of the Note Interest
Distributable Amount for such Class for the immediately preceding Distribution
Date plus any outstanding Note Interest Carryover Shortfall for such Class on
such preceding Distribution Date, over the amount in respect of interest that is
actually deposited in the Note Distribution Account with respect to such Class
on such preceding Distribution Date, plus, interest on such excess to the extent
permitted by applicable law, at the related Interest Rate for the related
Interest Period.

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of the Note Monthly Interest Distributable
Amount and the Note Interest Carryover Shortfall for such Class of Notes with
respect to such Distribution Date.

“Note Monthly Interest Distributable Amount” means, with respect to any
Distribution Date for any Class of Notes, interest accrued for the related
Interest Period at the applicable Interest Rate for such Class of Notes on the
outstanding principal amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such preceding Distribution Date (or,
in the case of the first Distribution Date, on the original principal amount of
such Class of Notes).

“Note Pool Factor” means with respect to any Class of Notes as of the close of
business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes (after giving effect to any
reductions thereof to be made on such Distribution Date) divided by the original
outstanding principal amount of such Class of Notes.

“Note Principal Carryover Shortfall” means, as of the close of any Distribution
Date, the excess of the Note Principal Distributable Amount with respect to such
Distribution Date over the amount in respect of principal that is actually
deposited in the Note Distribution Account on such Distribution Date.

“Note Principal Distributable Amount” means, with respect to any Distribution
Date, the sum of (x) the Principal Distributable Amount with respect to such
Distribution Date and  (y) the Note Principal Carryover Shortfall as of the
close of the immediately preceding Distribution Date, minus the aggregate amount
of the First Priority Distributable Amount and the Second Priority Distributable
Amount distributed on such Distribution Date; provided, however, that the Note
Principal Distributable Amount shall not exceed the Outstanding Amount of the
Notes (after giving effect to the other amounts to be deposited in the Note
Distribution Account in respect of the First Priority Principal Distributable
Amount and the Second Priority Principal Distributable Amount on such
Distribution Date); and provided, further, that the Note Principal Distributable
Amount (i) on the Class A-1 Final Distribution Date shall not be less than the
amount that is necessary (after giving effect to other amounts to be deposited
in the Note Distribution Account for payment on the Class A-1 Notes on such
Distribution Date and allocable to principal) to reduce the Outstanding Amount
of the Class A-1 Notes to zero, (ii) on the Class A-2 Final Distribution Date
shall not be less than the amount that is necessary (after giving effect to
other amounts to be deposited in the Note Distribution Account for payment on
the Class A-2 Notes on such Distribution Date and allocable to principal) to
reduce the Outstanding Amount of the Class A-2 Notes to zero, (iii) on the Class
A-3 Final Distribution Date shall not be less than the amount that is necessary
(after giving effect to other amounts to be deposited in the Note Distribution
Account for payment on the Class A-3

13


--------------------------------------------------------------------------------


Notes on such Distribution Date and allocable to principal) to reduce the
Outstanding Amount of the Class A-3 Notes to zero, (iv) on the Class A-4 Final
Distribution Date shall not be less than the amount that is necessary (after
giving effect to other amounts to be deposited in the Note Distribution Account
for payment on the Class A-4 Notes on such Distribution Date and allocable to
principal) to reduce the Outstanding Amount of the Class A-4 Notes to zero, (v)
on the Class B Final Distribution Date shall not be less than the amount that is
necessary (after giving effect to the other amounts to be deposited in the Note
Distribution Account for payment on the Class B Notes on such Distribution Date
and allocable to principal) to reduce the Outstanding Amount on the Class B
Notes to zero, and (vi) on the Class C Final Distribution Date shall not be less
than the amount that is necessary (after giving effect to the other amounts to
be deposited in the Note Distribution Account for payment on the Class C Notes
on such Distribution Date and allocable to principal) to reduce the Outstanding
Amount on the Class C notes to zero.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, the Class B Notes and the Class C Notes, in each case as
executed and authenticated in accordance with the Indenture.

“Obligee” means the Person to whom an Obligor is indebted under a Contract.

“Obligor” means a Motorcycle buyer or other person who owes payments under a
Contract.

“Officer’s Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered, including any certificate delivered
under any of the Transaction Documents required to be executed by a Servicing
Officer.  In the case of an Officer’s Certificate of the Servicer, at least one
of the signing officers must be a Servicing Officer.  Unless otherwise
specified, any reference herein to an Officer’s Certificate shall be to an
Officers’ Certificate of the Servicer.

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Trust Depositor or the Servicer) acceptable to the Indenture Trustee or the
Owner Trustee, as the case may be.

“Outstanding Amount” shall have the meaning specified in the Indenture.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely  as Owner Trustee under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

“Paying Agent” means as described in Section 1.01 of  the Indenture and Section
3.10 of the Trust Agreement.

“Person” means any individual, corporation, estate, limited liability company,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Pool Balance” means as of any date, the Principal Balance of Contracts as of
the close of business on such date.

14


--------------------------------------------------------------------------------


“Principal Balance” means (a) with respect to any Contract as of any date, an
amount equal to the unpaid principal balance of such Contract as of the close of
business on the Cutoff Date, reduced by the sum of (x) all payments received by
the Servicer as of such date allocable to principal and (y) any Cram Down Loss
in respect of such Contract; provided, however, that (i) if (x) a Contract is
reacquired by the Seller pursuant to Section 5.01 of the Transfer and Sale
Agreement and Section 7.08 hereof because of a breach of representation or
warranty or is purchased by the Servicer pursuant to Section 7.11 hereof, or if
(y) the Servicer gives notice of its intent to purchase the Contracts in
connection with an optional termination of the Trust pursuant to Section 7.10
hereof, in each case the Principal Balance of such Contract or Contracts shall
be deemed as of the related Determination Date to be zero for the Due Period in
which such event occurs and for each Due Period thereafter and (ii) from and
after the Due Period in which a Contract becomes a Liquidated Contract, the
Principal Balance of such Contract shall be deemed to be zero; and (b) where the
context requires, the aggregate of the Principal Balances described in clause
(a) for all such Contracts.

“Principal Distributable Amount” means (i) in respect of the first Distribution
Date after the Closing Date, the excess of (x) the Outstanding Amount of the
Notes as of the Closing Date over (y) the Aggregate Principal Balance as of the
last day of the Due Period relating to the first Distribution Date, and (ii) on
any Distribution Date thereafter, the Aggregate Principal Balance Decline for
that Distribution Date.

“Prospectus” means the Base Prospectus together with the Supplement.

“Purchase Price” means, with respect to a Contract to be reacquired or purchased
hereunder as of the last day of any Due Period an amount equal to (a) the
Principal Balance of such Contract as of such day, plus (b) accrued and unpaid
interest at the Contract Rate on such Contract through the end of such Due
Period.

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, which
are held by the Indenture Trustee in any Trust Account and with respect to which
(a) the Indenture Trustee has noted its interest therein on its books and
records, and (b) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC as enacted in Illinois, without acting in collusion
with a securities intermediary in violating such securities intermediary’s
obligations to entitlement holders in such assets, under Section 8-504 of such
UCC, to maintain a sufficient quantity of such assets in favor of such
entitlement holders), and (c) either (i) such investments are in the possession,
or are under the control, of the Indenture Trustee, or (ii) such investments,
(A) if certificated securities and in bearer form, have been delivered to the
Indenture Trustee, or in registered form, have been delivered to the Indenture
Trustee and either registered by the issuer thereof in the name of the Indenture
Trustee or endorsed by effective endorsement to the Indenture Trustee or in
blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning of Section 8-102 of the UCC as enacted in Illinois) representing
interests in securities or other financial assets (or interests therein) held by
a securities intermediary (within the meaning of said Section 8-102), a
securities intermediary indicates by book entry that a security or other
financial asset has been credited to

15


--------------------------------------------------------------------------------


the Indenture Trustee’s securities account with such securities intermediary. 
Any such Qualified Eligible Investment may be purchased by or through the
Indenture Trustee or any of its affiliates.

“Rating Agency” means each of Moody’s and Standard & Poor’s, so long as such
Persons maintain a rating on the Notes; and if either Moody’s or Standard &
Poor’s no longer maintains a rating on the Notes, such other nationally
recognized statistical rating organization selected by the Trust Depositor.

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten days (or such shorter period as is acceptable
to each Rating Agency) prior notice thereof and that each Rating Agency shall
have notified the Trust Depositor, the Servicer and the Issuer in writing that
such action will not result in a qualification, reduction or withdrawal of its
then-current rating of any Class of Notes.

“Record Date” means, with respect to any Distribution Date, the close of
business on the day immediately preceding such Distribution Date.

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. Sections 229.1100-229.1123, as amended from time to time and as
clarified and interpreted by the Securities and Exchange Commission or its staff
from time to time.

“Reimbursement Amount” has the meaning assigned in Section 7.03 hereof.

“Replacement Interest Rate Swap Agreement” means any ISDA Master Agreement, the
Schedule and Credit Support Annex thereto, each dated after the Closing Date,
between a Replacement Swap Counterparty and the Issuer, and the Confirmations
thereto, each dated after the Closing Date, and entered into pursuant to such
ISDA Master Agreement, and pursuant to the conditions set forth in the Interest
Rate Swap Agreement, as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

“Replacement Swap Counterparty” means any swap counterparty under a Replacement
Interest Rate Swap Agreement that is an “Eligible Replacement” (as defined in
the Interest Rate Swap Agreement).

“Required Holders” means Noteholders evidencing more than 50% of the aggregate
Outstanding Amount of the Controlling Class.

“Required Rate” means 9.20%.

“Reportable Event” means any event required to be reported on Form 8-K.

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.06 hereof.

“Reserve Fund Deposits” means all moneys deposited in the Reserve Fund from time
to time including, but not limited to, the Reserve Fund Initial Deposit as well
as any monies deposited therein pursuant to Section 7.05(a), all investments and
reinvestments thereof, earnings thereon, and proceeds of the foregoing, whether
now or hereafter existing.

16


--------------------------------------------------------------------------------


“Reserve Fund Initial Deposit” means $1,955,000.74.

“Reserve Fund Trigger Event” means the occurrence with respect to any
Distribution Date (i) the Average Delinquency Ratio for such Distribution Date
is equal to or greater than (a) 2.50% with respect to any Distribution Date
which occurs within the period from the Closing Date to, and inclusive of, the
first anniversary of the Closing Date, (b) 3.00% with respect to any
Distribution Date which occurs within the period from the day after the first
anniversary of the Closing Date to, and inclusive of, the second anniversary of
the Closing Date, or (c) 3.50% with respect to any Distribution Date which
occurs within the period from the day after the second anniversary of the
Closing Date to, and inclusive of, the third anniversary of the Closing Date or
(d) 4.00% with respect to any Distribution Date occurring after the third
anniversary of the Closing Date; (ii) the Average Loss Ratio for such
Distribution Date is equal to or greater than (a) 4.00% with respect to any
Distribution Date which occurs within the period from the Closing Date to, and
inclusive of, the second anniversary of the Closing Date or (b) 3.75% with
respect to any Distribution Date which occurs following the second anniversary
of the Closing Date;  or (iii) the Cumulative Loss Ratio for such Distribution
Date is equal to or greater than (a) 1.75% with respect to any Distribution Date
which occurs within the period from the Closing Date to, and inclusive of, the
first anniversary of the Closing Date, (b) 2.75% with respect to any
Distribution Date which occurs within the period from the day after the first
anniversary of the Closing Date to, and inclusive of, the second anniversary of
the Closing Date, (c) 3.75% with respect to any Distribution Date which occurs
within the period from the day after the second anniversary of the Closing Date
to, and inclusive of, the third anniversary of the Closing Date, or (d) 4.00%
with respect to any Distribution Date occurring after the third anniversary of
the Closing Date.

A Reserve Fund Trigger Event shall be deemed to have terminated with respect to
a Distribution Date if no Reserve Fund Trigger Event shall exist with respect to
three consecutive Distribution Dates (inclusive of the respective Distribution
Date).

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee) and with respect to the Indenture Trustee, the chairman
and any vice chairman of the board of directors, the president, the chairman and
vice chairman of any executive committee of the board of directors, every vice
president, assistant vice president, the secretary, every assistant secretary,
cashier or any assistant cashier, controller or assistant controller, the
treasurer, every assistant treasurer, every trust officer, assistant trust
officer and every other authorized officer or assistant officer of the Indenture
Trustee customarily performing functions similar to those performed by persons
who at the time shall be such officers, respectively, or to whom a corporate
trust matter is referred because of knowledge of, familiarity with, and
authority to act with respect to a particular matter.

“Second Priority Principal Distributable Amount” means, with respect to any
Distribution Date, an amount, not less than zero, equal to the result of (a) the
aggregate Outstanding Amount of the Class A Notes and Class B Notes as of the
preceding Distribution Date (after giving effect to any principal payments made
on the Class A Notes and Class B Notes on that preceding Distribution Date),
minus (b) the sum of (i) the amount of principal distributed in respect of the
First Priority Principal Distributable Amount on such Distribution Date and (ii)
the Aggregate Principal Balance at the end of Due Period related to that
Distribution Date; provided, however, that the Second Priority Principal
Distributable Amount shall not exceed the Outstanding Amount of the Class A
Notes and Class B Notes after giving effect to the other amounts distributable
in respect of principal on the Class A Notes and Class B Notes to

17


--------------------------------------------------------------------------------


be deposited in the Note Distribution Account in respect of the First Priority
Principal Distributable Amount on such Distribution Date).

“Securities” means the Notes, or any of them.

“Securities Act” means the Securities Act of 1933, as amended.

“Securityholders” means the Holders of the Notes.

“Seller” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, in its capacity as Seller of Contract Assets under the Transfer and
Sale Agreement.

“Senior Swap Termination Payment” means any Swap Termination Payment owed by the
Issuer to the Swap Counterparty under the Interest Rate Swap Agreement except if
the Swap Counterparty is the “defaulting party” or “sole affected party” (other
than in connection with a “tax event” or “illegality”) under the Interest Rate
Swap Agreement.

“Servicer” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, until any Service Transfer hereunder and thereafter means the
Successor Servicer appointed pursuant to Article VIII below with respect to the
duties and obligations required of the Servicer under this Agreement.

“Service Transfer” has the meaning assigned in Section 8.03(a).

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, on any Determination Date, the sum of (a) the Monthly
Servicing Fee payable on the related Distribution Date, (b) Late Payment Penalty
Fees received by the Servicer during the related Due Period, and (c) extension
fees received by the Servicer during the related Due Period.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an Officer’s Certificate
furnished to the Indenture Trustee by the Servicer, as the same may be amended
from time to time.

“Shortfall” means, with respect to a Distribution Date, an amount equal to the
excess (if any) of (a) the sum of the amounts payable pursuant to (1) clauses
(iv) through (x) of Section 7.05(a), (2) clauses (i) through (vi) of Section
7.05(b) or (3) clauses (i) through (vi) of Section 7.05(c), as applicable, over
(b) Available Monies for such Distribution Date minus the amounts payable
pursuant to clauses (i) through (iii) of Section 7.05(a) on such Distribution
Date.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend

18


--------------------------------------------------------------------------------


to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital.

“Specified Reserve Fund Balance” means, with respect to any Distribution Date,
an amount equal to the greater of:

(a)                                  1.50% of the Principal Balance of the
Contracts in the Trust as of the last day of the related Due Period; provided,
however, in the event a Reserve Fund Trigger Event occurs and is continuing for
three consecutive Distribution Dates (inclusive of the respective Distribution
Date), the Specified Reserve Fund Balance shall be equal to 6.00% of the
Principal Balance of the Contracts in the Trust as of the last day of the
immediately preceding Due Period; and

(b)                                 1.00% of the aggregate of the Initial Class
A-1 Note Balance, Initial Class A-2a Note Balance, Initial Class A-2b Note
Balance, Initial Class A-3 Note Balance, Initial Class A-4 Note Balance, Initial
Class B Note Balance and Initial Class C Note Balance;

provided, however, in no event shall the Specified Reserve Fund Balance be
greater than the aggregate outstanding principal balance of the Securities.  As
of any Distribution Date, the amount of funds actually on deposit in the Reserve
Fund may, in certain circumstances, be less than the Specified Reserve Fund
Balance.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc., or any successor thereto.

“Subordinated Swap Termination Payment” means any Swap Termination Payment owed
by the Issuer to the Swap Counterparty under the Interest Rate Swap Agreement
other than a Senior Swap Termination Payment.

“Successor Servicer” means a servicer described in Section 8.03(b).

“Supplement” means the Prospectus Supplement dated August 23, 2007.

“Swap Collateral Account” means a trust account as described in Section 7.12
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

“Swap Counterparty” means JPMorgan Chase Bank, National Association, as the swap
counterparty under the Interest Rate Swap Agreement, or any successor or
replacement swap counterparty from time to time.

“Swap Replacement Proceeds” means any amounts received from a Replacement Swap
Counterparty in consideration for entering into a Replacement Interest Rate Swap
Agreement for a terminated Interest Rate Swap Agreement.

“Swap Termination Payment” means the payment due to the Swap Counterparty by the
Trust or to the Trust by the Swap Counterparty under the Interest Rate Swap
Agreement, as applicable, including interest that may accrue thereon, arising
from a termination of the Interest Rate Swap Agreement in

19


--------------------------------------------------------------------------------


connection with the occurrence of an “event of default” or “termination event”
under the Interest Rate Swap Agreement.

“Swap Termination Payment Account” means an Eligible Account maintained in the
name of the Indenture Trustee pursuant to Section 7.12.

“Transaction Documents” means this Agreement, the Transfer and Sale Agreement,
the Lockbox Agreement, the Indenture, the Trust Agreement, the Administration
Agreement, the Note Depository Agreement and the Interest Rate Swap Agreement.

“Transfer and Sale Agreement” means the Transfer and Sale Agreement dated as of
the date hereof by and between the Seller and the Trust Depositor, as amended,
supplemented or otherwise modified from time to time.

“Trust” means the trust created by the Trust Agreement, comprised of the Trust
Corpus.

“Trust Accounts” means, collectively, the Collection Account, the Note
Distribution Account, the Reserve Fund, the Yield Supplement Account and the
Swap Termination Payment Account (to the extent established in accordance with
Section 7.12), or any of them.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise), including the Reserve Fund Initial Deposit and the Yield Supplement
Initial Deposit, and all proceeds of the foregoing.

“Trust Agreement” means the Trust Agreement, dated as of August 1, 2007, between
the Trust Depositor and the Owner Trustee.

“Trust Corpus” has the meaning given to such term in Section 2.01(a) hereof.

“Trust Depositor” has the meaning assigned such term in the preamble hereunder
or any successor thereto.

“Trust Estate” shall have the meaning specified in the Trust Agreement.

“Trustees” means the Owner Trustee and the Indenture Trustee.

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or priority of the security interests in any collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect on
or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy.

“Uncollectible Advance” means with respect to any Determination Date and any
Contract, the amount, if any, advanced by the Servicer pursuant to Section 7.03 
which the Servicer has as of such Determination Date determined in good faith
will not be ultimately recoverable by the Servicer from

20


--------------------------------------------------------------------------------


insurance policies on the related Motorcycle, the related Obligor or out of Net
Liquidation Proceeds with respect to such Contract.  The determination by the
Servicer that it has made an Uncollectible Advance, or, that any Advance
proposed to be made would be an Uncollectible Advance, shall be evidenced by an
Officer’s Certificate delivered to the Trustees.

“Underwriters” has the meaning set forth in the Underwriting Agreement.

“Underwriting Agreement” means the Underwriting Agreement, dated August 23,
2007, by and among the Trust Depositor, the Seller and the Underwriters.

“United States” means the United States of America.

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President” who is a duly elected officer of such Person.

“WTC” means Wilmington Trust Company, in its individual capacity.

“Yield Supplement Account” means the account designated as the Yield Supplement
Account in, and which is established and maintained pursuant to, Section 7.07
hereof.

“Yield Supplement Amount” for each Distribution Date means the sum of the
following amounts in respect of each Discount Contract (other than a Discount
Contract which is a Defaulted Contract): the excess, if any, of (a) 30 days’
interest on the Principal Balance, as of the first day of the related Due
Period, of that Discount Contract at a rate equal to the Required Rate over
(b) 30 days’ interest on the Principal Balance, as of the first day of the
related Due Period, at that Discount Contract’s Contract Interest Rate.

“Yield Supplement Initial Deposit” means $27,386,672.85.

“Yield Supplement Withdrawal Amount” means the lesser of (1) the amount on
deposit in the Yield Supplement Account and (2) the sum of (A) the Yield
Supplement Amount, and (B) after giving effect to the withdrawal of the Yield
Supplement Amount, the amount by which the amount on deposit in the Yield
Supplement Account exceeds the Maximum Yield Supplement Amount.


SECTION 1.02.                         USAGE OF TERMS.  WITH RESPECT TO ALL TERMS
IN THIS AGREEMENT, THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL THE SINGULAR;
WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDERS; REFERENCES TO “WRITING”
INCLUDE PRINTING, TYPING, LITHOGRAPHY AND OTHER MEANS OF REPRODUCING WORDS IN A
VISIBLE FORM; REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS INCLUDE
ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS THERETO OR ANY CHANGES THEREIN
ENTERED INTO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND NOT PROHIBITED BY
THIS AGREEMENT; REFERENCES TO PERSONS INCLUDE THEIR PERMITTED SUCCESSORS AND
ASSIGNS; AND THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION.”


SECTION 1.03.                         SECTION REFERENCES.  ALL SECTION
REFERENCES, UNLESS OTHERWISE INDICATED, SHALL BE TO SECTIONS IN THIS AGREEMENT.


SECTION 1.04.                         CALCULATIONS.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, ALL INTEREST RATE AND BASIS POINT CALCULATIONS HEREUNDER WILL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND TWELVE 30-DAY MONTHS AND

21


--------------------------------------------------------------------------------



WILL BE CARRIED OUT TO AT LEAST THREE DECIMAL PLACES.


SECTION 1.05.                         ACCOUNTING TERMS.  ALL ACCOUNTING TERMS
USED BUT NOT SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES.


ARTICLE TWO


TRANSFER OF CONTRACTS


SECTION 2.01.                         CLOSING.  (A)  ON THE CLOSING DATE, THE
TRUST DEPOSITOR SHALL TRANSFER, ASSIGN, SET OVER AND OTHERWISE CONVEY TO THE
TRUST BY EXECUTION OF AN ASSIGNMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A
HERETO, WITHOUT RECOURSE OTHER THAN AS EXPRESSLY PROVIDED HEREIN, (I) ALL THE
RIGHT, TITLE AND INTEREST OF THE TRUST DEPOSITOR IN AND TO THE CONTRACTS LISTED
ON THE LIST OF CONTRACTS DELIVERED ON THE CLOSING DATE (INCLUDING, WITHOUT
LIMITATION, ALL SECURITY INTERESTS AND ALL RIGHTS TO RECEIVE PAYMENTS WHICH ARE
COLLECTED PURSUANT THERETO AFTER THE CUTOFF DATE, INCLUDING ANY LIQUIDATION
PROCEEDS THEREFROM, BUT EXCLUDING ANY RIGHTS TO RECEIVE PAYMENTS WHICH WERE
COLLECTED PURSUANT THERETO ON OR PRIOR TO THE CUTOFF DATE), (II) ALL RIGHTS OF
THE TRUST DEPOSITOR UNDER ANY PHYSICAL DAMAGE OR OTHER INDIVIDUAL INSURANCE
POLICY (AND RIGHTS UNDER A “FORCED PLACED” POLICY, IF ANY), ANY DEBT INSURANCE
POLICY OR ANY DEBT CANCELLATION AGREEMENT RELATING TO ANY SUCH CONTRACT, AN
OBLIGOR OR A MOTORCYCLE SECURING SUCH CONTRACT, (III) ALL SECURITY INTERESTS IN
EACH SUCH MOTORCYCLE, (IV) ALL DOCUMENTS CONTAINED IN THE RELATED CONTRACT
FILES, (V) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE TRUST DEPOSITOR UNDER ANY
RELATED MOTORCYCLE DEALER AGREEMENTS BETWEEN DEALERS (I.E., THE ORIGINATORS OF
CERTAIN CONTRACTS) AND THE SELLER, (VI) ALL RIGHTS OF THE TRUST DEPOSITOR IN THE
LOCKBOX, THE LOCKBOX ACCOUNT AND THE RELATED LOCKBOX AGREEMENT TO THE EXTENT
THEY RELATE TO THE CONTRACTS, (VII) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE
TRUST DEPOSITOR UNDER THE TRANSFER AND SALE AGREEMENT, INCLUDING BUT NOT LIMITED
TO THE TRUST DEPOSITOR’S RIGHTS UNDER ARTICLE V THEREOF, (VIII) THE REMITTANCES,
DEPOSITS AND PAYMENTS MADE INTO THE TRUST ACCOUNTS FROM TIME TO TIME AND AMOUNTS
IN THE TRUST ACCOUNTS FROM TIME TO TIME (AND ANY INVESTMENTS OF SUCH AMOUNTS),
(IX) ALL RIGHTS OF THE TRUST DEPOSITOR TO CERTAIN REBATES OF PREMIUMS AND OTHER
AMOUNTS RELATING TO INSURANCE POLICIES, DEBT CANCELLATION AGREEMENTS, EXTENDED
SERVICE CONTRACTS OR OTHER REPAIR AGREEMENTS AND OTHER ITEMS FINANCED UNDER SUCH
CONTRACTS AND (X) ALL PROCEEDS AND PRODUCTS OF THE FOREGOING (THE PROPERTY IN
CLAUSES (I)-(X) ABOVE, BEING THE “TRUST CORPUS”).  ALTHOUGH THE TRUST DEPOSITOR
AND THE OWNER TRUSTEE AGREE THAT SUCH TRANSFER IS INTENDED TO BE A TRANSFER OF
OWNERSHIP OF THE TRUST CORPUS, RATHER THAN THE GRANTING OF A SECURITY INTEREST
TO SECURE A BORROWING, AND THAT THE TRUST CORPUS SHALL NOT BE PROPERTY OF THE
TRUST DEPOSITOR, IN THE EVENT SUCH TRANSFER IS DEEMED TO BE OF A MERE SECURITY
INTEREST TO SECURE A BORROWING, THE TRUST DEPOSITOR SHALL BE DEEMED TO HAVE
GRANTED THE TRUST A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH TRUST
CORPUS AND THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE
LAW.


SECTION 2.02.                         CONDITIONS TO THE CLOSING.  ON OR BEFORE
THE CLOSING DATE, THE TRUST DEPOSITOR SHALL DELIVER OR CAUSE TO BE DELIVERED THE
FOLLOWING DOCUMENTS TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE:

(a)                               The List of Contracts, certified by the
Chairman of the Board, President or any Vice President of the Trust Depositor,
together with an assignment substantially in the form of Exhibit A hereto.

22


--------------------------------------------------------------------------------


(b)                                 A certificate of an officer of the Seller
substantially in the form of Exhibit B to the Transfer and Sale Agreement and of
an officer of the Trust Depositor substantially in the form of Exhibit B hereto.

(c)                                  Opinions of counsel for the Seller and the
Trust Depositor in form and substance reasonably satisfactory to the
Underwriters (and including as an addressee thereof each Rating Agency).

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to the Seller and
the Underwriters and stating that such firm has reviewed a sample of the
Contracts and performed specific procedures for such sample with respect to
certain contract terms and which identifies those Contracts which do not
conform.

(e)                                  Copies of resolutions of the Board of
Directors of each of the Seller/Servicer and the Trust Depositor or of the
Executive Committee of the Board of Directors of each of the Seller/Servicer and
the Trust Depositor approving the execution, delivery and performance of this
Agreement and the other Transaction Documents to which any of them is a party,
as applicable, and the transactions contemplated hereunder and thereunder,
certified in each case by the Secretary or an Assistant Secretary of the
Seller/Servicer and the Trust Depositor.

(f)                                    Officially certified, recent evidence of
due incorporation and good standing of each of the Seller and the Trust
Depositor under the laws of Nevada.

(g)                                 Evidence of proper filing with the
appropriate office in Nevada of a UCC financing statement naming the Seller, as
debtor, naming the Trust Depositor as assignor secured party (and the Trust as
secured party) and identifying the Contract Assets as collateral; and evidence
of proper filing with the appropriate office in Nevada of a UCC financing
statement naming the Trust Depositor, as debtor, naming the Trust as assignor
secured party (and the Indenture Trustee as secured party) and identifying the
Trust Corpus as collateral; and evidence of proper filing with the appropriate
office in Delaware of a UCC financing statement naming the Trust, as debtor, and
naming the Indenture Trustee, as secured party and identifying the Collateral as
collateral.

(h)                                 An Officer’s Certificate listing the
Servicer’s Servicing Officers.

(i)                                     Evidence of deposit in the Collection
Account of all funds received with respect to the Contracts after the Cutoff
Date to the Closing Date, together with an Officer’s Certificate from the Trust
Depositor to the effect that such amount is correct.

(j)                                     The Officer’s Certificate of the Seller
specified in Section 2.02(h) of the Transfer and Sale Agreement.

(k)                                  Evidence of deposit in the Reserve Fund of
the Reserve Fund Initial Deposit by the Owner Trustee.

(l)                                     Evidence of deposit in the Yield
Supplement Account of the Yield Supplement Initial Deposit by the Owner Trustee.

23


--------------------------------------------------------------------------------


(m)                               A fully executed Transfer and Sale Agreement.

(n)                                 A fully executed Trust Agreement.

(o)                                 A fully executed Administration Agreement.

(p)                                 A fully executed Indenture.

(q)                                 A fully executed Interest Rate Swap
Agreement.


ARTICLE THREE

REPRESENTATIONS AND WARRANTIES

The Seller under the Transfer and Sale Agreement has made each of the
representations and warranties set forth in Exhibit J hereto and has consented
to the assignment by the Trust Depositor to the Issuer of the Trust Depositor’s
rights with respect thereto.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
transfer and assignment of the Contracts to the Trust.  Pursuant to Section 2.01
of this Agreement, the Trust Depositor has assigned, transferred and conveyed to
the Issuer as part of the Trust Corpus its rights under the Transfer and Sale
Agreement, including without limitation, the representations and warranties of
the Seller therein as set forth in Exhibit J attached hereto, together with all
rights of the Trust Depositor with respect to any breach thereof including any
right to require the Seller to reacquire any Contract in accordance with the
Transfer and Sale Agreement.  It is understood and agreed that the
representations and warranties set forth or referred to in this Section shall
survive delivery of the Contract Files to the Owner Trustee or any custodian.

The Trust Depositor hereby represents and warrants to the Trust and the
Indenture Trustee that it has entered into the Transfer and Sale Agreement with
the Seller, that the Seller has made the representations and warranties in the
Transfer and Sale Agreement as set forth in Exhibit J hereto, that such
representations and warranties run to and are for the benefit of the Trust
Depositor, and that pursuant to Section 2.01 of this Agreement the Trust
Depositor has transferred and assigned to the Trust all rights of the Trust
Depositor to cause the Seller under the Transfer and Sale Agreement to reacquire
Contracts in the event of a breach of such representations and warranties.


SECTION 3.01.                         REPRESENTATIONS AND WARRANTIES REGARDING
THE TRUST DEPOSITOR.  BY ITS EXECUTION OF THIS AGREEMENT, THE TRUST DEPOSITOR
REPRESENTS AND WARRANTS TO THE TRUST, THE INDENTURE TRUSTEE AND THE NOTEHOLDERS
THAT:

(a)                                  Assumption of Seller’s Representations and
Warranties.  The representations and warranties set forth in Exhibit J are true
and correct.

(b)                                 Organization and Good Standing.  The Trust
Depositor is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the corporate
power to own its assets and to transact the business in which it is currently
engaged.  The Trust Depositor is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the business

24


--------------------------------------------------------------------------------


transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would have a material adverse effect on
the business, properties, assets, or condition (financial or other) of the Trust
Depositor or the Trust.

(c)                                  Authorization; Valid Sale; Binding
Obligations.  The Trust Depositor has the power and authority to make, execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Trust and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to cause the Trust to be
created.  This Agreement shall effect a valid transfer and assignment of the
Trust Corpus, enforceable against the Trust Depositor and creditors of and
purchasers from the Trust Depositor.  This Agreement and the other Transaction
Documents to which the Trust Depositor is a party constitute the legal, valid
and binding obligation of the Trust Depositor enforceable in accordance with
their terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

(d)                                 No Consent Required.  The Trust Depositor is
not required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party.

(e)                                  No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party by the Trust Depositor, and the consummation of the transactions
contemplated hereby and thereby, will not violate any provision of any existing
law or regulation or any order or decree of any court or of any Federal or state
regulatory body or administrative agency having jurisdiction over the Trust
Depositor or any of its properties or the Articles of Incorporation or Bylaws of
the Trust Depositor, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which the Trust Depositor is a party or by which
the Trust Depositor or any of the Trust Depositor’s properties may be bound, or
result in the creation or imposition of any security interest, lien, charge,
pledge, preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

(f)                                    Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of the Trust Depositor threatened,
against the Trust Depositor or any of its properties or with respect to this
Agreement, the other Transaction Documents to which it is a party or the Notes
(1) which, if adversely determined, would in the opinion of the Trust Depositor
have a material adverse effect on the business, properties, assets or condition
(financial or otherwise) of the Trust Depositor or the Trust or the transactions
contemplated by this Agreement or the other Transaction Documents to which the
Trust Depositor is a party or (2) seeking to adversely affect the federal income
tax or other federal, state or local tax attributes of the Certificate or Notes.

25


--------------------------------------------------------------------------------


(g)                                 State of Incorporation; Name; No Changes. 
The Trust Depositor’s state of incorporation is the State of Nevada.  The Trust
Depositor’s exact legal name is as set forth in the first paragraph of this
Agreement.  The Trust Depositor has not changed its name, whether by amendment
of its Articles of Incorporation, by reorganization or otherwise, and has not
changed the location of its place of business, within the four months preceding
the Closing Date.

(h)                                 Solvency.  The Trust Depositor, after giving
effect to the conveyances made by it hereunder, is Solvent.

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date, but shall survive the transfer and assignment of the
Contracts to the Trust.


SECTION 3.02.                         REPRESENTATIONS AND WARRANTIES REGARDING
THE SERVICER.  THE SERVICER REPRESENTS AND WARRANTS TO THE TRUST, THE INDENTURE
TRUSTEE AND THE NOTEHOLDERS THAT:

(a)                                  Organization and Good Standing.  The
Servicer is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the corporate
power to own its assets and to transact the business in which it is currently
engaged.  The Servicer is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
business transacted by it or properties owned or leased by it requires such
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Trust.  The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Contracts in accordance with the terms hereof other than such
licenses the failure to obtain would not have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of the
Servicer or on the ability of the Servicer to perform its obligations hereunder.

(b)                                 Authorization; Binding Obligations.  The
Servicer has the power and authority to make, execute, deliver and perform this
Agreement and the other Transaction Documents to which the Servicer is a party
and all of the transactions contemplated under this Agreement and the other
Transaction Documents to which the Servicer is a party, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Servicer is a
party.  This Agreement and the other Transaction Documents to which the Servicer
is a party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

(c)                                  No Consent Required.  The Servicer is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Servicer is a party.

(d)                                 No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Servicer is a party by the Servicer will not violate any provisions of any
existing law or regulation or any order or decree of any court or of any

26


--------------------------------------------------------------------------------


Federal or state regulatory body or administrative agency having jurisdiction
over the Servicer or any of its properties or the Articles of Incorporation or
Bylaws of the Servicer, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which the Servicer is a party or by
which the Servicer or any of the Servicer’s properties may be bound, or result
in the creation of or imposition of any security interest, lien, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than this Agreement.

(e)                                  Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of the Servicer threatened, against
the Servicer or any of its properties or with respect to this Agreement, any
other Transaction Document to which the Servicer is a party which, if adversely
determined, would in the opinion of the Servicer have a material adverse effect
on the business, properties, assets or condition (financial or otherwise) of the
Servicer or the Trust or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.


ARTICLE FOUR

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


SECTION 4.01.                         CUSTODY OF CONTRACTS.  (A) SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SECTION 4.01, THE CONTENTS OF EACH CONTRACT FILE
SHALL BE HELD BY THE SERVICER, OR ITS CUSTODIAN, FOR THE BENEFIT OF, AND AS
AGENT FOR, THE TRUST AS THE OWNER THEREOF AND THE INDENTURE TRUSTEE.

(b)                                 The Servicer agrees to maintain the related
Contract Files at its offices where they are currently maintained, or at such
other offices of the Servicer in the State of Nevada as shall from time to time
be identified to the Trustees  by written notice.  The Servicer may temporarily
move individual Contract Files or any portion thereof without notice as
necessary to conduct collection and other servicing activities in accordance
with its customary practices and procedures; provided, however, that the
Servicer will take all action necessary to maintain the perfection of the
Trust’s interest in the Contracts and the proceeds thereof.  It is intended
that, by the Servicer’s agreement pursuant to Section 4.01(a) above and this
Section 4.01(b), the Trustees  shall be deemed to have possession of the
Contract Files for purposes of Section 9-313 of the Uniform Commercial Code of
the State in which the Contract Files are located.

(c)                                  As custodian, the Servicer shall have the
following powers and perform the following duties:

(i)                                     hold, or cause the Servicer’s custodian
to hold, the Contract Files on behalf of the Trust, maintain accurate records
pertaining to each Contract to enable it to comply with the terms and conditions
of this Agreement, maintain a current inventory thereof and certify to the Owner
Trustee and the Indenture Trustee annually that it, or its custodian, continues
to maintain possession of such Contract Files;

(ii)                                  implement policies and procedures in
writing and signed by a Servicing Officer with respect to persons authorized to
have access to the Contract Files on the Servicer’s premises

27


--------------------------------------------------------------------------------


and the receipting for Contract Files taken from their storage area by an
employee of the Servicer for purposes of servicing or any other purposes;

(iii)                               attend to all details in connection with
maintaining custody of the Contract Files on behalf of the Trust;

(iv)                              at all times maintain, or cause the Servicer’s
custodian to maintain, the original of the fully executed Contract in accordance
with its customary practices and procedures, except as may be necessary to
conduct collection and servicing activities in accordance with its customary
practices and procedures; and

(v)                                 as promptly as practicable after the Closing
Date, and in any event within 60 days thereof, deliver an Officer’s Certificate
to the Owner Trustee and the Indenture Trustee certifying that as of a date no
earlier than the Closing Date it has conducted an inventory of the Contract
Files and that there exists a Contract File for each Contract and stating all
exceptions to such statement, if any.

(d)                                 In performing its duties under this Section
4.01, the Servicer agrees to act with reasonable care, using that degree of
skill and care that it exercises with respect to similar contracts for the
installment purchase of consumer goods owned and/or serviced by it, and in any
event with no less degree of skill and care than would be exercised by a prudent
servicer of motorcycle conditional sales contracts and promissory notes and
security agreements.  The Servicer shall promptly report to the Owner Trustee
and the Indenture Trustee any failure by it, or its custodian, to hold the
Contract Files as herein provided and shall promptly take appropriate action to
remedy any such failure.  In acting as custodian of the Contract Files, the
Servicer further agrees not to assert any legal or beneficial ownership interest
in the Contracts or the Contract Files, except as provided in Section 5.06.  The
Servicer agrees to indemnify the Noteholders, the Certificateholder, the Owner
Trustee and the Indenture Trustee for any and all liabilities, obligations,
losses, damages, payments, costs, or expenses of any kind whatsoever which may
be imposed on, incurred by or asserted against the Noteholders, the
Certificateholder, the Owner Trustee and the Indenture Trustee as the result of
any act or omission by the Servicer relating to the maintenance and custody of
the Contract Files; provided, however, that the Servicer will not be liable for
any portion of any such amount resulting from the gross negligence or willful
misconduct of any Noteholder, Certificateholder, the Owner Trustee or the
Indenture Trustee.  The Trustees shall have no duty to monitor or otherwise
oversee the Servicer’s performance as custodian hereunder.


SECTION 4.02.                         FILING.  ON OR PRIOR TO THE CLOSING DATE,
THE SERVICER SHALL CAUSE THE UCC FINANCING STATEMENT(S) REFERRED TO IN SECTION
2.02(G) HEREOF TO BE FILED AND FROM TIME TO TIME THE SERVICER SHALL TAKE AND
CAUSE TO BE TAKEN SUCH ACTIONS AND EXECUTE SUCH DOCUMENTS AS ARE NECESSARY OR
DESIRABLE OR AS THE OWNER TRUSTEE OR INDENTURE TRUSTEE MAY REASONABLY REQUEST TO
PERFECT AND PROTECT THE TRUST’S FIRST PRIORITY PERFECTED INTEREST IN THE TRUST
CORPUS AGAINST ALL OTHER PERSONS, INCLUDING, WITHOUT LIMITATION, THE FILING OF
FINANCING STATEMENTS, AMENDMENTS THERETO AND CONTINUATION STATEMENTS, THE
EXECUTION OF TRANSFER INSTRUMENTS AND THE MAKING OF NOTATIONS ON OR TAKING
POSSESSION OF ALL RECORDS OR DOCUMENTS OF TITLE.  ALL FINANCING STATEMENTS FILED
OR TO BE FILED AGAINST THE SELLER IN FAVOR OF THE TRUST DEPOSITOR OR THE TRUST
IN CONNECTION HEREWITH DESCRIBING THE CONTRACT ASSETS AS COLLATERAL SHALL
CONTAIN A STATEMENT TO THE FOLLOWING EFFECT: “A PURCHASE OF OR SECURITY INTEREST
IN ANY COLLATERAL DESCRIBED IN THIS FINANCING STATEMENT, EXCEPT AS PERMITTED IN
THE TRANSFER AND SALE AGREEMENT OR SALE AND SERVICING AGREEMENT, WILL VIOLATE
THE RIGHTS OF THE SECURED PARTY.”

28


--------------------------------------------------------------------------------



SECTION 4.03.                         NAME CHANGE OR RELOCATION.  (A) DURING THE
TERM OF THIS AGREEMENT, NEITHER THE SELLER NOR THE TRUST DEPOSITOR SHALL CHANGE
ITS NAME, IDENTITY OR STRUCTURE OR CHANGE ITS STATE OF INCORPORATION WITHOUT
FIRST GIVING AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE TO THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE.

(b)                                 If any change in either the Seller’s or the
Trust Depositor’s name, identity or structure or other action would make any
financing or continuation statement or notice of lien filed under this Agreement
seriously misleading within the meaning of applicable provisions of the UCC or
any title statute, the Servicer, no later than five days after the effective
date of such change, shall file such amendments as may be required to preserve
and protect the Trust’s interests in the Trust Corpus and the proceeds thereof. 
In addition, neither the Seller nor the Trust Depositor shall change its state
of incorporation unless it has first taken such action as is advisable or
necessary to preserve and protect the Trust’s interest in the Trust Corpus. 
Promptly after taking any of the foregoing actions, the Servicer shall deliver
to the Owner Trustee and the Indenture Trustee an opinion of counsel reasonably
acceptable to the Owner Trustee and the Indenture Trustee stating that, in the
opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Trust in the Trust Corpus and the
Indenture Trustee in the Collateral have been filed, and reciting the details of
such filing.


SECTION 4.04.                         COSTS AND EXPENSES.  THE SERVICER AGREES
TO PAY ALL REASONABLE COSTS AND DISBURSEMENTS IN CONNECTION WITH THE PERFECTION
AND THE MAINTENANCE OF PERFECTION, AS AGAINST ALL THIRD PARTIES, OF THE TRUST’S
RIGHT, TITLE AND INTEREST IN AND TO THE CONTRACTS (INCLUDING, WITHOUT
LIMITATION, THE SECURITY INTEREST IN THE MOTORCYCLES GRANTED THEREBY).


ARTICLE FIVE


SERVICING OF CONTRACTS


SECTION 5.01.                         RESPONSIBILITY FOR CONTRACT
ADMINISTRATION.  THE SERVICER WILL HAVE THE SOLE OBLIGATION TO MANAGE,
ADMINISTER, SERVICE AND MAKE COLLECTIONS ON THE CONTRACTS AND PERFORM OR CAUSE
TO BE PERFORMED ALL CONTRACTUAL AND CUSTOMARY UNDERTAKINGS OF THE HOLDER OF THE
CONTRACTS TO THE OBLIGOR.  THE OWNER TRUSTEE, AT THE WRITTEN REQUEST OF A
SERVICING OFFICER, SHALL FURNISH THE SERVICER WITH ANY POWERS OF ATTORNEY OR
OTHER DOCUMENTS NECESSARY OR APPROPRIATE IN THE OPINION OF THE OWNER TRUSTEE TO
ENABLE THE SERVICER TO CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES
HEREUNDER.  THE SERVICER IS HEREBY APPOINTED THE SERVICER HEREUNDER UNTIL SUCH
TIME AS ANY SERVICE TRANSFER MAY BE EFFECTED UNDER ARTICLE VIII.


SECTION 5.02.                         STANDARD OF CARE.  IN MANAGING,
ADMINISTERING, SERVICING AND MAKING COLLECTIONS ON THE CONTRACTS PURSUANT TO
THIS AGREEMENT, THE SERVICER WILL EXERCISE THAT DEGREE OF SKILL AND CARE
CONSISTENT WITH THE SKILL AND CARE THAT THE SERVICER EXERCISES WITH RESPECT TO
SIMILAR CONTRACTS SERVICED BY THE SERVICER, AND, IN ANY EVENT NO LESS DEGREE OF
SKILL AND CARE THAN WOULD BE EXERCISED BY A PRUDENT SERVICER OF MOTORCYCLE
CONDITIONAL SALES CONTRACTS AND PROMISSORY NOTE AND SECURITY AGREEMENTS;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, THE SERVICER SHALL NOT
RELEASE OR WAIVE THE RIGHT TO COLLECT THE UNPAID BALANCE OF ANY CONTRACT EXCEPT
THAT WITH RESPECT TO A CONTRACT THAT HAS BECOME A DEFAULTED CONTRACT, THE
SERVICER, CONSISTENT WITH ITS COLLECTION POLICIES, MAY RELEASE OR WAIVE THE
RIGHT TO COLLECT THE UNPAID BALANCE OF SUCH DEFAULTED CONTRACT IN AN EFFORT TO
MAXIMIZE COLLECTIONS THEREON.

29


--------------------------------------------------------------------------------



SECTION 5.03.                         RECORDS.  THE SERVICER SHALL, DURING THE
PERIOD IT IS SERVICER HEREUNDER, MAINTAIN SUCH BOOKS OF ACCOUNT AND OTHER
RECORDS AS WILL ENABLE THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE TO DETERMINE
THE STATUS OF EACH CONTRACT.


SECTION 5.04.                         INSPECTION.  (A) AT ALL TIMES DURING THE
TERM HEREOF, THE SERVICER SHALL AFFORD THE OWNER TRUSTEE AND  THE INDENTURE
TRUSTEE AND THEIR RESPECTIVE AUTHORIZED AGENTS REASONABLE ACCESS DURING NORMAL
BUSINESS HOURS TO THE SERVICER’S RECORDS RELATING TO THE CONTRACTS AND WILL
CAUSE ITS PERSONNEL TO ASSIST IN ANY EXAMINATION OF SUCH RECORDS BY THE OWNER
TRUSTEE OR THE INDENTURE TRUSTEE, OR SUCH AUTHORIZED AGENTS AND ALLOW COPIES OF
THE SAME TO BE MADE.  THE EXAMINATION REFERRED TO IN THIS SECTION WILL BE
CONDUCTED IN A MANNER WHICH DOES NOT UNREASONABLY INTERFERE WITH THE SERVICER’S
NORMAL OPERATIONS OR CUSTOMER OR EMPLOYEE RELATIONS.  WITHOUT OTHERWISE LIMITING
THE SCOPE OF THE EXAMINATION THE OWNER TRUSTEE OR THE INDENTURE TRUSTEE MAY,
USING GENERALLY ACCEPTED AUDIT PROCEDURES, VERIFY THE STATUS OF EACH CONTRACT
AND REVIEW THE COMPUTER FILE AND RECORDS RELATING THERETO FOR CONFORMITY TO
MONTHLY REPORTS PREPARED PURSUANT TO ARTICLE IX AND COMPLIANCE WITH THE
STANDARDS REPRESENTED TO EXIST AS TO EACH CONTRACT IN THIS AGREEMENT.

(b)                                 At all times during the term hereof, the
Servicer shall keep available a copy of the List of Contracts at its principal
executive office for inspection by the Trustees.


SECTION 5.05.                         TRUST ACCOUNTS.  (A) ON OR BEFORE THE
CLOSING DATE, THE TRUST DEPOSITOR SHALL ESTABLISH THE TRUST ACCOUNTS, EACH WITH
AND IN THE NAME OF THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND
THE SWAP COUNTERPARTY.  THE INDENTURE TRUSTEE IS HEREBY REQUIRED TO ENSURE THAT
EACH OF THE TRUST ACCOUNTS IS ESTABLISHED AND MAINTAINED AS AN ELIGIBLE ACCOUNT.

(b)                                 The Indenture Trustee shall deposit (or the
Servicer shall deposit, with respect to payments by or on behalf of the Obligors
received directly by the Servicer), without deposit into any intervening
account, into the Collection Account as promptly as practical (but in any case
not later than the second Business Day following the receipt thereof):

(i)                                     With respect to principal and interest
on the Contracts received after the Cutoff Date (which for the purpose of this
paragraph (b)(i) shall include those monies in the Lockbox Account allocable to
principal and interest on the Contracts), all such amounts received by the Owner
Trustee or Servicer;

(ii)                                  All Net Liquidation Proceeds related to
the Contracts;

(iii)                               The aggregate of the Purchase Prices for
Contracts reacquired by the Trust Depositor as described in Section 7.08;

(iv)                              All Advances made by the Servicer pursuant to
Section 7.03(a);

(v)                                 All amounts paid by the Servicer in
connection with an optional purchase of the Contracts described in Section 7.10;

(vi)                              The aggregate of the Purchase Prices for
Contracts purchased by the Servicer as described in Section 7.11;

30


--------------------------------------------------------------------------------


(viii)                        All amounts received in respect of interest,
dividends, gains, income and earnings on investments of funds in the Trust
Accounts (except the Reserve Fund) as contemplated herein; and

(ix)                                All Net Swap Receipts and Swap Termination
Payments received by it under the Interest Rate Swap Agreement.

(c)                                  Reserved.

(d)                                 The Servicer shall direct the Indenture
Trustee, and the Indenture Trustee shall invest the amounts in the Trust
Accounts in Qualified Eligible Investments that are payable on demand or that
mature not later than one Business Day prior to the next succeeding Distribution
Date.  Once such funds are invested, the Indenture Trustee shall not change the
investment of such funds.  Any loss on such investments shall be deposited in
the applicable Trust Account by the Servicer out of its own funds immediately as
realized.  Funds in the Trust Accounts not so invested must be insured to the
extent permitted by law by the Bank Insurance Fund or the Savings Association
Insurance Fund of the Federal Deposit Insurance Corporation.  Subject to the
restrictions herein, the Indenture Trustee may purchase a Qualified Eligible
Investment from itself or an Affiliate.   Subject to the other provisions
hereof, the Indenture Trustee shall have sole control over each such investment
and the income thereon, and any certificate or other instrument evidencing any
such investment, if any, shall be delivered directly to the Indenture Trustee or
its agent, together with each document of transfer, if any, necessary to
transfer title to such investment to the Indenture Trustee in a manner which
complies with this Section 5.05(d).  All interest, dividends, gains upon sale
and other income from, or earnings on, investments of funds in the Trust
Accounts (other than the Reserve Fund) shall be deposited in the Collection
Account pursuant to Section 5.05(b) and distributed on the next Distribution
Date pursuant to Section 7.05.  The Trust Depositor and the Trust agree and
acknowledge that the Indenture Trustee is to have “control” (within the meaning
of Section 9-106 of the UCC) of collateral comprised of “Investment Property”
(within the meaning of Section 9-102 of the UCC) for all purposes of this
Agreement.

(e)                                  Notwithstanding anything to the contrary
herein, the Servicer may remit payments on the Contracts and Net Liquidation
Proceeds to the Collection Account in next-day funds or immediately available
funds no later than 10:00 a.m., Central time, on the Business Day prior to the
next succeeding Distribution Date, but only for so long as the short-term debt
security rating of the Servicer is at least “Prime-1” by Moody’s and “A-1” by
Standard & Poor’s.

(f)                                    The Servicer shall apply collections
received in respect of a Contract as follows:

(i)                                     First, to accrued interest with respect
to such Contract;

(ii)                                  Second, to pay any expenses and unpaid
late charges or extension fees (if any) due and owing under such Contract; and

(iii)                               Third, to principal to the extent due and
owing under such Contract.

(g)                                 Any collections on a Contract remaining
after application by the Servicer in accordance with the provisions of Section
5.05(f) shall constitute an excess payment (an “Excess Payment”).  Excess
Payments constituting prepayments of principal shall be applied as a prepayment
of the Principal Balance of such Contract.  All other Excess Payments shall be
permitted to be retained by the Servicer.

31


--------------------------------------------------------------------------------


(h)                                 The Servicer will, from time to time as
provided herein, be permitted to withdraw or request the withdrawal from the
Collection Account any amount deposited therein that, based on the Servicer’s
good-faith determination, was deposited in error.


SECTION 5.06.                         ENFORCEMENT.  (A) THE SERVICER WILL,
CONSISTENT WITH SECTION 5.02, ACT WITH RESPECT TO THE CONTRACTS IN SUCH MANNER
AS WILL MAXIMIZE THE RECEIPT OF ALL PAYMENTS CALLED FOR UNDER THE TERMS OF THE
CONTRACTS.  THE SERVICER ACTING AS AGENT FOR THE TRUST PURSUANT TO THE LOCKBOX
AGREEMENT SHALL USE ITS BEST EFFORTS TO CAUSE OBLIGORS TO MAKE ALL PAYMENTS ON
THE CONTRACTS TO THE LOCKBOX ACCOUNT (EITHER DIRECTLY BY REMITTING PAYMENTS TO
THE LOCKBOX, OR INDIRECTLY BY MAKING PAYMENTS THROUGH A CREDIT CARD, DIRECT
DEBIT, THE TELEPHONE OR THE INTERNET TO AN ACCOUNT OF THE SERVICER WHICH
PAYMENTS WILL BE SUBSEQUENTLY TRANSFERRED FROM SUCH ACCOUNT TO THE LOCKBOX
ACCOUNT).  THE SERVICER WILL ACT IN A COMMERCIALLY REASONABLE MANNER WITH
RESPECT TO THE REPOSSESSION AND DISPOSITION OF A MOTORCYCLE FOLLOWING A DEFAULT
UNDER THE RELATED CONTRACT WITH A VIEW TO REALIZING PROCEEDS AT LEAST EQUAL TO
THE MOTORCYCLE’S FAIR MARKET VALUE.  IF THE SERVICER DETERMINES THAT EVENTUAL
PAYMENT IN FULL OF A CONTRACT IS UNLIKELY, THE SERVICER WILL FOLLOW ITS NORMAL
PRACTICES AND PROCEDURES TO RECOVER ALL AMOUNTS DUE UPON THAT CONTRACT,
INCLUDING REPOSSESSING AND DISPOSING OF THE RELATED MOTORCYCLE AT A PUBLIC OR
PRIVATE SALE OR TAKING OTHER ACTION PERMITTED BY APPLICABLE LAW.  THE SERVICER
WILL BE ENTITLED TO RECOVER ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY IT
IN LIQUIDATING A CONTRACT AND DISPOSING OF THE RELATED MOTORCYCLE.

(b)                                 The Servicer may sue to enforce or collect
upon Contracts, in its own name, if possible, or as agent for the Trustees.  If
the Servicer elects to commence a legal proceeding to enforce a Contract, the
act of commencement shall be deemed to be an automatic assignment of the
Contract to the Servicer for purposes of collection only.  If, however, in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce a Contract on the ground that it is not a real party in interest or a
holder entitled to enforce the Contract, the Owner Trustee (or the Indenture
Trustee) on behalf of the Trust shall, at the Servicer’s expense, take such
steps as the Servicer deems reasonably necessary to enforce the Contract,
including bringing suit in its name or the names of the Noteholders under the
Indenture, the Swap Counterparty and the Certificateholder as owner of the
Trust.

(c)                                  The Servicer shall exercise any rights of
recourse against third persons that exist with respect to any Contract in
accordance with the Servicer’s usual practice.  In exercising recourse rights,
the Servicer is authorized on the Trust’s behalf to reassign the Defaulted
Contract or the related Motorcycle to the Person against whom recourse exists at
the price set forth in the document creating the recourse; provided, however,
the Servicer in exercising recourse against any third persons as described in
the immediately preceding sentence shall do so in such manner as to maximize the
aggregate recovery with respect to the Contract; and provided further, however,
that notwithstanding the foregoing the Servicer in its capacity as such may
exercise such recourse only if such Contract (i) was not required to be
reacquired by the Seller pursuant to the Transfer and Sale Agreement or (ii) was
required to be reacquired by the Seller and the Seller has defaulted on such
reacquisition obligation.

(d)                                 The Servicer will not permit any rescission
or cancellation of any Contract due to the acts or omissions of the Trust
Depositor.

(e)                                  Subject to Section 5.02, the Servicer may
grant extensions, rebates or adjustments on a Contract; provided, however, that
if the Servicer extends the date for final payment by the Obligor of any
Contract beyond the Class C Final Distribution Date, it shall promptly purchase
such Contract pursuant to Section 7.11.

32


--------------------------------------------------------------------------------


(f)                                    The Servicer will not add to the
outstanding Principal Balance of any Contract the premium of any physical damage
or other individual insurance on a Motorcycle securing such Contract it obtains
on behalf of the Obligor under the terms of such Contract, but may create a
separate Obligor obligation with respect to such premium if and as provided by
the Contract.

(g)                                 If the Servicer shall have repossessed a
Motorcycle on behalf of the Trust, the Servicer shall either (i) maintain at its
expense physical damage insurance with respect to such Motorcycle, or (ii)
indemnify the Trust against any damage to such Motorcycle prior to resale or
other disposition.  The Servicer shall not allow such repossessed Motorcycles to
be used in an active trade or business, but rather shall dispose of the
Motorcycle in a reasonable time in accordance with the Servicer’s normal
business practices.


SECTION 5.07.                         TRUSTEES TO COOPERATE.  UPON PAYMENT IN
FULL ON ANY CONTRACT, THE SERVICER SHALL (IF THE SERVICER IS NOT THEN IN
POSSESSION OF THE CONTRACTS AND CONTRACT FILES) NOTIFY THE TRUSTEES AND REQUEST
DELIVERY OF THE CONTRACT AND CONTRACT FILE TO THE SERVICER.  UPON RECEIPT OF
SUCH NOTICE AND REQUEST, THE TRUSTEES SHALL PROMPTLY RELEASE OR CAUSE TO BE
RELEASED SUCH CONTRACT AND CONTRACT FILE TO THE SERVICER.  UPON RECEIPT OF SUCH
CONTRACT AND CONTRACT FILE, EACH OF THE TRUST DEPOSITOR AND THE SERVICER IS
AUTHORIZED TO EXECUTE AN INSTRUMENT IN SATISFACTION OF SUCH CONTRACT AND TO DO
SUCH OTHER ACTS AND EXECUTE SUCH OTHER DOCUMENTS AS THE SERVICER DEEMS NECESSARY
TO DISCHARGE THE OBLIGOR THEREUNDER AND ELIMINATE THE SECURITY INTEREST IN THE
MOTORCYCLE RELATED THERETO.  THE SERVICER SHALL DETERMINE WHEN A CONTRACT HAS
BEEN PAID IN FULL; TO THE EXTENT THAT INSUFFICIENT PAYMENTS ARE RECEIVED ON A
CONTRACT CREDITED BY THE SERVICER AS PREPAID OR PAID IN FULL AND SATISFIED, THE
SHORTFALL SHALL BE PAID BY THE SERVICER OUT OF ITS OWN FUNDS.  FROM TIME TO TIME
AS APPROPRIATE FOR SERVICING AND REPOSSESSION IN CONNECTION WITH ANY CONTRACT,
IF THE SERVICER IS NOT THEN IN POSSESSION OF THE CONTRACTS AND CONTRACT FILES,
THE INDENTURE TRUSTEE SHALL, UPON WRITTEN REQUEST OF A SERVICING OFFICER AND
DELIVERY TO THE INDENTURE TRUSTEE OF A RECEIPT SIGNED BY SUCH SERVICING OFFICER,
CAUSE THE ORIGINAL CONTRACT AND THE RELATED CONTRACT FILE TO BE RELEASED TO THE
SERVICER AND SHALL EXECUTE SUCH DOCUMENTS AS THE SERVICER SHALL DEEM REASONABLY
NECESSARY TO THE PROSECUTION OF ANY SUCH PROCEEDINGS.  SUCH RECEIPT SHALL
OBLIGATE THE SERVICER TO RETURN THE ORIGINAL CONTRACT AND THE RELATED CONTRACT
FILE TO THE INDENTURE TRUSTEE WHEN THE NEED BY THE SERVICER HAS CEASED UNLESS
THE CONTRACT SHALL BE REACQUIRED AS DESCRIBED IN SECTION 7.10.  UPON REQUEST OF
A SERVICING OFFICER, THE INDENTURE TRUSTEE SHALL PERFORM SUCH OTHER ACTS AS
REASONABLY REQUESTED BY THE SERVICER AND OTHERWISE COOPERATE WITH THE SERVICER
IN THE ENFORCEMENT OF THE CERTIFICATEHOLDER’S RIGHTS AND REMEDIES WITH RESPECT
TO CONTRACTS.


SECTION 5.08.                         COSTS AND EXPENSES.  ALL COSTS AND
EXPENSES INCURRED BY THE SERVICER IN CARRYING OUT ITS DUTIES HEREUNDER, FEES AND
EXPENSES OF ACCOUNTANTS AND PAYMENTS OF ALL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE ENFORCEMENT OF CONTRACTS (INCLUDING ENFORCEMENT OF DEFAULTED
CONTRACTS AND REPOSSESSIONS OF MOTORCYCLES SECURING SUCH CONTRACTS WHEN SUCH
CONTRACTS ARE NOT REACQUIRED PURSUANT TO SECTION 7.08) AND ALL OTHER FEES AND
EXPENSES NOT EXPRESSLY STATED HEREUNDER TO BE FOR THE ACCOUNT OF THE TRUST SHALL
BE PAID BY THE SERVICER AND THE SERVICER SHALL NOT BE ENTITLED TO REIMBURSEMENT
HEREUNDER.


SECTION 5.09.                         MAINTENANCE OF SECURITY INTERESTS IN
MOTORCYCLES.  THE SERVICER SHALL TAKE SUCH STEPS AS ARE NECESSARY TO MAINTAIN
CONTINUOUS PERFECTION AND THE FIRST PRIORITY OF THE SECURITY INTEREST CREATED BY
EACH CONTRACT IN THE RELATED MOTORCYCLE.  THE OWNER TRUSTEE AND THE INDENTURE
TRUSTEE HEREBY AUTHORIZE THE SERVICER TO TAKE SUCH STEPS AS ARE NECESSARY TO
PERFECT SUCH SECURITY INTEREST AND TO MAINTAIN THE FIRST PRIORITY THEREOF IN THE
EVENT OF A RELOCATION OF A MOTORCYCLE OR FOR ANY OTHER REASON.

33


--------------------------------------------------------------------------------



SECTION 5.10.                         SUCCESSOR SERVICER/LOCKBOX AGREEMENTS.  IN
THE EVENT THE SERVICER SHALL FOR ANY REASON NO LONGER BE ACTING AS SUCH, THE
SUCCESSOR SERVICER SHALL THEREUPON ASSUME ALL OF THE RIGHTS AND OBLIGATIONS OF
THE OUTGOING SERVICER UNDER THE LOCKBOX AGREEMENT; PROVIDED, HOWEVER, THAT THE
SUCCESSOR SERVICER SHALL NOT BE LIABLE FOR ANY ACTS OR OBLIGATIONS OF THE
SERVICER PRIOR TO SUCH SUCCESSION.  IN SUCH EVENT, THE SUCCESSOR SERVICER SHALL
BE DEEMED TO HAVE ASSUMED ALL OF THE OUTGOING SERVICER’S INTEREST THEREIN AND TO
HAVE REPLACED THE OUTGOING SERVICER AS A PARTY TO EACH SUCH LOCKBOX AGREEMENT TO
THE SAME EXTENT AS IF SUCH LOCKBOX AGREEMENT HAD BEEN ASSIGNED TO THE SUCCESSOR
SERVICER, EXCEPT THAT THE OUTGOING SERVICER SHALL NOT THEREBY BE RELIEVED OF ANY
LIABILITY OR OBLIGATIONS ON THE PART OF THE OUTGOING SERVICER TO THE LOCKBOX
BANK UNDER SUCH LOCKBOX AGREEMENT.  THE OUTGOING SERVICER SHALL, UPON THE
REQUEST OF THE OWNER TRUSTEE, BUT AT THE EXPENSE OF THE OUTGOING SERVICER,
DELIVER TO THE SUCCESSOR SERVICER ALL DOCUMENTS AND RECORDS RELATING TO EACH
SUCH LOCKBOX AGREEMENT AND AN ACCOUNTING OF AMOUNTS COLLECTED AND HELD BY THE
LOCKBOX BANK AND OTHERWISE USE ITS BEST EFFORTS TO EFFECT THE ORDERLY AND
EFFICIENT TRANSFER OF ANY LOCKBOX AGREEMENT TO THE SUCCESSOR SERVICER.


SECTION 5.11.                         SEPARATE ENTITY EXISTENCE.  THE SERVICER
AGREES TO TAKE OR REFRAIN FROM TAKING OR ENGAGING IN WITH RESPECT TO THE TRUST
DEPOSITOR, AS APPLICABLE, EACH OF THE ACTIONS OR ACTIVITIES SPECIFIED IN THE
“SUBSTANTIVE CONSOLIDATION” OPINION OF WINSTON & STRAWN LLP (OR IN ANY RELATED
CERTIFICATE OF THE SERVICER) DELIVERED ON THE CLOSING DATE, UPON WHICH THE
CONCLUSIONS EXPRESSED THEREIN ARE BASED.


ARTICLE SIX

THE TRUST DEPOSITOR


SECTION 6.01.                         COVENANTS OF THE TRUST DEPOSITOR.

(a)                                  Existence.  During the term of this
Agreement, the Trust Depositor will keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby.

(b)                                 Arm’s Length Transactions.  During the term
of this Agreement, all transactions and dealings between the Trust Depositor and
its Affiliates will be conducted on an arm’s-length basis.

(c)                                  No Other Business.  The Trust Depositor
shall not engage in any business other than financing, purchasing, owning,
selling and managing the Contracts in the manner contemplated by this Agreement
and the other Transaction Documents and activities incidental thereto; provided,
however, that the Trust Depositor may purchase and transfer (or grant Liens in
respect of) contracts and/or other related assets similar to the Contracts to
other Persons in securitization or other non-recourse financing transactions
involving the Seller or any of its Affiliates (or with respect to the Contract
Assets themselves, following a release and reconveyance thereof from the Trust),
on terms and conditions (with respect to the liabilities imposed upon the Trust
Depositor by virtue of such transactions, as well as in respect of agreements or
restrictions concerning activities of the Trust Depositor and its relations or
interactions with the Seller or the Servicer or other applicable Affiliate
relevant to “bankruptcy remoteness” or “substantive consolidation” analysis), in
each case substantially similar to such terms and conditions applicable to the
Trust Depositor hereunder and under the other Transaction Documents.

34


--------------------------------------------------------------------------------


(d)                                 No Borrowing.  The Trust Depositor shall not
issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for (i) any Indebtedness except for any Indebtedness permitted by or
arising under the Transaction Documents or (ii) obligations in connection with
transactions described in the proviso of Section 6.01(c), as limited thereby. 
The proceeds of the Notes shall be used exclusively to fund the Trust
Depositor’s purchase of the Contracts and the other assets specified in this
Agreement and to pay the transactional expenses of the Trust Depositor.

(e)                                  Guarantees, Loans, Advances and Other
Liabilities.  Except as otherwise contemplated by the Transaction Documents or
in connection with transactions described in Section 6.01(c), as limited
thereby, the Trust Depositor shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuming another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, any other interest in, or make any capital
contribution to, any other Person.

(f)                                    Capital Expenditures.  The Trust
Depositor shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty).

(g)                                 Restricted Payments.  Except as permitted or
contemplated by the Transaction Documents, the Trust Depositor shall not,
directly or indirectly, (i) pay any dividend or make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to any owner of an equity interest in the Trust Depositor,
(ii) redeem, purchase, retire or otherwise acquire for value any such equity
interest or (iii) set aside or otherwise segregate any amounts for any such
purpose; it being understood that the Trust Depositor shall at all times have
the right to distribute funds received pursuant to the Transaction Documents to
its equity owner.

(h)                                 Separate Entity Existence.   The Trust
Depositor shall:

(i)                                     Maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions.  The funds of the Trust Depositor will not be diverted to any
other Person or for other than authorized uses of the Trust Depositor.

(ii)           Ensure that, to the extent that it shares the same officers or
other employees as any of its members or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.

(iii)          Ensure that, to the extent that it jointly contracts with any of
its members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs.  All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s length basis.

35


--------------------------------------------------------------------------------


(iv)          To the extent that the Trust Depositor and any of its members or
Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

(v)           Conduct its affairs strictly in accordance with its By-laws and
Articles of Incorporation, and observe all necessary, appropriate and customary
limited liability company formalities, including, but not limited to, holding
all regular and special members’ and directors’ meetings appropriate to
authorize all entity action, keeping separate and accurate records of such
meetings and its actions, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(vi)                              Take or refrain from taking or engaging in, as
applicable, each of the actions or activities specified in the “true sale” and
“substantive consolidation” opinions of Winston & Strawn LLP delivered on the
Closing Date (or in any related certificate delivered in connection therewith),
upon which the conclusions expressed therein are based.


SECTION 6.02.                         LIABILITY OF TRUST DEPOSITOR;
INDEMNITIES.  THE TRUST DEPOSITOR SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY TO
THE EXTENT OF THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE TRUST DEPOSITOR
UNDER THIS AGREEMENT.

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Servicer from and against any
taxes that may at any time be asserted against any such Person as a result of or
relating to the transactions contemplated herein and in the other Transaction
Documents, including any sales, gross receipts, gross margin, general
corporation, tangible personal property, Illinois personal property replacement
privilege or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the transfer of the
Contracts to the Issuer or the issuance and original sale of the Securities, or
federal or other income taxes arising out of distributions on the Certificate or
the Notes) and costs and expenses in defending against the same.

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Securityholders from and
against any loss, liability or expense incurred by reason of the Trust
Depositor’s willful misfeasance, bad faith or negligence (other than errors in
judgment) in the performance of its duties under this Agreement, or by reason of
reckless disregard of its obligations and duties under this Agreement.

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC and the Indenture Trustee from and against all costs,
expenses, losses, claims, damages and liabilities arising out of or incurred in
connection with the acceptance or performance of the trusts and duties herein
and, in the case of the Owner Trustee, in the Trust Agreement and, in the case
of the Indenture Trustee, in the Indenture, except to the extent that such cost,
expense, loss, claim, damage or liability  in the case of (i) the Owner Trustee
or WTC, as the case may be, shall be due to the willful misfeasance, bad faith
or negligence of the Owner Trustee or WTC, as the case may be, or shall arise
from the breach by the Owner Trustee or WTC, as the case may be, of any of its
representations or warranties set forth in Section 7.03 of the Trust Agreement,
or (ii) the Indenture Trustee, shall be due to the willful misfeasance, bad
faith or negligence of the Indenture Trustee.

36


--------------------------------------------------------------------------------


The Trust Depositor shall be liable directly to and will indemnify any injured
party or any other creditor of the Trust for all losses, claims, damages,
liabilities and expenses of the Trust to the extent that Trust Depositor would
be liable if the Trust were a partnership under the Delaware Revised Uniform
Limited Partnership Act in which Trust Depositor were a general partner;
provided, however, that Trust Depositor shall not be liable for any losses
incurred by a Certificateholder in the capacity of an investor in the Trust
Certificate or a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the immediately preceding sentence for which Trust
Depositor shall not be liable) shall be deemed third party beneficiaries of this
paragraph.  The obligations of Trust Depositor under this paragraph shall be
evidenced by the Trust Certificate described in the Trust Agreement.

Indemnification under this Section shall include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation and shall survive the
termination of the Trust and the resignation or removal of the Trustees.  If the
Trust Depositor shall have made any indemnity payments pursuant to this Section
and the Person to or on behalf of whom such payments are made thereafter shall
collect any of such amounts from others, such Person shall promptly repay such
amounts to the Trust Depositor, without interest.

Notwithstanding anything to the contrary herein, the obligations of the Trust
Depositor under this Section are solely the corporate obligations of the Trust
Depositor and shall be payable by it solely as provided in this Section.  The
Trust Depositor shall only be required to make such contributions required under
this Section, (y) from funds available to it pursuant to, and in accordance with
the payment priorities set forth in Section 7.05 and (z) only to the extent that
it receives additional funds designated for such purposes or to the extent that
it has additional funds available (other than funds described in the preceding
clause (y)) that would be in excess of amounts that would be necessary to pay
the debt and other obligations of such entity incurred in accordance with its
certificate of incorporation and all financing documents to which it is a party
as they come due.  In addition , no amount owing by the Trust Depositor
hereunder in excess of the liabilities that it is required to pay in accordance
with the preceding sentence shall constitute a “claim” (as defined in Section
101(5) of the Bankruptcy Code) against it.  No recourse shall be had for the
payment of any amount owing hereunder or any other obligation of, or claim
against the Trust Depositor arising out of or based up on this Section against
any stockholder, employee, officer, agent, director or authorized person of the
Trust Depositor or Affiliate thereof; provided, however, that the foregoing
shall not relieve any such person or entity of any liability they might
otherwise have as a result of fraudulent actions or omissions taken by them.


SECTION 6.03.                         MERGER OR CONSOLIDATION OF, OR ASSUMPTION
OF THE OBLIGATIONS OF, TRUST DEPOSITOR; CERTAIN LIMITATIONS.  NOTWITHSTANDING
ANY OTHER PROVISION IN THIS SECTION AND ANY PROVISION OF LAW, THE TRUST
DEPOSITOR SHALL NOT DO ANY OF THE FOLLOWING:

(a)                                  engage in any business or activity other
than as set forth in its Articles of Incorporation;

(b)                                 without the affirmative vote of a majority
of the members of the Board of Directors of the Trust Depositor (which must
include the affirmative vote of at least two duly appointed Independent
directors) (i) dissolve or liquidate, in whole or in part, or institute
proceedings to be adjudicated bankrupt or insolvent, (ii) consent to the
institution of bankruptcy or insolvency proceedings against it, (iii) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy, (iv) consent to the

37


--------------------------------------------------------------------------------


appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the corporation or a substantial part of its property, (v)
make a general assignment for the benefit of creditors, (vi) admit in writing
its inability to pay its debts generally as they become due, or (vii) take any
corporate action in furtherance of the actions set forth in clauses (i) through
(vi) above; provided, however, that no director may be required by any
shareholder of the Trust Depositor to consent to the institution of bankruptcy
or insolvency proceedings against the Trust Depositor so long as it is solvent;
or

(c)                                  merge or consolidate with any other
corporation, company or entity or sell all or substantially all of its assets or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any other corporation, company or entity unless the Person
formed by such consolidation or into which the Trust Depositor has merged or the
Person which acquires by conveyance, transfer or lease substantially all the
assets of the Trust Depositor as an entirety, can lawfully perform the
obligations of the Trust Depositor hereunder and executes and delivers to the
Owner Trustee and the Indenture Trustee an agreement in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Trust Depositor under this Agreement; provided that the Trust
Depositor shall provide notice of any merger, consolidation or succession
pursuant to this Section to each Rating Agency and shall receive from each
Rating Agency a letter to the effect that such merger, consolidation or
succession will not result in a qualification, downgrading or withdrawal of the
then-current ratings of each Class of Notes.


SECTION 6.04.                         LIMITATION ON LIABILITY OF TRUST DEPOSITOR
AND OTHERS.  THE TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE OR
AGENT OF THE TRUST DEPOSITOR MAY RELY IN GOOD FAITH ON ANY DOCUMENT OF ANY KIND,
PRIMA FACIE PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS
ARISING HEREUNDER.  THE TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE
OR AGENT OF THE TRUST DEPOSITOR SHALL BE REIMBURSED BY THE OWNER TRUSTEE OR THE
INDENTURE TRUSTEE, AS THE CASE MAY BE, FOR ANY CONTRACTUAL DAMAGES, LIABILITY OR
EXPENSE INCURRED BY REASON OF THE OWNER TRUSTEE’S OR THE INDENTURE TRUSTEE’S
WILLFUL MISFEASANCE, BAD FAITH OR NEGLIGENCE (EXCEPT ERRORS IN JUDGMENT) IN THE
PERFORMANCE OF THEIR RESPECTIVE DUTIES HEREUNDER, OR BY REASON OF RECKLESS
DISREGARD OF THEIR RESPECTIVE OBLIGATIONS AND DUTIES HEREUNDER.  THE TRUST
DEPOSITOR SHALL NOT BE UNDER ANY OBLIGATION TO APPEAR IN, PROSECUTE OR DEFEND
ANY LEGAL ACTION THAT SHALL NOT BE INCIDENTAL TO ITS OBLIGATIONS UNDER THIS
AGREEMENT, AND THAT IN ITS OPINION MAY INVOLVE IT IN ANY EXPENSE OR LIABILITY.


SECTION 6.05.                         TRUST DEPOSITOR NOT TO RESIGN.  SUBJECT TO
THE PROVISIONS OF SECTION 6.03, THE TRUST DEPOSITOR SHALL NOT RESIGN FROM THE
OBLIGATIONS AND DUTIES HEREBY IMPOSED ON IT AS TRUST DEPOSITOR HEREUNDER.


ARTICLE SEVEN

DISTRIBUTIONS; RESERVE FUND; YIELD SUPPLEMENT ACCOUNT


SECTION 7.01.                         MONTHLY DISTRIBUTIONS.  (A)  EACH
NOTEHOLDER AND CERTIFICATEHOLDER AS OF THE RELATED RECORD DATE SHALL BE PAID ON
THE NEXT SUCCEEDING DISTRIBUTION DATE BY CHECK MAILED TO SUCH NOTEHOLDER OR
CERTIFICATEHOLDER AT THE ADDRESS FOR SUCH NOTEHOLDER OR CERTIFICATEHOLDER
APPEARING ON THE NOTE REGISTER OR CERTIFICATE REGISTER OR BY WIRE TRANSFER IF
SUCH NOTEHOLDER OR CERTIFICATEHOLDER PROVIDES

38


--------------------------------------------------------------------------------



WRITTEN INSTRUCTIONS TO THE INDENTURE TRUSTEE OR THE OWNER TRUSTEE,
RESPECTIVELY, AT LEAST TEN DAYS PRIOR TO SUCH DISTRIBUTION DATE.

(b)                                 The Indenture Trustee shall serve as the
paying agent hereunder (the “Paying Agent”) and shall make the payments to or on
behalf of the Noteholders and the Certificateholder required hereunder.  The
Indenture Trustee hereby agrees that all amounts held by it for payment
hereunder will be held in trust for the benefit of the Noteholders and the
Certificateholder.


SECTION 7.02.                         FEES.  THE INDENTURE TRUSTEE SHALL BE PAID
THE INDENTURE TRUSTEE FEE AND THE SERVICER SHALL BE PAID THE MONTHLY SERVICING
FEE, EACH OF WHICH SHALL BE PAID SOLELY FROM THE MONIES AND IN ACCORDANCE WITH
THE PRIORITIES DESCRIBED IN SECTION 7.05(A).  NO RECOURSE MAY BE HAD TO THE
SELLER, TRUST DEPOSITOR, TRUSTEES, SERVICER, OR ANY OF THEIR RESPECTIVE
AFFILIATES IN THE EVENT THAT AMOUNTS AVAILABLE UNDER SECTION 7.05(A) ARE
INSUFFICIENT FOR PAYMENT OF THE INDENTURE TRUSTEE’S FEE AND THE MONTHLY
SERVICING FEE.


SECTION 7.03.                         ADVANCES.  (A) ON EACH DETERMINATION DATE,
THE SERVICER SHALL COMPUTE THE AMOUNT OF DELINQUENT INTEREST, IF ANY, ON THE
CONTRACTS FOR THE IMMEDIATELY PRECEDING DUE PERIOD.  NOT LATER THAN EACH
DISTRIBUTION DATE, THE SERVICER SHALL ADVANCE (EACH, AN “ADVANCE”) AN AMOUNT
EQUAL TO THE DELINQUENT INTEREST FOR SUCH DETERMINATION DATE BY DEPOSITING SUCH
AMOUNT IN THE COLLECTION ACCOUNT; PROVIDED, HOWEVER, THAT THE SERVICER SHALL BE
OBLIGATED TO ADVANCE DELINQUENT INTEREST ONLY TO THE EXTENT THAT THE SERVICER,
IN ITS SOLE DISCRETION, EXPECTS THAT SUCH ADVANCE WILL NOT BECOME AN
UNCOLLECTIBLE ADVANCE.  THE SERVICER SHALL INDICATE ON EACH MONTHLY REPORT (I)
THE AMOUNT OF DELINQUENT INTEREST, IF ANY, ON THE CONTRACTS FOR THE RELATED DUE
PERIOD AND (II) THE AMOUNT OF THE ADVANCE, IF ANY, MADE BY THE SERVICER IN
RESPECT OF THE DELINQUENT INTEREST PURSUANT TO THIS SECTION 7.03.  IF THE AMOUNT
OF SUCH ADVANCE IS LESS THAN THE AMOUNT OF THE DELINQUENT INTEREST, THE RELEVANT
MONTHLY REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE OF A SERVICING OFFICER
SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR THE DETERMINATION BY THE
SERVICER THAT THE PORTION OF THE DELINQUENT INTEREST NOT ADVANCED WOULD BECOME
AN UNCOLLECTIBLE ADVANCE.  BY EACH DETERMINATION DATE, THE SERVICER SHALL
DETERMINE THE AMOUNT OF PRIOR UNREIMBURSED ADVANCES FOR WHICH IT SHALL BE
ENTITLED TO BE REIMBURSED PURSUANT TO THE PROVISIONS OF THIS SECTION (SUCH
AMOUNT, THE “REIMBURSEMENT AMOUNT”).  THE SERVICER SHALL BE ENTITLED TO BE
REIMBURSED FOR ANY OUTSTANDING ADVANCE WITH RESPECT TO A CONTRACT BY MEANS OF A
FIRST PRIORITY WITHDRAWAL FROM THE COLLECTION ACCOUNT OF SUCH REIMBURSEMENT
AMOUNT AS PROVIDED IN SECTION 7.05(A)(I).


SECTION 7.04.                         RESERVED.


SECTION 7.05.                         DISTRIBUTIONS; PRIORITIES.

(a)                                  Except as provided in Section 7.05(b) or
(c), on each Distribution Date, the Indenture Trustee, at the Servicer’s
direction, will make the following allocations and distributions of Available
Monies in the following order of priority:

(I)                                    TO THE SERVICER, THE REIMBURSEMENT AMOUNT
TO THE SERVICER FOR ADVANCES PREVIOUSLY MADE;

(II)                                 TO THE SERVICER, THE SERVICING FEE,
INCLUDING ANY UNPAID SERVICING FEE WITH RESPECT TO ONE OR MORE PRIOR DUE
PERIODS;

39


--------------------------------------------------------------------------------


(III)                              TO THE INDENTURE TRUSTEE, ANY ACCRUED AND
UNPAID INDENTURE TRUSTEE FEE WITH RESPECT TO ONE OR MORE PRIOR DUE PERIODS;

(IV)                             TO THE SWAP COUNTERPARTY, ANY NET SWAP PAYMENT,

(V)                                PRO RATA (I) TO THE NOTE DISTRIBUTION
ACCOUNT, TOGETHER WITH ANY AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06,
THE APPLICABLE NOTE INTEREST DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH
DISTRIBUTION DATE TO THE CLASS A NOTEHOLDERS; PROVIDED, HOWEVER, THAT IF THERE
ARE INSUFFICIENT FUNDS ON DEPOSIT IN THE NOTE DISTRIBUTION ACCOUNT TO PAY THE
ENTIRE AMOUNT OF THE NOTE INTEREST DISTRIBUTABLE AMOUNT FOR THE CLASS A NOTES,
THEN THE AMOUNT IN THE NOTE DISTRIBUTION ACCOUNT SHALL BE APPLIED TO THE CLASS
A-1 NOTES, THE CLASS A-2 NOTES (PRO RATA, TO THE CLASS A-2A NOTEHOLDERS AND THE
CLASS A-2B NOTEHOLDERS), THE CLASS A-3 NOTES AND THE CLASS A-4 NOTES, PRO RATA,
ON THE BASIS OF THE NOTE INTEREST DISTRIBUTABLE AMOUNT FOR EACH SUCH CLASS OF
NOTES, AND (II) TO THE SWAP COUNTERPARTY, ANY UNPAID SENIOR SWAP TERMINATION
PAYMENT;

(VI)                      TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH ANY
AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE FIRST PRIORITY PRINCIPAL
DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE FIRST, TO THE CLASS
A-1 NOTEHOLDERS UNTIL THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL, SECOND, TO THE
CLASS A-2 NOTEHOLDERS (PRO RATA, TO THE CLASS A-2A NOTEHOLDERS AND THE CLASS
A-2B NOTEHOLDERS) UNTIL THE CLASS A-2 NOTES HAVE BEEN PAID IN FULL, THIRD, TO
THE CLASS A-3 NOTEHOLDERS UNTIL THE CLASS A-3 NOTES HAVE BEEN PAID IN FULL AND,
FOURTH, TO THE CLASS A-4 NOTEHOLDERS UNTIL THE CLASS A-4 NOTES HAVE BEEN PAID IN
FULL;

(VII)                   TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH ANY
AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE NOTE INTEREST
DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE TO THE CLASS B
NOTEHOLDERS;

(VIII)                TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH ANY
AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE SECOND PRIORITY
PRINCIPAL DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE, FIRST, TO
THE CLASS A-1 NOTEHOLDERS UNTIL THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL,
SECOND, TO THE CLASS A-2 NOTEHOLDERS (PRO RATA, TO THE CLASS A-2A NOTEHOLDERS
AND THE CLASS A-2B NOTEHOLDERS) UNTIL THE CLASS A-2 NOTES HAVE BEEN PAID IN
FULL, THIRD, TO THE CLASS A-3 NOTEHOLDERS UNTIL THE CLASS A-3 NOTES HAVE BEEN
PAID IN FULL, FOURTH, TO THE CLASS A-4 NOTEHOLDERS UNTIL THE CLASS A-4 NOTES
HAVE BEEN PAID IN FULL AND, FIFTH, TO THE CLASS B NOTEHOLDERS UNTIL THE CLASS B
NOTES HAVE BEEN PAID IN FULL;

(IX)                        TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH ANY
AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE NOTE INTEREST
DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE TO THE CLASS C
NOTEHOLDERS;

(X)                           TO THE NOTE DISTRIBUTION ACCOUNT, TOGETHER WITH
ANY AMOUNTS DEPOSITED THEREIN PURSUANT TO SECTION 7.06, THE NOTE PRINCIPAL
DISTRIBUTABLE AMOUNT WITH RESPECT TO SUCH DISTRIBUTION DATE, FIRST, TO THE CLASS
A-1 NOTEHOLDERS UNTIL THE CLASS A-1 NOTES HAVE BEEN PAID IN FULL, SECOND, TO THE
CLASS A-2 NOTEHOLDERS (PRO RATA, TO THE CLASS A-2A NOTEHOLDERS AND THE CLASS
A-2B NOTEHOLDERS), UNTIL THE CLASS A-2 NOTES HAVE BEEN PAID IN FULL, THIRD, TO
THE CLASS A-3 NOTEHOLDERS UNTIL THE CLASS A-3 NOTES HAVE BEEN PAID IN FULL,
FOURTH, TO THE CLASS A-4 NOTEHOLDERS, UNTIL THE CLASS A-4 NOTES HAVE BEEN PAID
IN FULL, FIFTH, TO THE CLASS B NOTEHOLDERS

40


--------------------------------------------------------------------------------


UNTIL THE CLASS B NOTES HAVE BEEN PAID IN FULL AND, SIXTH, TO THE CLASS C
NOTEHOLDERS UNTIL THE CLASS C NOTES HAVE BEEN PAID IN FULL;

(XI)                               ANY EXCESS AMOUNTS TO THE RESERVE FUND UP TO
THE SPECIFIED RESERVE FUND BALANCE;

(XII)                            TO THE SWAP COUNTERPARTY, ANY UNPAID
SUBORDINATED SWAP TERMINATION PAYMENT; AND

(XIII)                         TO THE HOLDER OF THE CERTIFICATE.

(b)                                 If the Notes have been declared immediately
due and payable as provided in Section 5.02 of the Indenture following the
occurrence of an Event of Default under Section 5.01(iii) of the Indenture,
then, until such time as the Notes have been paid in full, Available Monies
shall be allocated and distributed in the following order of priority after
payment of the amounts set forth in Section 7.05(a)(i), (ii), (iii) and (iv):

(i)                                     pro rata (i) to the Note Distribution
Account, together with any amounts deposited therein pursuant to Section 7.06,
the applicable Note Interest Distributable Amount with respect to such
Distribution Date to the Class A Noteholders; provided, however, that if there
are insufficient funds on deposit in the Note Distribution Account to pay the
entire amount of the Note Interest Distributable Amount for the Class A Notes,
then the amount in the Note Distribution Account shall be applied to the Class
A-1 Notes, the Class A-2 Notes (pro rata, to the Class A-2a Noteholder and the
Class A-2b Noteholders), Class A-3 Notes and the Class A-4 Notes, pro rata, on
the basis of the Note Interest Distributable Amount for each such Class of Notes
and (ii) to the Swap Counterparty, any unpaid Senior Swap Termination Payment;

(ii)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the First Priority
Principal Distributable Amount with respect to such Distribution Date first, to
the Class A-1 Noteholders until the Class A-1 Notes have been paid in full and,
second, to the Class A-2 Noteholders pro rata, to the Class A-2a Noteholders
(pro rata, to the Class A-2a Noteholder and the Class A-2b Noteholders) and the
Class A-2b Noteholders, Class A-3 Noteholders and Class A-4 Noteholders, pro
rata, based on the outstanding principal amount of the related Classes of Notes,
until such Classes of Notes have been paid in full;

(iii)                               to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Note Interest
Distributable Amount with respect to such Distribution Date to the Class B
Noteholders;

(iv)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Second Priority
Principal Distributable Amount with respect to such Distribution Date first, to
the Class A-1 Noteholders until the Class A-1 Notes have been paid in full,
second, to the Class A-2 Noteholders (pro rata, to the Class A-2a Noteholders
and the Class A-2b Noteholders), Class A-3 Noteholders and Class A-4
Noteholders, pro rata, based on the outstanding principal amount of the related
Classes of Notes, until such Classes of Notes have been paid in full and, third,
to the Class B Noteholders until the Class B Notes have been paid in full;

41


--------------------------------------------------------------------------------


(v)                                 to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Note Interest
Distributable Amount with respect to such Distribution Date to the Class C
Noteholders;

(vi)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, all amounts
remaining after distribution of amounts in clauses (i), (ii), (iii), (iv) and
(v) above shall be allocated in the following order of priority:

(1)                                  to the Class A Notes, first, to the Class
A-1 Noteholders, until the outstanding principal balance of the Class A-1 Notes
has been paid in full and, second, to the Class A-2 Noteholders (pro rata, to
the Class A-2a Noteholders and the Class A-2b Noteholders), Class A-3
Noteholders and Class A-4 Noteholders, pro rata, based on the outstanding
principal amount of the related Classes of Notes, until the outstanding
principal balance of each such Class of the Notes has been paid in full;

(2)                                  to the Class B Notes, until the outstanding
principal balance of the Class B Notes has been paid in full; and

(3)                                  to the Class C Notes, until the outstanding
principal balance of the Class C Notes has been paid in full; and

(vii)                           to the Swap Counterparty, any unpaid
Subordinated Swap Termination Payment; and

(viii)                        to the Holder of the Certificate.

(c)                                  If the Notes have been declared immediately
due and payable as provided in Section 5.02 of the Indenture following the
occurrence of an Event of Default under Section 5.01(i), (ii), (iv) or (v) of
the Indenture, then, until such time as the Notes have been paid in full,
Available Monies shall be allocated and distributed in the following order of
priority after payment of amounts set forth in Section 7.05(a)(i), (ii), (iii)
and (iv):

(i)                                     pro rata (i) to the Note Distribution
Account, together with any amounts deposited therein pursuant to Section 7.06,
the applicable Note Interest Distributable Amount with respect to such
Distribution Date to the Class A Noteholders; provided, however, that if there
are insufficient funds on deposit in the Note Distribution Account to pay the
entire amount of the Note Interest Distributable Amount for the Class A Notes,
then the amount in the Note Distribution Account shall be applied to the Class
A-1 Notes, the Class A-2 Notes (pro rata, to the Class A-2a Noteholders and the
Class A-2b Noteholders), the Class A-3 Notes and the Class A-4 Notes, pro rata,
on the basis of the Note Interest Distributable Amount for each such Class of
Notes and (ii) to the Swap Counterparty, any unpaid Senior Swap Termination
Payment;

(ii)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, all amounts
remaining after distribution of amounts in clause (i) above for distribution to
the Class A Noteholders first, to the Class A-1 Noteholders until the Class A-1
Notes have been paid in full and, second, to the Class A-2 Noteholders (pro
rata, to the Class A-2a Noteholders and the Class A-2b Noteholders), Class A-3
Noteholders and Class A-4

42


--------------------------------------------------------------------------------


Noteholders, pro rata, based on the outstanding principal amount of the related
Classes of Notes, until such Classes of Notes have been paid in full;

(iii)                               to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Note Interest
Distributable Amount with respect to such Distribution Date for distribution to
the Class B Noteholders;

(iv)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, all amounts
remaining after distribution of amounts in clauses (i), (ii) and (iii) above,
for distribution to the Class B Noteholders in reduction of the outstanding
principal balance of the Class B Notes until the outstanding principal balance
of the Class B Notes has been paid in full;

(v)                                 to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the Note Interest
Distributable Amount with respect to such Distribution Date for distribution to
the Class C Noteholders;

(vi)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, all amounts
remaining after distribution of amounts in clauses (i) through (v) above, for
distribution to the Class C Noteholders in reduction of the outstanding
principal balance of the Class C Notes until the outstanding principal balance
of the Class C Notes has been paid in full;

(vii)                           to the Swap Counterparty, any unpaid
Subordinated Swap Termination Payment; and

(viii)                        to the Holder of the Certificate.


SECTION 7.06.                         RESERVE FUND.

(a)                                  On or prior to the Closing Date, the
Indenture Trustee, on behalf of the Trust Depositor shall deposit the Reserve
Fund Initial Deposit into the Reserve Fund from the net proceeds of the
Securities.

(b)                                 The Indenture Trustee shall determine no
later than 10:00 a.m., Chicago, Illinois time, on the Distribution Date (but
after making, and taking into account, the determination, demand and transfer of
funds contemplated in Section 7.05 above) whether there exists a Shortfall with
respect to the upcoming Distribution Date.  In the event that the Indenture
Trustee determines that there exists a Shortfall, the Indenture Trustee shall no
later than 12:00 noon, Chicago, Illinois time, on such Distribution Date remit
monies from the Reserve Fund in the following order of priority:  first, to the
Note Distribution Account the amount of such Shortfall relating to any unpaid
Net Swap Payment, second, to the Note Distribution Account, the amount of such
Shortfall relating to the Note Interest Distributable Amount and third, to the
Note Distribution Account, the amount of such Shortfall relating to the Note
Principal Distributable Amount.

(c)                                  The Indenture Trustee shall at the written
direction of the Servicer invest the funds in the Reserve Fund in Qualified
Eligible Investments.  Funds in the Reserve Fund shall be invested in
investments that are payable on demand or mature on or before the Business Day
prior to each

43


--------------------------------------------------------------------------------


Distribution Date.  Once such funds are invested, the Indenture Trustee shall
not change the investment of such funds prior to maturity.  Upon any such
investment, the Indenture Trustee shall, consistent with the definition of
Qualified Eligible Investment herein, make an appropriate notation of the
security interest in such Qualified Eligible Investment on the Indenture
Trustee’s records, by book entry or otherwise.  All income and gain realized
from any such investments as well as any interest earned on Reserve Fund
Deposits shall be deposited and retained in the Reserve Fund (subject to Section
7.06(e)).  Losses, if any, realized on amounts in the Reserve Fund invested
pursuant to this paragraph shall first be credited against undistributed
investment earnings on amounts in the Reserve Fund invested pursuant to this
paragraph, and shall thereafter be deemed to reduce the amount on deposit in the
Reserve Fund.  Neither the Trust Depositor nor the Indenture Trustee shall be
liable for the amount of any loss incurred in respect of any investment, or lack
of investment, of funds held in the Reserve Fund.  All income or loss on funds
held in the Reserve Fund shall be taxable to the Trust Depositor.

(d)                                 Any Excess Amounts will be applied to the
Specified Reserve Fund Balance.

(e)                                  On each Distribution Date on which the
amount on deposit in the Reserve Fund (after giving effect to all deposits
thereto and withdrawals therefrom on such Distribution Date) is greater than the
Specified Reserve Fund Balance, the Indenture Trustee shall release its lien on
any remaining amounts to the Trust Depositor.


SECTION 7.07.                         YIELD SUPPLEMENT ACCOUNT.

(a)                                  On or prior to the Closing Date, (i) the
Trust Depositor shall establish with and in the name of the Indenture Trustee on
behalf of the Securityholders, an Eligible Account designated “Harley-Davidson
Customer Funding Corp. Yield Supplement Account - Harley Davidson Motorcycle
Trust 2007-3 — The Bank of New York Trust Company, N.A., as Indenture Trustee”
(such account being the “Yield Supplement Account”) and (ii) the Indenture
Trustee, on behalf of the Trust Depositor shall deposit the Yield Supplement
Initial Deposit into the Yield Supplement Account from the net proceeds of the
Securities.

(b)                                 On each Determination Date, the Servicer
shall determine the Yield Supplement Withdrawal Amount.  The Indenture Trustee
shall no later than 12:00 noon, Chicago, Illinois time, on the related
Distribution Date remit the Yield Supplement Withdrawal Amount from the Yield
Supplement Account to the Note Distribution Account to be included in the Note
Interest Distributable Amount for such Distribution Date.

(c)                                  The Indenture Trustee shall at the written
direction of the Servicer invest the funds in the Yield Supplement Account in
Qualified Eligible Investments.  Funds in the Yield Supplement Account shall be
invested in investments that are payable on demand or mature on or before the
Business Day prior to each Distribution Date.  Once such funds are invested, the
Indenture Trustee shall not change the investment of such funds prior to
maturity.  Upon any such investment, the Indenture Trustee shall, consistent
with the definition of Qualified Eligible Investment herein, make an appropriate
notation of the security interest in such Qualified Eligible Investment on the
Indenture Trustee’s records, by book entry or otherwise.  All income and gain
realized from any such investments as well as any interest earned on amounts on
deposit in the Yield Supplement Account shall be deposited in to the Collection
Account.  Losses, if any, realized on amounts in the Yield Supplement Account
invested pursuant to this paragraph shall first be credited against
undistributed investment earnings on amounts in the Yield Supplement Account
invested pursuant to this paragraph, and shall thereafter be deemed to reduce
the amount on

44


--------------------------------------------------------------------------------


deposit in the Yield Supplement Account.  Neither the Trust Depositor nor the
Indenture Trustee shall be liable for the amount of any loss incurred in respect
of any investment, or lack of investment, of funds held in the Yield Supplement
Account.  All income or loss on funds held in the Yield Supplement Account shall
be taxable to the Trust Depositor.


SECTION 7.08.                         PURCHASE OF CONTRACTS FOR BREACH OF
REPRESENTATIONS AND WARRANTIES.

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Seller as set forth in Exhibit J
hereto that materially adversely affects the Trust’s interest in such Contract
(without regard to the benefits of the Reserve Fund), the party discovering the
breach shall give prompt written notice to the other parties; provided, that the
Trustees shall have no duty or obligation to inquire or to investigate the
breach by the Seller of any of such representations or warranties.  The Seller,
as provided in the Transfer and Sale Agreement and in accordance with this
Section 7.08, shall reacquire a Contract at its Purchase Price, not later than
two Business Days prior to the first Distribution Date after the last day of the
calendar month in which the Seller becomes aware or receives written notice from
the Trustees, the Servicer or the Trust Depositor of any breach of a
representation or warranty of the Seller set forth in Article III of the
Transfer and Sale Agreement that materially and adversely affects such Contract
or the Trust’s interest in such Contract and which breach has not been cured;
provided, however, that with respect to any Contract described on the List of
Contracts with respect to an incorrect unpaid Principal Balance which the Seller
would otherwise be required to reacquire under the Transfer and Sale Agreement,
the Seller may, in lieu of reacquiring such Contract, deposit in the Collection
Account, not later than one Business Day prior to the first Distribution Date
after the last day of the calendar month in which the Seller becomes aware of
such inaccuracy, cash in an amount sufficient to cure any deficiency or
discrepancy; and provided further that with respect to a breach of
representation or warranty relating to the Contracts in the aggregate and not to
any particular Contract the Seller may select Contracts (without adverse
selection) to reacquire such that had such Contracts not been included as part
of the Trust Corpus there would have been no breach of such representation or
warranty; provided further that the failure to maintain perfection of the
security interest in the Motorcycle securing a Contract in accordance with
Section 5.09, shall be deemed to be a breach materially and adversely affecting
the Trust’s interest in the Contract or in the related Contracts. 
Notwithstanding any other provision of this Agreement, the obligation of the
Seller under the Transfer and Sale Agreement and described in this Section 7.08
shall not terminate or be deemed released by any party hereto upon a Service
Transfer pursuant to Article VIII.  The reacquisition obligation described in
this Section 7.08 is in no way to be satisfied with monies in the Reserve Fund. 
The sole remedy of the Issuer, the Trustees, the Swap Counterparty and the
Noteholders against the Seller with respect to a breach of a representation or
warranty of the Seller shall be to require the Seller to reacquire the related
Contract pursuant to this Section 7.08.


SECTION 7.09.                         REASSIGNMENT OF REACQUIRED CONTRACTS. 
UPON RECEIPT BY THE INDENTURE TRUSTEE FOR DEPOSIT IN THE COLLECTION ACCOUNT OF
THE PURCHASE PRICE AS DESCRIBED IN SECTION 7.08, SECTION 7.10 OR SECTION 7.11,
AND UPON RECEIPT OF A CERTIFICATE OF A SERVICING OFFICER IN THE FORM ATTACHED
HERETO AS EXHIBIT G, THE INDENTURE TRUSTEE SHALL RELEASE ITS LIEN ON AND THE
TRUST SHALL ASSIGN TO THE SELLER OR THE SERVICER, AS APPLICABLE, ALL OF THE
TRUST’S RIGHT, TITLE AND INTEREST IN THE REACQUIRED OR PURCHASED CONTRACT
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, EXCEPT AS TO THE ABSENCE OF LIENS,
CHARGES OR ENCUMBRANCES CREATED BY OR ARISING AS A RESULT OF ACTIONS OF THE
TRUSTEES.


SECTION 7.10.                         SERVICER’S PURCHASE OPTION.  ON WRITTEN
NOTICE TO THE OWNER TRUSTEE AND INDENTURE TRUSTEE AT LEAST 20 DAYS PRIOR TO A
DISTRIBUTION DATE, AND PROVIDED THAT THE POOL BALANCE IS THEN

45


--------------------------------------------------------------------------------



LESS THAN 10% OF THE POOL BALANCE AS OF THE CUTOFF DATE, THE SERVICER MAY (BUT
IS NOT REQUIRED TO) PURCHASE ON THAT DISTRIBUTION DATE ALL OUTSTANDING CONTRACTS
(AND RELATED CONTRACT ASSETS) AT A PRICE EQUAL TO THE AGGREGATE UNPAID PRINCIPAL
BALANCE OF THE NOTES ON THE PREVIOUS DISTRIBUTION DATE PLUS THE AGGREGATE OF THE
NOTE INTEREST DISTRIBUTABLE AMOUNT FOR THE CURRENT DISTRIBUTION DATE, THE
REIMBURSEMENT AMOUNT (IF ANY) AS WELL AS ACCRUED AND UNPAID MONTHLY SERVICING
FEES AND THE INDENTURE TRUSTEE FEE TO THE DATE OF SUCH PURCHASE.  SUCH PRICE
SHALL BE DEPOSITED IN THE COLLECTION ACCOUNT NOT LATER THAN ONE (1) BUSINESS DAY
BEFORE SUCH DISTRIBUTION DATE, AGAINST THE OWNER TRUSTEE’S AND INDENTURE
TRUSTEE’S RELEASE OF THE CONTRACTS AND THE CONTRACT FILES TO THE SERVICER.


SECTION 7.11.                         PURCHASE OF CONTRACTS FOR BREACH OF
SERVICING OBLIGATIONS.  UPON A DISCOVERY BY THE SERVICER OR THE TRUSTEES OF A
BREACH OF ANY OF THE COVENANTS OF THE SERVICER SET FORTH IN SECTION 5.02, 5.06
OR 5.09 THAT MATERIALLY ADVERSELY AFFECTS THE TRUST’S INTEREST IN A CONTRACT
(WITHOUT REGARD TO THE BENEFITS OF THE RESERVE FUND), THE PARTY DISCOVERING THE
BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTIES; PROVIDED, THAT THE
TRUSTEES SHALL HAVE NO DUTY OR OBLIGATION TO INQUIRE OR TO INVESTIGATE THE
BREACH BY THE SERVICER OF ANY OF SUCH COVENANTS.  THE SERVICER, IN ACCORDANCE
WITH THIS SECTION 7.11, SHALL PURCHASE SUCH CONTRACT AT ITS PURCHASE PRICE, TWO
BUSINESS DAYS PRIOR TO THE FIRST DISTRIBUTION DATE AFTER THE LAST DAY OF THE
CALENDAR MONTH IN WHICH THE SERVICER BECOMES AWARE, OR RECEIVES WRITTEN NOTICE
FROM THE TRUSTEES OF ANY BREACH DESCRIBED IN THE PRECEDING SENTENCE WHICH BREACH
HAS NOT BEEN CURED; PROVIDED, HOWEVER, THAT WITH RESPECT TO A BREACH OF ANY OF
THE COVENANTS OF THE SERVICER SET FORTH IN SECTION 5.02, 5.06 OR 5.09 RELATING
TO THE CONTRACTS IN THE AGGREGATE AND NOT TO ANY PARTICULAR CONTRACT THE
SERVICER MAY SELECT CONTRACTS (WITHOUT ADVERSE SELECTION) TO PURCHASE SUCH THAT
HAD SUCH CONTRACTS NOT BEEN INCLUDED AS PART OF THE TRUST CORPUS THERE WOULD
HAVE BEEN NO BREACH OF SUCH COVENANT.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE OBLIGATION OF THE SERVICER DESCRIBED IN THIS SECTION 7.11
SHALL NOT TERMINATE OR BE DEEMED RELEASED BY ANY PARTY HERETO UPON A SERVICE
TRANSFER PURSUANT TO ARTICLE VIII.  THE PURCHASE OBLIGATION DESCRIBED IN THIS
SECTION 7.11 IS IN NO WAY TO BE SATISFIED WITH MONIES IN THE RESERVE FUND.  UPON
SERVICER’S PAYMENT OF THE PURCHASE PRICE OF THE CONTRACT, ANY EVENT OF
TERMINATION PURSUANT TO SECTION 8.01(B) ARISING AS A RESULT OF THE SERVICER’S
BREACH OF ANY OF THE COVENANTS SET FORTH IN SECTION 5.02, 5.06 OR 5.09 WITH
RESPECT TO SUCH CONTRACT SHALL BE DEEMED NOT TO HAVE OCCURRED.


SECTION 7.12.                         INTEREST RATE SWAP AGREEMENT.

(a)                                  The Issuer shall enter into the Interest
Rate Swap Agreement with the Swap Counterparty on the Closing Date.  The Issuer
shall deposit Net Swap Receipts into the Note Distribution Account to be
included as Available Monies on the related Distribution Date.  Subject to the
requirements of this Section 7.12, the Issuer may from time to time enter into
one or more Replacement Interest Rate Swap Agreements in the event that the
Interest Rate Swap Agreement is terminated due to any “termination event” or
“event of default” (each as defined in the Interest Rate Swap Agreement) prior
to its scheduled expiration and in accordance with the terms of such Interest
Rate Swap Agreement.  Other than any Replacement Interest Rate Swap Agreement
entered into pursuant to this Section 7.12(a), the Issuer may not enter into any
additional interest rate swap agreements.

(b)                                 In the event of any early termination of the
Interest Rate Swap Agreement, (i) upon written direction and notification of
such early termination, the Indenture Trustee shall establish the Swap
Termination Payment Account and (ii) any Swap Termination Payments received from
the Swap Counterparty will be remitted to the Swap Termination Payment Account. 
To the extent not fully paid from Swap Replacement Proceeds, any Swap
Termination Payment owed by the Issuer to the Swap Counterparty under the
Interest Rate Swap Agreement shall be payable to the Swap Counterparty in

46


--------------------------------------------------------------------------------


installments made on each following Distribution Date until paid in full in
accordance with the order of priority specified in Section 7.05.

(c)                                  Following the early termination of the
Interest Rate Swap Agreement due to an “event of default” or “termination event”
(each as defined in the Interest Rate Swap Agreement) and in accordance with the
terms of such Interest Rate Swap Agreement, the Issuer shall promptly enter into
a Replacement Interest Rate Swap Agreement to the extent possible and
practicable using funds available in the Swap Termination Payment Account.

(d)                                 To the extent that the funds available in
the Swap Termination Payment Account exceed the costs of entering into a
Replacement Interest Rate Swap Agreement, the amounts in the Swap Termination
Payment Account (other than funds used to pay the costs of entering into a
Replacement Interest Rate Swap Agreement, if applicable) shall be allocated in
accordance with the order of priority specified in Section 7.05 on the following
Distribution Date.  In any other situation, amounts on deposit in the Swap
Termination Payment Account at any time shall be invested in Eligible
Investments and on each Distribution Date after the creation of a Swap
Termination Payment Account, the funds therein shall be used to cover any
shortfalls in the amounts payable under clauses (i) through (x) of
Section 7.05(a), under Section 7.05(b), or under Section 7.05(c); provided, that
in no event will the amount withdrawn from the Swap Termination Payment Account
on such Distribution Date exceed the amount of Net Swap Receipts that would have
been required to be paid on such Distribution Date under the terminated Interest
Rate Swap Transaction had there been no termination of such transaction.  Any
amounts remaining in the Swap Termination Payment Account after payment in full
of the Class C Notes shall be included in Available Monies and allocated in
accordance with the order of priority specified in Section 7.05 on the following
Distribution Date.

(e)                                  If the Swap Counterparty is required to
post collateral under the terms of the Interest Rate Swap Agreement, upon
written direction and notification of such requirement the Indenture Trustee
shall establish the Swap Collateral Account (the “Swap Collateral Account”) over
which the Indenture Trustee shall have exclusive control and the sole right of
withdrawal, and in which no Person other than the Indenture Trustee, the Swap
Counterparty and the Noteholders shall have any legal or beneficial interest.
The Indenture Trustee shall deposit all “Eligible Collateral” (as defined in the
Interest Rate Swap Agreement) received from the Swap Counterparty into the Swap
Collateral Account.  Any and all funds at any time on deposit in, or otherwise
to the credit of, the Swap Collateral Account shall be held in trust by the
Indenture Trustee for the benefit of the Swap Counterparty and the Noteholders. 
The only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Swap Collateral Account shall be (i) to pay any
Net Swap Receipts or Swap Termination Payments owed to the Issuer by the Swap
Counterparty in accordance with the terms of the Interest Rate Swap Agreement or
(ii) to return collateral to the Swap Counterparty when and as required by the
Interest Rate Swap Agreement.

(f)                                    The Issuer hereby grants to the Indenture
Trustee for the benefit of the Noteholders and the Swap Counterparty a security
interest in the Swap Collateral Account and all funds in the Swap Collateral
Account and the proceeds thereof to secure the payment of interest on and
principal of the Notes and the Swap Termination Payments to the Swap
Counterparty under the Interest Rate Swap Agreement, and the Indenture Trustee
shall have all of the rights of a secured party under the UCC with respect
thereto.  If for any reason the Swap Collateral Account is no longer an Eligible
Account, the Indenture Trustee shall promptly cause the Swap Collateral Account
to be moved to another institution or otherwise changed so that the Swap
Collateral Account becomes an Eligible Account.

47


--------------------------------------------------------------------------------



ARTICLE EIGHT


EVENTS OF TERMINATION; SERVICE TRANSFER


SECTION 8.01.                         EVENTS OF TERMINATION.  “EVENT OF
TERMINATION” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:

(a)                                  Any failure by the Servicer to make any
payment or deposit required to be made under the Notes hereunder or in the
Transfer and Sale Agreement and the continuance of such failure for a period of
four Business Days after the date on which a Servicing Officer discovers such
failure or the Indenture Trustee provides written notice of such failure to the
Servicer;

(b)                                 Failure on the Servicer’s part to observe or
perform in any material respect any covenant or agreement in this Agreement or
in the Transfer and Sale Agreement (other than a covenant or agreement, the
breach of which is specifically addressed elsewhere in this Section) which
failure shall (i) materially and adversely affect the rights of Noteholders and
(ii) continue unremedied for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
(A) to the Servicer by the Owner Trustee or the Indenture Trustee or (B) to the
Servicer, and to the Indenture Trustee by the Holders of Notes, evidencing not
less than 25% of the Outstanding Amount of the Notes;

(c)                                  An involuntary case under any applicable
bankruptcy, insolvency or other similar law shall have been commenced in respect
of the Servicer or Trust Depositor and shall not have been dismissed within 90
days, or a court having jurisdiction in the premises shall have entered a decree
or order for relief in respect of either the Servicer or Trust Depositor in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of either the Servicer or
Trust Depositor, or for any substantial liquidation or winding up of their
respective affairs;

(d)                                 The Servicer or Trust Depositor shall have
commenced a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall have consented to the entry of
an order for relief in an involuntary case under any such law, or shall have
consented to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian or sequestrator (or other similar official) of the
Servicer or Trust Depositor, as the case may be, or for any substantial part of
their respective property, or shall have made any general assignment for the
benefit of their respective creditors, or shall have failed to, or admitted in
writing its inability to, pay its debts as they become due, or shall have taken
any corporate action in furtherance of the foregoing;

(e)                                  Any representation, warranty or statement
of the Servicer made in this Agreement or any certificate, report or other
writing delivered pursuant hereto shall prove to be incorrect in any material
respect as of the time when the same shall have been made and the incorrectness
of such representation, warranty or statement has a material adverse effect on
the Trust and, within 30 days after written notice thereof shall have been given
to the Servicer by the Indenture Trustee, the circumstances or condition in
respect of which such representation, warranty or statement was incorrect shall
not have been eliminated or otherwise cured.

48


--------------------------------------------------------------------------------



SECTION 8.02.        WAIVER OF EVENT OF TERMINATION.  THE REQUIRED NOTEHOLDERS
MAY, BY WRITTEN NOTICE DELIVERED TO THE PARTIES HERETO, WAIVE ANY EVENT OF
TERMINATION OTHER THAN AN EVENT OF TERMINATION DESCRIBED IN SECTION 8.01(A).


SECTION 8.03.        SERVICE TRANSFER.  (A)  IF AN EVENT OF TERMINATION HAS
OCCURRED AND IS CONTINUING AND HAS NOT BEEN WAIVED PURSUANT TO SECTION 8.02, (X)
THE REQUIRED HOLDERS OR (Y) THE INDENTURE TRUSTEE MAY, BY WRITTEN NOTICE
DELIVERED TO THE PARTIES HERETO, TERMINATE ALL (BUT NOT LESS THAN ALL) OF THE
SERVICER’S MANAGEMENT, ADMINISTRATIVE, SERVICING, CUSTODIAL AND COLLECTION
FUNCTIONS HEREUNDER (SUCH TERMINATION BEING HEREIN CALLED A “SERVICE TRANSFER”).

(b)           Upon receipt of the notice required by Section 8.03(a) (or, if
later, on a date designated therein), all rights, benefits, fees, indemnities,
authority and power of the Servicer under this Agreement, whether with respect
to the Contracts, the Contract Files or otherwise, shall pass to and be vested
in the Indenture Trustee (the “Successor Servicer”) pursuant to and under this
Section 8.03; and, without limitation, the Successor Servicer is authorized and
empowered to execute and deliver on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do any and all
acts or things necessary or appropriate to effect the purposes of such notice of
termination.  The Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Collection Account, or for its own account in connection with its services
hereafter or thereafter received with respect to the Contracts.  The Servicer
shall transfer to the Successor Servicer all records held by the Servicer
relating to the Contracts in such electronic form as the Successor Servicer may
reasonably request and (ii) any Contract Files in the Servicer’s possession.  In
addition, the Servicer shall permit access to its premises (including all
computer records and programs) to the Successor Servicer or its designee, and
shall pay the reasonable transition expenses of the Successor Servicer.  Upon a
Service Transfer, the Successor Servicer shall also be entitled to receive the
Monthly Servicing Fee for performing the obligations of the Servicer.


SECTION 8.04.        SUCCESSOR SERVICER TO ACT; APPOINTMENT OF SUCCESSOR
SERVICER.  ON OR AFTER A SERVICE TRANSFER PURSUANT TO SECTION 8.03, THE
SUCCESSOR SERVICER SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER IN ITS
CAPACITY AS SERVICER UNDER THIS AGREEMENT AND THE TRANSACTIONS SET FORTH OR
PROVIDED FOR HEREIN AND SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND
LIABILITIES RELATING THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS
HEREOF, AND THE TERMINATED SERVICER SHALL BE RELIEVED OF SUCH RESPONSIBILITIES,
DUTIES AND LIABILITIES ARISING AFTER SUCH SERVICE TRANSFER; PROVIDED, HOWEVER,
THAT (I) THE SUCCESSOR SERVICER WILL NOT ASSUME ANY OBLIGATIONS OF THE SERVICER
DESCRIBED IN SECTION 8.08 AND (II) THE SUCCESSOR SERVICER SHALL NOT BE LIABLE
FOR ANY ACTS OR OMISSIONS OF THE SERVICER OCCURRING PRIOR TO SUCH SERVICE
TRANSFER OR FOR ANY BREACH BY THE SERVICER OF ANY OF ITS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN OR IN ANY RELATED DOCUMENT OR AGREEMENT.
NOTWITHSTANDING THE ABOVE, IF THE SUCCESSOR SERVICER IS LEGALLY UNABLE OR
UNWILLING TO ACT AS SERVICER, THE REQUIRED HOLDERS MAY APPOINT A SUCCESSOR
SERVICER (OTHER THAN THE ORIGINAL SERVICER OR AN AFFILIATE OF THE ORIGINAL
SERVICER) TO ACT AS SERVICER.  AS COMPENSATION THEREFOR, THE SUCCESSOR SERVICER
SHALL BE ENTITLED TO RECEIVE REASONABLE COMPENSATION EQUAL TO THE MONTHLY
SERVICING FEE.  THE OWNER TRUSTEE, NOTEHOLDERS AND THE INDENTURE TRUSTEE AND
SUCH SUCCESSOR SHALL TAKE SUCH ACTION, CONSISTENT WITH THIS AGREEMENT, AS SHALL
BE NECESSARY TO EFFECTUATE ANY SUCH SUCCESSION; PROVIDED, HOWEVER, THAT THE
INDENTURE TRUSTEE SHALL NOT BE REQUIRED TO MAKE PAYMENT FOR COMPENSATION OR ANY
OTHER PAYMENT IN ORDER TO EFFECTUATE SUCH SUCCESSION.  TO THE EXTENT THE
TERMINATED SERVICER HAS MADE ADVANCES, IT SHALL BE ENTITLED TO REIMBURSEMENT OF
THE SAME NOTWITHSTANDING ITS TERMINATION HEREUNDER, TO THE SAME EXTENT AS IF IT
HAD CONTINUED TO SERVICE THE CONTRACTS HEREUNDER.

49


--------------------------------------------------------------------------------



SECTION 8.05.        NOTIFICATION TO SECURITYHOLDERS.  (A)  PROMPTLY FOLLOWING
THE OCCURRENCE OF ANY EVENT OF TERMINATION, THE SERVICER SHALL GIVE WRITTEN
NOTICE THEREOF TO THE TRUSTEES, THE TRUST DEPOSITOR, THE SWAP COUNTERPARTY AND
EACH RATING AGENCY AT THE ADDRESSES DESCRIBED IN SECTION 11.04 HEREOF AND TO THE
NOTEHOLDERS AT THEIR RESPECTIVE ADDRESSES APPEARING ON THE NOTE REGISTER.

(b)           Within 10 days following any termination or appointment of a
Successor Servicer pursuant to this Article VIII, the Indenture Trustee shall
give written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 11.04 hereof, and to the Noteholders at their
addresses appearing on the Note Register.


SECTION 8.06.        EFFECT OF TRANSFER.  (A)  AFTER A SERVICE TRANSFER, THE
TERMINATED SERVICER SHALL HAVE NO FURTHER OBLIGATIONS WITH RESPECT TO THE
MANAGEMENT, ADMINISTRATION, SERVICING, CUSTODY OR COLLECTION OF THE CONTRACTS
AND THE SUCCESSOR SERVICER APPOINTED PURSUANT TO SECTION 8.04 SHALL HAVE ALL OF
SUCH OBLIGATIONS, EXCEPT THAT THE TERMINATED SERVICER WILL TRANSMIT OR CAUSE TO
BE TRANSMITTED DIRECTLY TO THE SUCCESSOR SERVICER FOR ITS OWN ACCOUNT, PROMPTLY
ON RECEIPT AND IN THE SAME FORM IN WHICH RECEIVED, ANY AMOUNTS (PROPERLY
ENDORSED WHERE REQUIRED FOR THE SUCCESSOR SERVICER TO COLLECT THEM) RECEIVED AS
PAYMENTS UPON OR OTHERWISE IN CONNECTION WITH THE CONTRACTS.

(b)           A Service Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the
Servicer)  other than those relating to the management, administration,
servicing, custody or collection of the Contracts.


SECTION 8.07.        DATABASE FILE.  THE SERVICER WILL PROVIDE THE SUCCESSOR
SERVICER WITH A MAGNETIC TAPE (IN A FORMAT REASONABLY ACCEPTABLE TO THE
INDENTURE TRUSTEE AND THE SERVICER) CONTAINING THE DATABASE FILE FOR EACH
CONTRACT (I) AS OF THE CUTOFF DATE, (II) THEREAFTER, AS OF THE LAST DAY OF THE
PRECEDING DUE PERIOD ON EACH DETERMINATION DATE PRIOR TO A SERVICE TRANSFER AND
(III) ON AND AS OF THE BUSINESS DAY BEFORE THE ACTUAL COMMENCEMENT OF SERVICING
FUNCTIONS BY THE SUCCESSOR SERVICER FOLLOWING THE OCCURRENCE OF A SERVICE
TRANSFER.


SECTION 8.08.        SUCCESSOR SERVICER INDEMNIFICATION.  THE SERVICER SHALL
DEFEND, INDEMNIFY AND HOLD THE SUCCESSOR SERVICER AND ANY OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS OF THE SUCCESSOR SERVICER HARMLESS AGAINST ANY AND ALL
CLAIMS, LOSSES, PENALTIES, FINES, FORFEITURES, LEGAL FEES AND RELATED COSTS,
JUDGMENTS AND ANY OTHER COSTS, FEES, AND EXPENSES THAT THE SUCCESSOR SERVICER
MAY SUSTAIN IN CONNECTION WITH THE CLAIMS ASSERTED AT ANY TIME BY THIRD PARTIES
AGAINST THE SUCCESSOR SERVICER WHICH RESULT FROM (I) ANY WILLFUL OR GROSSLY
NEGLIGENT ACT TAKEN OR OMISSION BY THE SERVICER OR (II) A BREACH OF ANY
REPRESENTATIONS OF THE SERVICER IN SECTION 3.02 HEREOF.  THE INDEMNIFICATION
PROVIDED BY THIS SECTION 8.08 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


SECTION 8.09.        RESPONSIBILITIES OF THE SUCCESSOR SERVICER.  THE SUCCESSOR
SERVICER WILL NOT BE RESPONSIBLE FOR DELAYS ATTRIBUTABLE TO THE SERVICER’S
FAILURE TO DELIVER INFORMATION, DEFECTS IN THE INFORMATION SUPPLIED BY THE
SERVICER OR OTHER CIRCUMSTANCES BEYOND THE CONTROL OF THE SUCCESSOR SERVICER.

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i) microfiche loan documentation, (ii)
servicing system tapes, (iii) Contract payment history, (iv) collections history
and (v) the trial balances, as of the close of business on the day immediately
preceding conversion to the Successor Servicer, reflecting all applicable loan
information.

50


--------------------------------------------------------------------------------


The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Contract with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Contract.


SECTION 8.10.        LIMITATION OF LIABILITY OF SERVICER.  (A)  NEITHER THE
SERVICER NOR ANY OF THE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF THE SERVICER
SHALL BE UNDER ANY LIABILITY TO THE TRUST, THE OWNER TRUSTEE, THE INDENTURE
TRUSTEE OR THE NOTEHOLDERS, EXCEPT AS PROVIDED UNDER THIS AGREEMENT, FOR ANY
ACTION TAKEN OR FOR REFRAINING FROM THE TAKING OF ANY ACTION PURSUANT TO THIS
AGREEMENT OR FOR ERRORS IN JUDGMENT; PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT PROTECT THE SERVICER OR ANY SUCH PERSON AGAINST ANY LIABILITY THAT
WOULD OTHERWISE BE IMPOSED BY REASON OF WILLFUL MISFEASANCE, BAD FAITH OR
NEGLIGENCE IN THE PERFORMANCE OF DUTIES OR BY REASON OF RECKLESS DISREGARD OF
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT.  THE SERVICER AND ANY DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE SERVICER MAY RELY IN GOOD FAITH ON THE ADVICE
OF COUNSEL OR ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE PROPERLY EXECUTED AND
SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING UNDER THIS AGREEMENT.

(b)           Except as provided in this Agreement, the Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action that
shall not be incidental to its duties to service the Contracts in accordance
with this Agreement, and that in its opinion may cause it to incur any expense
or liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Transaction 
Documents and the rights and duties of the parties to the Transaction Documents
and the interests of the Noteholders under the Indenture.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer and the Servicer will
not be entitled to be reimbursed therefor.


SECTION 8.11.        MERGER OR CONSOLIDATION OF SERVICER.  ANY PERSON INTO WHICH
THE SERVICER MAY BE MERGED OR CONSOLIDATED, OR ANY CORPORATION, OR OTHER ENTITY
RESULTING FROM ANY MERGER CONVERSION OR CONSOLIDATION TO WHICH THE SERVICER
SHALL BE A PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OF THE SERVICER (WHICH PERSON ASSUMES THE OBLIGATIONS OF THE SERVICER),
SHALL BE THE SUCCESSOR OF THE SERVICER HEREUNDER, WITHOUT THE EXECUTION OR
FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO,
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING.  THE SERVICER SHALL GIVE PRIOR
WRITTEN NOTICE OF ANY SUCH MERGER OR CONSOLIDATION TO WHICH IT IS A PARTY TO THE
ISSUER, THE OWNER TRUSTEE, THE INDENTURE TRUSTEE AND THE RATING AGENCIES.


SECTION 8.12.        SERVICER NOT TO RESIGN.  SUBJECT TO THE PROVISIONS OF
SECTION 8.03, SERVICER SHALL NOT RESIGN FROM THE OBLIGATIONS AND DUTIES HEREBY
IMPOSED ON IT AS SERVICER UNDER THIS AGREEMENT EXCEPT UPON DETERMINATION THAT
THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT SHALL NO LONGER BE
PERMISSIBLE UNDER APPLICABLE LAW.  NOTICE OF ANY SUCH DETERMINATION PERMITTING
THE RESIGNATION OF SERVICER SHALL BE COMMUNICATED TO THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE AT THE EARLIEST PRACTICABLE TIME (AND, IF SUCH COMMUNICATION
IS NOT IN WRITING, SHALL BE CONFIRMED IN WRITING AT THE EARLIEST PRACTICABLE
TIME) AND ANY SUCH DETERMINATION SHALL BE EVIDENCED BY AN OPINION OF COUNSEL TO
SUCH EFFECT DELIVERED TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
CONCURRENTLY WITH OR PROMPTLY AFTER SUCH NOTICE. NO SUCH

51


--------------------------------------------------------------------------------



RESIGNATION SHALL BECOME EFFECTIVE UNTIL THE INDENTURE TRUSTEE SHALL HAVE
ASSUMED THE RESPONSIBILITIES AND RIGHTS OF THE PREDECESSOR SERVICER IN
ACCORDANCE WITH SECTION 8.04.


SECTION 8.13.        APPOINTMENT OF SUBSERVICER.  SO LONG AS HARLEY-DAVIDSON
CREDIT CORP. ACTS AS THE SERVICER, THE SERVICER MAY AT ANY TIME WITHOUT NOTICE
OR CONSENT PERFORM SPECIFIC DUTIES AS SERVICER UNDER THIS AGREEMENT THROUGH
OTHER SUBCONTRACTORS; PROVIDED, HOWEVER, THAT, IN EACH CASE, NO SUCH DELEGATION
OR SUBCONTRACTING SHALL RELIEVE THE SERVICER OF ITS RESPONSIBILITIES WITH
RESPECT TO SUCH DUTIES AS TO WHICH THE SERVICER SHALL REMAIN PRIMARILY
RESPONSIBLE WITH RESPECT THERETO.


ARTICLE NINE

REPORTS


SECTION 9.01.        MONTHLY REPORTS.  NO LATER THAN 10:00 A.M., CHICAGO,
ILLINOIS TIME, TWO BUSINESS DAYS PRIOR TO EACH DISTRIBUTION DATE, THE SERVICER
SHALL DELIVER TO THE TRUSTEES AND EACH RATING AGENCY A MONTHLY REPORT.


SECTION 9.02.        OFFICER’S CERTIFICATE.  EACH MONTHLY REPORT DELIVERED
PURSUANT TO SECTION 9.01 SHALL BE ACCOMPANIED BY A CERTIFICATE OF A SERVICING
OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT C, CERTIFYING THE ACCURACY OF THE
MONTHLY REPORT AND THAT NO EVENT OF TERMINATION OR EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME AN EVENT OF TERMINATION HAS OCCURRED, OR IF
SUCH EVENT HAS OCCURRED AND IS CONTINUING, SPECIFYING THE EVENT AND ITS STATUS.


SECTION 9.03.        OTHER DATA.  IN ADDITION, THE TRUST DEPOSITOR AND THE
SERVICER SHALL, UPON THE REQUEST OF THE TRUSTEES, MOODY’S OR STANDARD & POOR’S,
FURNISH THE TRUSTEES, MOODY’S OR STANDARD & POOR’S, AS THE CASE MAY BE, SUCH
UNDERLYING DATA AS MAY BE REASONABLY REQUESTED.


SECTION 9.04.        REPORT ON ASSESSMENT OF COMPLIANCE WITH SERVICING CRITERIA
AND ATTESTATION; ANNUAL OFFICER’S CERTIFICATE.

(a)  The Servicer will:

(i)            deliver to the Indenture Trustee and each Rating Agency within 90
days after the end of each calendar year a report on its assessment of
compliance with the servicing criteria applicable to it during the preceding
calendar year, including disclosure of any material instance of non-compliance
identified by the Servicer, as required by Rule 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB under the Securities Act;

(ii)           cause a firm of registered public accountants that is qualified
and independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver to the Indenture Trustee and each Rating Agency within
90 days after the end of each calendar year an attestation report that satisfies
the requirements of Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item
1122 of Regulation AB, as applicable, on the Servicer’s assessment of compliance
with servicing criteria with respect to the prior calendar year; and

(iii)          deliver to the Indenture Trustee and each Rating Agency within 90
days after the end of each calendar year, an Officer’s Certificate to the effect
that (i) a review of the Servicer’s

52


--------------------------------------------------------------------------------


activities during the immediately preceding calendar year (or, in the case of
the first certificate, since the Closing Date) and of its performance under this
Agreement has been made under the supervision of the officer signing such
certificate and (ii) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled in all material respects all of its
obligations under this Agreement throughout such calendar year (or applicable
portion of such calendar year), or, if there has been a failure to fulfill any
such obligation in any material respect, specifying each such failure known to
such officer and the nature and status of such failure.

(b)           If the Trust is not required to file periodic reports under the
Exchange Act, or otherwise required by law to file the reports described in
clause (a) above, such reports may be delivered on or before April 30 of each
calendar year.  A copy of such reports may be obtained by any Noteholder by a
request in writing to the Indenture Trustee.


SECTION 9.05.        MONTHLY REPORTS TO NOTEHOLDERS AND THE SWAP COUNTERPARTY. 
(A)  ON OR BEFORE TWO BUSINESS DAYS PRIOR TO EACH DISTRIBUTION DATE, THE
SERVICER SHALL PREPARE AND, CONCURRENTLY WITH EACH DISTRIBUTION TO NOTEHOLDERS
PURSUANT TO ARTICLE VII, DELIVER TO THE INDENTURE TRUSTEE, IN ITS CAPACITY AS
NOTE REGISTRAR AND PAYING AGENT, SHALL CAUSE TO BE DELIVERED AND MAILED TO EACH
NOTEHOLDER AT THE ADDRESSES APPEARING ON THE NOTE REGISTER AND THE SWAP
COUNTERPARTY A STATEMENT AS OF THE RELATED DISTRIBUTION DATE SUBSTANTIALLY IN
THE FORM OF EXHIBIT I HERETO (THE “MONTHLY REPORT”) SETTING FORTH AT LEAST THE
FOLLOWING INFORMATION:

(I)           THE AMOUNT OF NOTEHOLDER’S PRINCIPAL DISTRIBUTION;

(II)          THE AMOUNT OF NOTEHOLDER’S INTEREST DISTRIBUTION;

(III)         THE AMOUNT OF FEES PAYABLE OUT OF THE TRUST, SEPARATELY
IDENTIFYING THE MONTHLY SERVICING FEE AND THE INDENTURE TRUSTEE FEE;

(IV)         THE AMOUNT OF ANY NOTE INTEREST CARRYOVER SHORTFALL AND NOTE
PRINCIPAL CARRYOVER SHORTFALL ON SUCH DISTRIBUTION DATE AND THE CHANGE IN SUCH
AMOUNTS FROM THOSE WITH RESPECT TO THE IMMEDIATELY PRECEDING DISTRIBUTION DATE;

(V)          THE NOTE POOL FACTOR FOR EACH CLASS OF NOTES, IN EACH CASE OF SUCH
DISTRIBUTION DATE;

(VI)         THE AMOUNT OF THE DISTRIBUTIONS DESCRIBED IN (I) OR (II) ABOVE
PAYABLE PURSUANT TO A CLAIM ON THE RESERVE FUND OR FROM ANY OTHER SOURCE NOT
CONSTITUTING AVAILABLE MONIES AND THE AMOUNT REMAINING IN THE RESERVE FUND AFTER
GIVING EFFECT TO ALL DEPOSITS AND WITHDRAWALS FROM THE RESERVE FUND ON SUCH
DATE;

(VII)        THE YIELD SUPPLEMENT WITHDRAWAL AMOUNT AND THE AMOUNT REMAINING IN
THE YIELD SUPPLEMENT ACCOUNT AFTER GIVING EFFECT TO ALL WITHDRAWALS FROM THE
YIELD SUPPLEMENT ACCOUNT ON SUCH DATE;

(VIII)       THE AMOUNT OF ANY NET SWAP PAYMENTS AND NET SWAP RECEIPTS;

(IX)         THE AMOUNT OF ANY UNPAID SENIOR SWAP TERMINATION PAYMENT AND
SUBORDINATED SWAP TERMINATION PAYMENT;

53


--------------------------------------------------------------------------------


(X)          LIBOR FOR SUCH DISTRIBUTION DATE AND THE INTEREST RATE ON EACH
CLASS OF FLOATING RATE NOTES;

(XI)         THE REMAINING PRINCIPAL BALANCE AFTER GIVING EFFECT TO THE
DISTRIBUTION OF PRINCIPAL TO EACH CLASS OF NOTES TO BE MADE ON SUCH DISTRIBUTION
DATE;

(XII)        THE NUMBER AND AGGREGATE PRINCIPAL BALANCE OF CONTRACTS DELINQUENT
30-59 DAYS, 60-89 DAYS AND 90 OR MORE DAYS, COMPUTED AS OF THE END OF THE
RELATED DUE PERIOD;

(XIII)       THE NUMBER AND AGGREGATE PRINCIPAL BALANCE OF CONTRACTS THAT BECAME
LIQUIDATED CONTRACTS DURING THE IMMEDIATELY PRECEDING DUE PERIOD, THE AMOUNT OF
LIQUIDATION PROCEEDS FOR SUCH DUE PERIOD, THE AMOUNT OF LIQUIDATION EXPENSES
BEING DEDUCTED FROM LIQUIDATION PROCEEDS FOR SUCH DUE PERIOD, THE NET
LIQUIDATION PROCEEDS AND THE NET LIQUIDATION LOSSES FOR SUCH DUE PERIOD;

(XIV)       THE LOSS RATIO, AVERAGE LOSS RATIO, CUMULATIVE LOSS RATIO, THE
DELINQUENCY RATIO AND THE AVERAGE DELINQUENCY RATIO AS OF SUCH DISTRIBUTION
DATE;

(XV)        THE NUMBER OF CONTRACTS AND THE AGGREGATE PRINCIPAL BALANCE OF SUCH
CONTRACTS, AS OF THE FIRST DAY OF THE DUE PERIOD RELATING TO SUCH DISTRIBUTION
DATE (AFTER GIVING EFFECT TO PAYMENTS RECEIVED DURING SUCH DUE PERIOD);

(XVI)       THE AGGREGATE PRINCIPAL BALANCE AND NUMBER OF CONTRACTS THAT WERE
REACQUIRED BY THE SELLER PURSUANT TO THE AGREEMENT WITH RESPECT TO THE RELATED
DUE PERIOD, IDENTIFYING THE PURCHASE PRICE FOR SUCH CONTRACTS;

(XVII)      THE AGGREGATE PRINCIPAL BALANCE AND NUMBER OF CONTRACTS THAT WERE
PURCHASED BY THE SERVICER PURSUANT TO THE AGREEMENT WITH RESPECT TO THE RELATED
DUE PERIOD, IDENTIFYING THE PURCHASE PRICE FOR SUCH CONTRACTS;

(XVIII)     THE AMOUNT OTHERWISE DISTRIBUTABLE ON THE CLASS B NOTES THAT HAS
INSTEAD BEEN DISTRIBUTED TO ONE OR MORE SENIOR CLASSES OF NOTES ON SUCH
DISTRIBUTION DATE;

(XIX)        THE AMOUNT OTHERWISE DISTRIBUTABLE ON THE CLASS C NOTES THAT HAS
INSTEAD BEEN DISTRIBUTED TO ONE OR MORE SENIOR CLASSES OF NOTES ON SUCH
DISTRIBUTION DATE;

(XX)         THE AMOUNT OF ADVANCES MADE BY THE SERVICER IN RESPECT OF THE
RELATED CONTRACTS AND THE RELATED DUE PERIOD AND THE AMOUNT OF UNREIMBURSED
ADVANCES IN RESPECT OF THE RELATED CONTRACTS DETERMINED BY THE SERVICER TO BE
DEFAULTED CONTRACTS; AND

(XXI)        SUCH OTHER CUSTOMARY FACTUAL INFORMATION AS IS AVAILABLE TO THE
SERVICER AS THE SERVICER DEEMS NECESSARY AND CAN REASONABLY OBTAIN FROM ITS
EXISTING DATA BASE TO ENABLE THE NOTEHOLDERS AND THE CERTIFICATEHOLDER TO
PREPARE THEIR TAX RETURNS.

(b)           Within the prescribed period of time for tax reporting purposes
after the end of each calendar year, the Servicer shall prepare and the Note
Registrar shall mail to each Noteholder of record at any time during such year a
report as to the aggregate amounts reported pursuant to subsections (i), (ii),
(iii) and (iv) of this Section, attributable to such Noteholder.

54


--------------------------------------------------------------------------------


(c)           The Indenture Trustee shall send the Monthly Report to (i) the
initial Clearing Agency under the Note Depository Agreement or any qualified
successor appointed pursuant to Section 2.11 of the Indenture and (ii) each
Securityholder or party to this Agreement.


SECTION 9.06.        REGULATION AB.

The parties hereto acknowledge that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Securities and Exchange Commission or its staff, consensus among
participants in the asset backed securities markets, advice of counsel, or
otherwise, and agree to comply with reasonable requests (which are practical
from a timing perspective) made by the Trust Depositor or the Servicer in good
faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB.  In connection therewith, the Owner
Trustee and the Indenture Trustee shall reasonably cooperate with the Servicer
in connection with the satisfaction of the Trust Depositor’s and the Trust’s
reporting requirements under the Exchange Act, subject to reimbursement of
expenses in accordance with the Transaction Documents.


SECTION 9.07.        INFORMATION TO BE PROVIDED BY THE INDENTURE TRUSTEE.

(a)           As soon as available but no later than March 15 of each calendar
year for so long as the Issuer is required to report under the Exchange Act,
commencing in 2008, the Indenture Trustee shall:

(i)            deliver to the Servicer a report regarding the Indenture
Trustee’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under paragraph (b) of Rule
13a-18, Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be signed by an authorized officer of the Indenture Trustee, and
shall address each of the Servicing Criteria specified in Exhibit E or such
criteria as mutually agreed upon by the Servicer and the Indenture Trustee;

(ii)           deliver to the Servicer a report of a registered public
accounting firm that attests to, and reports on, the assessment of compliance
made by the Indenture Trustee and delivered pursuant to the preceding paragraph.
Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act; and

(iii)          deliver to the Servicer and any other Person that will be
responsible for signing the certification required by Rules 13a-14(d) and
15d-14(d) under the Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley
Act of 2002) (a “Sarbanes Certification”) on behalf of the Issuer or the
Servicer a certification substantially in the form attached hereto as Exhibit F
in such form as mutually agreed upon by the Servicer and the Indenture Trustee.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Securities and Exchange Commission.


SECTION 9.08.        EXCHANGE ACT REPORTING.

(a)           Form 10-D Filings.  So long as the Issuer is required to report
under the Exchange Act, no later than each Distribution Date, each of the
Indenture Trustee and the Owner Trustee shall notify the Servicer of any Form
10-D Disclosure Item with respect to such Person

55


--------------------------------------------------------------------------------


(to the extent there is any Form 10-D Disclosure Item), together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Servicer.

(b)           Form 8-K Filings.  So long as the Issuer is required to report
under the Exchange Act, each of the Indenture Trustee and the Owner Trustee
shall promptly notify the Servicer, but in no event later than one (1) Business
Day after its occurrence, of any Reportable Event of which such Person (or in
the case of the Owner Trustee and the Indenture Trustee, a Responsible Officer
of such Person) has actual knowledge.  Each Person shall have actual knowledge
of any such event only to the extent that it relates to such Person or any
action or failure to act by such Person.

(c)           Form 10-K Filings.  So long as the Issuer is required to report
under the Exchange Act, no later than March 15 of each year, commencing in 2008,
the Indenture Trustee and the Owner Trustee shall notify the Servicer of any
Form 10-K Disclosure Item known to any Responsible Officer thereof or relating
to the Indenture Trustee or Owner Trustee, as applicable, together with a
description of any such Form 10-K Disclosure Item in form and substance
reasonably acceptable to the Servicer.


ARTICLE TEN

TERMINATION


SECTION 10.01.      SALE OF TRUST ASSETS.

(a)           [Intentionally Omitted].

(b)           As described in Article Nine of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.

(c)           Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholder will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligations of,
the Indenture Trustee pursuant to this Agreement.


ARTICLE ELEVEN


MISCELLANEOUS


SECTION 11.01.      AMENDMENT.

(a)           This Agreement may be amended by the Trust Depositor, the
Servicer, the Indenture Trustee and the Owner Trustee on behalf of the Issuer,
collectively, without the consent of any Securityholders or the Swap
Counterparty, (i) to cure any ambiguity, to correct or supplement any provisions
in this Agreement which are inconsistent with the provisions herein or in the
Prospectus, or to add any other provisions with respect to matters or questions
arising under this Agreement that shall not

56


--------------------------------------------------------------------------------


be inconsistent with the provisions of this Agreement or the Prospectus, (ii) to
add or provide any credit enhancement for any Class of Notes and (iii) to change
any provision applicable for determining the Specified Reserve Fund Balance or
the manner in which the Reserve Fund is funded; provided, however that any such
action shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of any Securityholder or the Swap Counterparty
and provided, further, that in connection with any amendment pursuant to clause
(iii) above, the Servicer shall deliver to the Owner Trustee and the Indenture
Trustee a letter from Standard & Poor’s (so long as Standard & Poor’s is a
Rating Agency) and Moody’s (so long as Moody’s is a Rating Agency) to the effect
that such amendment will not cause its then-current rating on any Class of Notes
to be qualified, reduced or withdrawn.

(b)           This Agreement may also be amended from time to time by the Trust
Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on behalf
of the Issuer, with the consent of the Required Holders and, to the extent the
Swap Counterparty is materially and adversely affected thereby, the Swap
Counterparty (which consent shall not be unreasonably withheld or delayed), for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders, the Swap Counterparty or the Certificateholder; provided,
however, that no such amendment shall increase or reduce in any manner the
amount of, or accelerate or delay the timing of (i)(a) collections of payments
on the Contracts or distributions that shall be required to be made on any Note
or any Interest Rate, (b) except as otherwise provided in Section 11.01(a), the
Specified Reserve Fund Balance or the manner in which the Reserve Fund is funded
or (ii) reduce the aforesaid percentage of the Outstanding Amount of the Notes,
the Holders of which are required to consent to any such amendment, without the
consent of the Holders of all Notes of the relevant Class then outstanding and
the Certificate.

(c)           Prior to the execution of any such amendment or consent, the
Indenture Trustee shall furnish written notification of the substance of such
amendment or consent, together with a copy thereof, to each Rating Agency.

(d)           Promptly after the execution of any such amendment or consent, the
Owner Trustee and the Indenture Trustee, as the case may be, shall furnish
written notification of the substance of such amendment or consent to each
Noteholder and, if applicable, the Swap Counterparty.  It shall not be necessary
for the consent of Noteholders or the Swap Counterparty pursuant to Section
11.01(b) to approve the particular form of any proposed amendment or consent,
but it shall be sufficient if such consent shall approve the substance thereof. 
The manner of obtaining such consents and of evidencing the authorization by
Noteholders and, if applicable, the Swap Counterparty of the execution thereof
shall be subject to such reasonable requirements as the Owner Trustee or the
Indenture Trustee may prescribe.

(e)           Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement.  The Owner Trustee and the Indenture
Trustee may, but shall not be obligated to, enter into any such amendment which
affects the Owner Trustee’s or the Indenture Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

(f)            Notwithstanding anything to the contrary in this Section 11.01,
the Trust Depositor or the Servicer, acting on behalf of the Trust Depositor,
may request each Rating Agency to approve a formula for determining the
Specified Reserve Fund Balance that is different from the formula or result
determined from the current definition thereof contained herein so as to result
in a decrease in the amount

57


--------------------------------------------------------------------------------


of the Specified Reserve Fund Balance or the manner by which such Reserve Fund
is funded.  If each Rating Agency delivers to the Indenture Trustee and Owner
Trustee a written notice or letter stating that such action will not result in a
reduction or withdrawal of the rating of any outstanding Class with respect to
which a Rating Agency has previously issued a rating as a result or such action,
then the Specified Reserve Fund Balance will be theretofore determined in
accordance with such changed formula or manner of funding, and an amendment to
this Agreement effecting such change may be executed without the consent of any
Securityholder or the Swap Counterparty.


SECTION 11.02.      PROTECTION OF TITLE TO TRUST.

(a)           The Servicer shall file such financing statements and cause to be
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of the
Issuer, the Securityholders, the Swap Counterparty and the Indenture Trustee in
the Contracts and in the proceeds thereof.  The Servicer shall deliver (or cause
to be delivered) to the Owner Trustee and the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.  The Trust Depositor authorizes the Trust to
file financing statements describing the Trust Corpus as collateral.

(b)           Neither the Seller, the Trust Depositor nor the Servicer shall
change its name, identity or corporate structure in any manner that would, could
or might make any financing statement or continuation statement filed in
accordance with Section 4.02 seriously misleading within the meaning of § 9-507
of the UCC, unless it shall have given the Issuer, the Owner Trustee and the
Indenture Trustee at least 30 days’ prior written notice thereof and shall have
promptly filed appropriate amendments to all previously filed financing
statements or continuation statements.

(c)           The Seller and the Trust Depositor shall give the Issuer, the
Owner Trustee and the Indenture Trustee at least 30 days’ prior written notice
of any change in its state of incorporation.  The Servicer shall at all times
maintain each office from which it shall service Contracts, and its principal
executive office, within the United States.

(d)           The Servicer shall maintain or cause to be maintained accounts and
records as to each Contract accurately and in sufficient detail to permit (i)
the reader thereof to know at any time the status of such Contract, including
payments and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Contract and the amounts from time to time deposited in or credited to the
Collection Account in respect of each Contract.

(e)           The Servicer shall maintain or cause to be maintained its computer
systems so that, from and after the time of transfer under this Agreement of the
Contracts, the Servicer’s master computer records (including any backup
archives) that shall refer to a Contract indicate clearly the interest of the
Issuer and the Indenture Trustee in such Contract and that such Contract is
owned by the Issuer and has been pledged to the Indenture Trustee.  Indication
of the Issuer’s ownership of and the Indenture Trustee’s interest in a Contract
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the related Contract shall have been paid in full or reacquired or
shall have become a Liquidated Contract.

(f)            If at any time the Trust Depositor or the Servicer shall propose
to sell, grant a security interest in, or otherwise transfer any interest in
motorcycle conditional sales contracts or promissory note and security
agreements to any prospective purchaser, lender or other transferee, the
Servicer shall give or

58


--------------------------------------------------------------------------------


cause to be given to such prospective purchaser, lender or other transferee
computer tapes, records or print-outs (including any restored from back-up
archives) that, if they shall refer in any manner whatsoever to any Contract,
shall indicate clearly that such Contract has been transferred and is owned by
the Issuer and has been pledged to the Indenture Trustee.

(g)           The Servicer shall permit the Owner Trustee and its agents, at any
time during normal business hours, to inspect, audit and make copies of and
abstracts from the Servicer’s records regarding any Contract.

(h)           Upon request, the Servicer shall furnish to the Owner Trustee and
the Indenture Trustee, within five Business Days, a list of all Contracts then
held as part of the Trust Estate, together with a reconciliation of such list to
the List of Contracts and to each of the Monthly Reports furnished before such
request indicating removal of Contracts from the Trust.

(i)            The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency promptly after the execution and delivery of this
Agreement and of each amendment hereto, an Opinion of Counsel either (A) stating
that, in the opinion of such counsel, all financing statements and continuation
statements have been executed and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee and reciting
the details of each filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest.


SECTION 11.03.      GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES UNDER THE AGREEMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, EXCEPT THAT THE DUTIES OF THE OWNER TRUSTEE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


SECTION 11.04.      NOTICES.  ALL NOTICES, DEMANDS, CERTIFICATES, REQUESTS AND
COMMUNICATIONS HEREUNDER (“NOTICES”) SHALL BE IN WRITING AND SHALL BE EFFECTIVE
(A) UPON RECEIPT WHEN SENT THROUGH THE U.S. MAILS, REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, WITH SUCH RECEIPT TO BE EFFECTIVE THE
DATE OF DELIVERY INDICATED ON THE RETURN RECEIPT, OR (B) ONE BUSINESS DAY AFTER
DELIVERY TO AN OVERNIGHT COURIER, OR (C) ON THE DATE PERSONALLY DELIVERED TO AN
AUTHORIZED OFFICER OF THE PARTY TO WHICH SENT, OR (D) ON THE DATE TRANSMITTED BY
LEGIBLE TELECOPIER OR ELECTRONIC MAIL TRANSMISSION WITH A CONFIRMATION OF
RECEIPT, IN ALL CASES ADDRESSED TO THE RECIPIENT AS FOLLOWS:

 

(i)

 

If to the Servicer or Seller:

 

 

 

 

 

 

 

 

 

 

 

Harley-Davidson Credit Corp.

 

 

 

 

 

222 West Adams Street, Suite 2000

 

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

Attention: Lawrence G. Hund

 

 

 

 

 

Telecopier No.:  (312) 368-4372

 

 

 

 

 

 

 

 

 

(ii)

 

If to the Trust Depositor:

 

 

 

 

 

 

 

 

 

 

 

Harley-Davidson Customer Funding Corp.

 

 

 

 

 

3850 Arrowhead Drive

 

 

 

59


--------------------------------------------------------------------------------


 

 

 

Carson City, Nevada 89706

 

 

 

 

 

Attention: Lawrence G. Hund

 

 

 

 

 

Telecopier No.:  (775) 886-3490

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

Harley-Davidson Credit Corp.

 

 

 

 

 

222 West Adams Street, Suite 2000

 

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

Attention: Lawrence G. Hund

 

 

 

 

 

Telecopier No.:  (312) 368-4372

 

 

 

 

 

 

 

 

 

(iii)

 

If to the Indenture Trustee:

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York Trust Company, N.A.

 

 

 

 

 

2 North LaSalle Street

 

 

 

 

 

Suite 1020

 

 

 

 

 

Chicago, Illinois 60602

 

 

 

 

 

Attention: Corporate Trust Administration

 

 

 

 

 

Telecopier No.:  (312) 827-8562

 

 

 

 

 

 

 

 

 

(iv)

 

If to the Owner Trustee:

 

 

 

 

 

 

 

 

 

 

 

Wilmington Trust Company

 

 

 

 

 

Rodney Square North

 

 

 

 

 

1100 North Market Street

 

 

 

 

 

Wilmington, Delaware 19890-0001

 

 

 

 

 

Attention: Corporate Trust Administration

 

 

 

 

 

Telecopier No.:  (302) 636-4140

 

 

 

 

 

 

 

 

 

(v)

 

If to Moody’s:

 

 

 

 

 

 

 

 

 

 

 

Moody’s Investors Service, Inc.

 

 

 

 

 

99 Church Street

 

 

 

 

 

New York, New York 10007

 

 

 

 

 

Attention: ABS Monitoring Department

 

 

 

 

 

Telecopier No.:  (212) 298-7139

 

 

 

 

 

Email: servicerreports@moodys.com

 

 

 

 

 

 

 

 

 

(vi)

 

If to Standard & Poor’s:

 

 

 

 

 

 

 

 

 

 

 

Standard & Poor’s Ratings Services, a

 

 

 

 

 

division of The McGraw Hill Companies, Inc.

 

 

 

 

 

55 Water Street

 

 

 

 

 

New York, New York 10004

 

 

 

 

 

Telecopier No.:  (212) 438-2657

 

 

 

 

 

 

 

 

 

60


--------------------------------------------------------------------------------


 

(vii)

 

If to the Underwriters:

 

 

 

 

 

 

 

 

 

 

 

At the address set forth in the Underwriting Agreement

 

 

 

 

 

 

 

 

 

(viii)

 

If to the Swap Counterparty:

 

 

 

 

 

 

 

 

 

 

 

At the address set forth in the Interest Rate Swap Agreement

 

 

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.


SECTION 11.05.      SEVERABILITY OF PROVISIONS.  IF ONE OR MORE OF THE
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT SHALL BE FOR ANY
REASON WHATSOEVER HELD INVALID, THEN SUCH COVENANTS, AGREEMENTS, PROVISIONS OR
TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING COVENANTS, AGREEMENTS,
PROVISIONS OR TERMS OF THIS AGREEMENT AND SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT OR OF THE NOTES OR THE
CERTIFICATE OR THE RIGHTS OF THE HOLDERS THEREOF.


SECTION 11.06.      ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AS PROVIDED IN SECTIONS 6.03 AND 8.03, THIS AGREEMENT MAY NOT
BE ASSIGNED BY THE TRUST DEPOSITOR OR THE SERVICER WITHOUT THE PRIOR WRITTEN
CONSENT OF SECURITYHOLDERS AGGREGATING NOT LESS THAN 66-2/3% OF EACH CLASS.


SECTION 11.07.      THIRD PARTY BENEFICIARIES.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THE PARTIES HERETO HEREBY MANIFEST THEIR INTENT THAT NO THIRD
PARTY SHALL BE DEEMED A THIRD PARTY BENEFICIARY OF THIS AGREEMENT, AND
SPECIFICALLY THAT THE OBLIGORS ARE NOT THIRD PARTY BENEFICIARIES OF THIS
AGREEMENT.


SECTION 11.08.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 11.09.      HEADINGS.  THE HEADINGS OF THE VARIOUS ARTICLES AND SECTIONS
HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT ANY
OF THE TERMS OR PROVISIONS HEREOF.


SECTION 11.10.      NO BANKRUPTCY PETITION; DISCLAIMER AND SUBORDINATION.  (A)
EACH OF THE SELLER, THE INDENTURE TRUSTEE, THE SERVICER, THE OWNER TRUSTEE AND
EACH HOLDER (BY ACCEPTANCE OF THE APPLICABLE SECURITIES) COVENANTS AND AGREES
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL AMOUNTS OWING IN RESPECT OF ALL OUTSTANDING SECURITIES, IT WILL NOT
INSTITUTE AGAINST THE TRUST DEPOSITOR, OR THE TRUST, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST THE TRUST DEPOSITOR OR THE TRUST, ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
SIMILAR PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE
UNITED STATES.  THIS SECTION 11.10 WILL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

(b)           The Trust acknowledges and agrees that the Certificate represents
a beneficial interest in the Trust and Trust Corpus only and the Securities do
not represent an interest in any assets (other than the Trust Corpus) of the
Trust Depositor (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Trust Assets and proceeds
thereof).  In furtherance of and not in derogation of the foregoing, to the
extent that the Trust Depositor enters into other securitization transactions,
the Trust acknowledges and agrees that it shall have no right, title or interest
in

61


--------------------------------------------------------------------------------


or to any assets (or interests therein) other than the Trust Assets conveyed or
purported to be conveyed (whether by way of a sale, capital contribution or by
the granting of a Lien) by the Trust Depositor to any Person other than the
Trust (the “Other Assets”).

To the extent that notwithstanding the agreements contained in this Section, the
Trust or any Securityholder, either (i) asserts an interest in or claim to, or
benefit from any Other Assets, whether asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, or (ii) is deemed to
have any interest, claim or benefit in or from any Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of Insolvency
Laws or otherwise (including without limitation pursuant to Section 1111(b) of
the federal Bankruptcy Code, as amended) and whether deemed asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor,
then the Trust and each Securityholder by accepting a Note or Certificate
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor which,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under applicable law, including Insolvency Laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor) including, without limitation, the payment of post-petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each Securityholder is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 11.10 and
that the terms and provisions of this Section 11.10 may be enforced by an action
for specific performance.

(c)           The provisions of this Section 11.10 shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
this Agreement.


SECTION 11.11.      LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE
TRUSTEE.

(a)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by Wilmington Trust Company, not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer, and in no
event shall Wilmington Trust Company in its individual capacity or any
beneficial owner of the Issuer have any liability for  the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer. 
For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement.

(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by The Bank of New York Trust Company, N.A., not in
its individual capacity but solely as Indenture Trustee, and in no event shall
The Bank of New York Trust Company, N.A. have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

[signature page follows]

62


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3

 

 

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee
on behalf of the Trust

 

 

 

 

 

 

 

 

 

 

By:

   /s/ James P. Lawler

 

 

 

 

Printed Name:    James P. Lawler

 

 

 

 

Title:

   Vice President

 

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP., as
Trust Depositor

 

 

 

 

 

By:

   /s/ Lawrence G. Hund

 

 

 

 

Printed Name:   Lawrence G. Hund

 

 

 

 

Title:

Vice President, Chief Financial Officer & Assistant Secretary

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP., as Servicer

 

 

 

 

 

By:

   /s/ Lawrence G. Hund

 

 

 

 

Printed Name:   Lawrence G. Hund

 

 

 

 

Title:

Vice President, Chief Financial Officer & Assistant Secretary

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

 

 

not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

 

 

By:

   /s/ Corine D. Twin

 

 

 

 

Printed Name:   Corine D. Twin

 

 

 

 

Title:   Assistant Vice President

 

 

Signature Page to Sale and Servicing Agreement


--------------------------------------------------------------------------------


Exhibit A

[Form of Assignment]

In accordance with the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”) dated as of August 15, 2007 made by and between the undersigned, as
Trust Depositor  (“Trust Depositor”), Harley-Davidson Credit Corp., as Servicer
(“HDCC”), The Bank of New York Trust Company, N.A., as Indenture Trustee and
Harley-Davidson Motorcycle Trust 2007-3 (the “Trust”), as assignee thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to the Trust (i) all the right, title and interest of the Trust
Depositor in and to the Contracts listed on the List of Contracts delivered on
the Closing Date (including, without limitation, all security interests and all
rights to receive payments which are collected pursuant thereto after the Cutoff
Date, including any liquidation proceeds therefrom, but excluding any rights to
receive payments which were collected pursuant thereto on or prior to the Cutoff
Date), (ii) all rights of the Trust Depositor under any physical damage or other
individual insurance policy (and rights under a “forced placed” policy, if any),
any debt insurance policy or any debt cancellation agreement relating to any
such Contract, an Obligor or a Motorcycle securing such Contract, (iii) all
security interests in each such Motorcycle, (iv) all documents contained in the
related Contract Files, (v) all rights (but not the obligations) of the Trust
Depositor under any related motorcycle dealer agreements between dealers (i.e.,
the originators of certain Contracts) and HDCC, (vi) all rights of the Trust
Depositor in the Lockbox, the Lockbox Account and related Lockbox Agreement to
the extent they relate to such Contracts, (vii) all rights (but not the
obligations) of the Trust Depositor under the Transfer and Sale Agreement,
including but not limited to the Trust Depositor’s rights under Article V
thereof, (viii) the remittances, deposits and payments made into the Trust
Accounts from time to time and amounts in the Trust Accounts from time to time
(and any investments of such amounts), (ix) all rights of the Trust Depositor to
certain rebates of premiums and other amounts relating to insurance policies,
debt cancellation agreements, extended service contracts or other repair
agreements and other items financed under such Contracts, and (x) all proceeds
and products of the foregoing.

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article Three of the Sale
and Servicing Agreement and no others.

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this         day of            .

 

HARLEY-DAVIDSON CUSTOMER FUNDING
CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

Title:

 

 

A-1


--------------------------------------------------------------------------------


Exhibit B

[Form of Closing Certificate of Trust Depositor]

Harley-Davidson Customer Funding Corp.

Officer’s Certificate

The undersigned certifies that he is [                 ] of Harley-Davidson
Customer Funding Corp., a Nevada corporation (the “Trust Depositor”), and that
as such is duly authorized to execute and deliver this certificate on behalf of
the Trust Depositor in connection with the Sale and Servicing Agreement (the
“Agreement”) dated as of August 15, 2007 (the “Effective Date”) by and among the
Trust Depositor, The Bank of New York Trust Company, N.A. (the “Indenture
Trustee”), as Indenture Trustee,  Harley-Davidson Credit Corp. (“Harley-Davidson
Credit”), as Servicer, and Harley-Davidson Motorcycle Trust 2007-3 (“Issuer”)
(all capitalized terms used herein without definition have the respective
meanings set forth in the Agreement), and further certifies as follows:

(1)           Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of the Trust Depositor, together with all amendments
thereto as in effect on the date hereof.

(2)           There has been no other amendment or other document filed
affecting the Articles of Incorporation of the Trust Depositor since May 12,
2000, and no such amendment has been authorized by the Board of Directors or
shareholders of the Trust Depositor.

(3)           Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated as of a recent date stating that the Trust
Depositor is duly incorporated under the laws of the State of Nevada and is in
good standing.

(4)           Attached hereto as Exhibit III is a true and correct copy of the
By-laws of the Trust Depositor, which are in full force and effect on the date
hereof.

(5)           Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to the unanimous written consent of the Board of
Directors of the Trust Depositor relating to the execution, delivery and
performance of the Agreement, the Transfer and Sale Agreement, the Trust
Agreement; the Administration Agreement and the Underwriting Agreement
(collectively, the “Program Agreements”).  Said resolutions have not been
amended, modified, annulled or revoked, and are on the date hereof in full force
and effect and are the only resolutions relating to these matters which have
been adopted by the Board of Directors.

(6)           No event with respect to the Trust Depositor has occurred and is
continuing which would constitute an Event of Termination or an event that, with
notice or the passage of time or both, would become an Event of Termination
under the Agreement.  To the best of my knowledge after reasonable
investigation, there has been no material adverse change in the condition,
financial or otherwise, or the earnings, business affairs or business prospects
of the Trust Depositor, whether or not arising in the ordinary course of
business since the respective

B-1


--------------------------------------------------------------------------------


dates as of which information is given in the Preliminary Prospectus (as defined
in the Underwriting Agreement) or the Prospectus and except as set forth
therein.

(7)           All federal, state and local taxes of the Trust Depositor due and
owing as of the date hereof have been paid.

(8)           All representations and warranties of the Trust Depositor
contained in the Program Agreements or any other related documents, or in any
document, certificate or financial or other statement delivered in connection
therewith are true and correct as of the date hereof.

(9)           There is no action, investigation or proceeding pending or, to our
knowledge, threatened against the Trust Depositor before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Program Agreements; (b) seeking to prevent the consummation of any of the
transactions contemplated by the Program Agreements; or (c) which is likely
materially and adversely to affect the Trust Depositor’s performance of its
obligations under, or the validity or enforceability of, the Program Agreements.

(10)         No consent, approval, authorization or order of, and no notice to
or filing with, any governmental agency or body or state or federal court is
required to be obtained by the Trust Depositor for the Trust Depositor’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Certificate.

(11)         The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Program Agreements).  Neither
Harley-Davidson Credit’s transfer and assignment of the Contract Assets to the
Trust Depositor, the Trust Depositor’s concurrent transfer and assignment of the
Trust Corpus to the Trust, nor the concurrent pledge of the Collateral by the
Trust to the Indenture Trustee nor the issuance and sale of the Certificate and
the Notes, nor the execution and delivery of the Program Agreements, nor the
consummation of any other of the transactions contemplated therein, will violate
or conflict with any agreement or instrument to which the Trust Depositor is a
party or by which it is otherwise bound.

(12)         In connection with the transfer of Contracts and related collateral
contemplated in the Agreement, (a) the Trust Depositor has not made such
transfer with actual intent to hinder, delay or defraud any creditor of the
Trust Depositor, and (b) the Trust Depositor has not received less than a
reasonably equivalent value in exchange for such transfer, is not on the date
thereof insolvent (nor will become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

(13)         Each of the agreements and conditions of the Trust Depositor to be
performed on or before the Closing Date pursuant to the Program Agreements have
been performed in all material respects.

*    *    *    *

B-2


--------------------------------------------------------------------------------


In Witness Whereof, I have affixed my signature hereto this      day of
                .

 

By:

 

 

Printed Name:

 

Title:

 


--------------------------------------------------------------------------------


Exhibit C

[Form of Closing Certificate of Servicer/Seller]

HARLEY-DAVIDSON CREDIT CORP.

Officer’s Certificate

The undersigned certifies that he is [                 ] of Harley-Davidson
Credit Corp. (“Harley-Davidson Credit”), and that as such is duly authorized to
execute and deliver this certificate on behalf of Harley-Davidson Credit, as
Servicer, in connection with the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of August 15, 2007 (the “Effective Date”) by and
among Harley-Davidson Credit, as Servicer, Harley-Davidson Customer Funding
Corp. (“CFC”), The Bank of New York Trust Company, N.A., as Indenture Trustee
and Harley-Davidson Motorcycle Trust 2007-3 (“Issuer”), in connection with the
Transfer and Sale Agreement dated as of the Effective Date (the “Transfer and
Sale Agreement”) by and between Harley-Davidson Credit and CFC (all capitalized
terms used herein without definition having the respective meanings set forth in
the Sale and Servicing Agreement), and further certifies as follows:

(1)           Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of Harley-Davidson Credit, together with all
amendments thereto as in effect on the date hereof.

(2)           There has been no other amendment or other document filed
affecting the Articles of Incorporation of Harley-Davidson Credit since August
9, 1999, and no such amendment has been authorized by the Board of Directors or
shareholders of Harley-Davidson Credit.

(3)           Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated as of a recent date, stating that
Harley-Davidson Credit is duly incorporated under the laws of the State of
Nevada and is in good standing.

(4)           Attached hereto as Exhibit III is a true and correct copy of the
By-laws of Harley-Davidson Credit which were in full force and effect as of
August 1999 and at all times subsequent thereto.

(5)           Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to a unanimous written consent of the Board of
Directors of Harley-Davidson Credit and relating to the authorization,
execution, delivery and performance of the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement.  Said resolutions have not been amended, modified, annulled or
revoked, and are on the date hereof in full force and effect and are the only
resolutions relating to these matters which have been adopted by the Board of
Directors.

(6)           No event with respect to Harley-Davidson Credit has occurred and
is continuing which would constitute an Event of Termination or an event that,
with notice or the passage of

C-1


--------------------------------------------------------------------------------


time, would constitute an Event of Termination under the Sale and Servicing
Agreement.  To the best of my knowledge after reasonable investigation, there
has been no material adverse change in the condition, financial or otherwise, or
the earnings, business affairs or business prospects of Harley-Davidson Credit,
whether or not arising in the ordinary course of business, since the respective
dates as of which information is given in the Preliminary Prospectus (as defined
in the Underwriting Agreement) or the Prospectus and except as set forth
therein.

(7)           All federal, state and local taxes of Harley-Davidson Credit due
and owing as of the date hereof have been paid.

(8)           All representations and warranties of Harley-Davidson Credit
contained in the Transfer and Sale Agreement, the Sale and Servicing Agreement,
the Underwriting Agreement and the Administration Agreement (collectively, the
“Program Agreements”) or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct as of the date
hereof.

(9)           There is no action, investigation or proceeding pending or, to my
knowledge, threatened against Harley-Davidson Credit before any court,
administrative agency or other tribunal (a) asserting the invalidity of any
Program Agreement to which Harley-Davidson Credit is a party; or (b) which is
likely materially and adversely to affect Harley-Davidson Credit’s performance
of its obligations under, or the validity or enforceability of, the Program
Agreements.

(10)         No consent, approval, authorization or order of, and no notice to
or filing with, any governmental agency or body or state or federal court is
required to be obtained by Harley-Davidson Credit for Harley-Davidson Credit’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Notes or the Certificate.

(11)         Schedule A hereto contains a complete list of all material
agreements (other than the Transfer and Sale Agreement) or instruments
evidencing or governing indebtedness for money borrowed to which Harley-Davidson
Credit is a party or by which Harley-Davidson Credit or its property is bound. 
Neither Harley-Davidson Credit’s transfer and assignment of the Contract Assets
to CFC, CFC’s concurrent transfer and assignment of the Trust Corpus to the
Trust, nor the concurrent pledge by the Trust of the Collateral to the Indenture
Trustee, nor the issuance and sale of the Notes or the Certificate or the
entering into of the Program Agreements, nor the consummation of any other of
the transactions contemplated therein, will violate or conflict with any
agreement or instrument to which Harley-Davidson Credit is a party or by which
it is otherwise bound.

(12)         In connection with the transfers of Contracts and related assets
contemplated in the Transfer and Sale Agreement, (a) Harley-Davidson Credit has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of Harley-Davidson Credit, and (b) Harley-Davidson Credit has not
received less than a reasonably equivalent value in exchange for such transfer,
is not on the date hereof insolvent (nor will Harley-Davidson Credit become
insolvent as a result thereof), is not engaged (or about to engage) in a
business or transaction for which it has

C-2


--------------------------------------------------------------------------------


unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

(13)         The sole shareholder of Harley-Davidson Credit is Harley-Davidson
Financial Services, Inc., a Delaware corporation, which has its chief executive
office and only office in Chicago, Illinois, and has no other offices in any
other state.

(14)         Each of the agreements and conditions of Harley-Davidson Credit to
be performed or satisfied on or before the Closing Date under the Program
Agreements has been performed or satisfied in all material respects.

(15)         Each Contract being transferred pursuant to the Transfer and Sale
Agreement is evidenced by a written agreement providing for a repayment
obligation as well as a security interest in the related Motorcycle securing
such obligation, and conforms as to these matters in all material respects with
the form of written Contract provided as Exhibit A hereto (with such minor
variations as to specific terms as may be required or deemed desirable in
respect of the laws or requirements of particular states).

(16)         Harley-Davidson Credit has not authorized the filing of any UCC
financing statements listing the Contract Assets as collateral other than
financing statements relating to the transactions contemplated in the Transfer
and Sale Agreement and in the agreements listed on Schedule A hereto.

*   *   *   *   *   *

C-3


--------------------------------------------------------------------------------


In Witness Whereof, I have affixed my signature hereto this      day of
              .

 

By:

 

 

Printed Name:

 

Title:

 


--------------------------------------------------------------------------------


Exhibit D

[RESERVED]

D-1


--------------------------------------------------------------------------------


Exhibit E

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria” (1):

Servicing Criteria

Reference

 

Criteria

 

Applicable
Servicing
Criteria

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

o

 

 

 

 

 

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

o

 

 

 

 

 

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

o

 

 

 

 

 

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

o

 

 

 

 

 

 

 

Cash Collection and Administration

 

 

 

 

 

 

 

1122(d)(2)(i)

 

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

x(2)

 

 

 

 

 

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

x

 

 

 

 

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

o

 

 

 

 

 

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in

 

x

 

E-1


--------------------------------------------------------------------------------


 

 

the transaction agreements.

 

--------------------------------------------------------------------------------

(1)

 

Each Assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of servicing criteria applicable to the Indenture
Trustee and not such other portion(s) applicable to other persons.

(2)

 

Solely with regard to deposits made by the Indenture Trustee.

 

E-2


--------------------------------------------------------------------------------


 

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

x(3)

 

 

 

 

 

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

o

 

 

 

 

 

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

o

 

Reference

 

Criteria

 

 

 

 

Investor Remittances and Reporting

 

 

 

 

 

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

 

o

 

 

 

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

x

 

 

 

 

 

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

o

 

 

 

 

 

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

x

 

E-3


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(3)

 

Assessment to be given by Indenture Trustee shall be only with respect to trust
accounts maintained by the Indenture Trustee under the Sale and Servicing
Agreement

 

E-4


--------------------------------------------------------------------------------


 

Pool Asset Administration

 

1122(d)(4)(i)

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

o

 

 

 

 

1122(d)(4)(ii)

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

o

 

 

 

 

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

o

 

 

 

 

1122(d)(4)(iv)

 

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.

o

 

 

 

 

1122(d)(4)(v)

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

o

 

 

 

 

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

o

 

 

 

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

o

 

 

 

 

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

o

 

 

 

 

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

o

 

Reference

 

Criteria

 

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts):

 

 

E-5


--------------------------------------------------------------------------------


 

 

 

(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.

o

 

 

 

 

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

o

 

 

 

 

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

o

 

 

Servicing Criteria

Applicable
Servicing
Criteria

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

o

 

 

 

 

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

o

 

 

 

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

o

 

E-6


--------------------------------------------------------------------------------


Exhibit F

FORM OF ANNUAL CERTIFICATION OF THE INDENTURE TRUSTEE

Dated:                       

The Bank of New York Trust Company, N.A., not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to
Harley-Davidson Credit Corp. (the “Servicer”), its officers and Harley-Davidson
Motorcycle Trust 2007-3 (the “Issuer”), with the knowledge and intent that they
will rely upon this certification, that:

(1)   It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) and
Item 1122 of Regulation AB under the Securities Act of 1933, as amended, and the
Securities Exchange Act (the “Servicing Assessment”), that were delivered by the
Indenture Trustee to the Seller pursuant to the Sale and Servicing Agreement
dated as of August 15, 2007, among Harley-Davidson Customer Funding Corp., the
Servicer, the Indenture Trustee and the Issuer (collectively, the “Indenture
Trustee Information”);

(2)   To the best of its knowledge, the Indenture Trustee Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information (in making
such statement, the Indenture Trustee makes no representation or warranty as to
any information prepared or provided to it by a third person and upon which it
relied in preparing our information); and

(3)   To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Indenture has been
provided to the Servicer.

THE BANK OF NEW YORK TRUST



COMPANY, N.A., as Indenture Trustee

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-1


--------------------------------------------------------------------------------


Exhibit G

[Form of Certificate Regarding Reacquired Contracts]

Harley-Davidson Credit Corp.

Certificate Regarding Reacquired Contracts

The undersigned certifies that he is the [           ] of Harley-Davidson Credit
Corp., a Nevada corporation (the “Servicer”), and that as such is duly
authorized to execute and deliver this certificate on behalf of the Servicer
pursuant to Section 7.08 of the Sale and Servicing Agreement (the “Agreement”)
dated as of August 15, 2007 by and among Harley-Davidson Customer Funding Corp.,
as Trust Depositor, the Servicer, The Bank of New York Trust Company, N.A., as
Indenture Trustee, and Harley-Davidson Motorcycle Trust 2007-3 (all capitalized
terms used herein without definition having the respective meanings specified in
the Agreement), and further certifies that:

1.                                       The Contracts on the attached schedule
are to be reacquired by the [Seller/Servicer] on the date hereof pursuant to
[Section 7.08 of the Agreement and Section 5.01 of the Transfer and Sale
Agreement/Section 7.10 of the Agreement/Section 7.11 of the Agreement.]

2.                                       Upon deposit of the Purchase Price for
such Contracts, such Contracts may, pursuant to Section 7.09 of the Agreement,
be assigned by the Trustee to the Seller[/Servicer].

IN WITNESS WHEREOF, I have affixed hereunto my signature this               day
of                  .

Harley-Davidson Credit Corp.

 

 

 

 

 

By:

 

 

 

Printed Name:

 

Title:

 

G-1


--------------------------------------------------------------------------------


Exhibit H

[List of Contracts]

H-1


--------------------------------------------------------------------------------


Exhibit I

[Form of Monthly Report to Noteholders and the Certificateholder]

[see attached]

I-1


--------------------------------------------------------------------------------


Exhibit J

[Seller’s Representations and Warranties]

(1)                                  Representations and Warranties Regarding
Seller.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

(a)                                  Organization and Good Standing.  Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has the corporate power to own
its assets and to transact the business in which it is currently engaged. 
Seller is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the character of the business transacted
by it or properties owned or leased by it requires such qualification and in
which the failure so to qualify would have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of Seller or
Trust Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

(b)                                 Authorization; Binding Obligation.  Seller
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which the Seller is a party and all of
the transactions contemplated under this Agreement and the other Transaction
Documents to which the Seller is a party, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Seller is a party.   This
Agreement and the other Transaction Documents to which the Seller is a party
constitute the legal, valid and binding obligation of Seller enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

(c)                                  No Consent Required.  Seller is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Seller is a party.

(d)                                 No Violations.  Seller’s execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Seller is a party will not violate any provision of any existing law or
regulation or any order or decree of any court or the Articles of Incorporation
or Bylaws of Seller, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Seller is a party or by which Seller or any
of Seller’s properties may be bound.

(e)                                  Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of Seller threatened, against Seller
or any of its properties or with respect to this Agreement or any other
Transaction Document to which the Seller is a party which, if adversely
determined, would in the opinion of Seller have a material adverse effect on the
business, properties, assets or condition (financial or

J-1


--------------------------------------------------------------------------------


other) of Seller or the transactions contemplated by this Agreement or any other
Transaction Document to which the Seller is a party.

(f)                                    State of Incorporation; Name; No
Changes.  Seller’s state of incorporation is the State of Nevada.  Seller’s
exact legal name is as set forth in the first paragraph of this Agreement. 
Seller has not changed its name whether by amendment of its Articles of
Incorporation, by reorganization or otherwise, and has not changed its state of
incorporation within the four months preceding the Closing Date.

(g)                                 Buell.  Approximately 5.0% of the aggregate
principal balance of contracts financed from time to time by the Seller are
secured by motorcycles manufactured by Buell.

(h)                                 Solvency.  The Seller, after giving effect
to the conveyances made by it hereunder, is Solvent.

(2)                                 Representations and Warranties Regarding
Each Contract.  Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, that:

(a)                                  List of Contracts.  The information set
forth in the List of Contracts is true, complete and correct in all material
respects as of the Cutoff Date.

(b)                                 Payments.  As of the Cutoff Date, the most
recent scheduled payment with respect to any Contract either had been made or
was not delinquent for more than 30 days.  To the best of Seller’s knowledge,
all payments made on each Contract were made by the respective Obligor or under
a debt insurance policy or debt cancellation agreement.

(c)                                  No Waivers.  As of the Closing Date, the
terms of the Contracts have not been waived, altered or modified in any respect,
except by instruments or documents included in the related Contract File.

(d)                                 Binding Obligation.  Each Contract is a
legal, valid and binding payment obligation of the Obligor thereunder and is
enforceable in accordance with its terms, except as such enforceability may be
limited by insolvency, bankruptcy, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights generally.

(e)                                  No Defenses.  No Contract is subject to any
right of rescission, setoff, counterclaim or defense, including the defense of
usury, and the operation of any of the terms of such Contract or the exercise of
any right thereunder will not render the Contract unenforceable in whole or in
part or subject to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

(f)                                    Insurance.  The Seller, in accordance
with its policies and procedures, has determined that, as of the date of
origination of each Contract, the related Obligor had obtained or agreed to
obtain physical damage insurance covering the Motorcycle.  The terms of each
Contract require that for the term of such Contract the Motorcycle securing such
Contract will be covered by physical damage insurance.

J-2


--------------------------------------------------------------------------------


(g)                                 Origination.  Each Contract (i) was
originated by a Harley-Davidson motorcycle dealer or by Eaglemark Savings Bank,
in each case, in the regular course of its business, (ii) was fully and properly
executed by the parties thereto, and (iii) has been purchased by Seller in the
regular course of its business.  Each Contract was sold by Eaglemark Savings
Bank or such motorcycle dealer, as the case may be, to the Seller without any
fraud or misrepresentation on the part of Eaglemark Savings Bank or, to the
knowledge of the Seller, such motorcycle dealer.

(h)                                 Lawful Assignment.  No Contract was
originated in or is subject to the laws of any jurisdiction whose laws would
make the sale, transfer and assignment of the Contract under this Agreement or
under the Sale and Servicing Agreement or the pledge of the Contract under the
Indenture unlawful, void or voidable.

(i)                                     Compliance with Law.  None of the
Contracts, the origination of the Contracts by Harley-Davidson motorcycle
dealers or Eaglemark Savings Bank, the purchase of the Contracts by the Seller,
the sale of the Contracts by the Seller to the Trust Depositor or by the Trust
Depositor to the Trust, or any combination of the foregoing, violated at the
time of origination or as of the Closing Date, in any material respect any
requirement of any federal, state or local law and regulations thereunder,
including, without limitation, usury, truth in lending, motor vehicle
installment loan and equal credit opportunity laws, applicable to the Contracts
and the sale of Motorcycles.

(j)                                     Contract in Force.  As of the Closing
Date, no Contract has been satisfied or subordinated in whole or in part or
rescinded, and the related Motorcycle securing any Contract has not been
released from the lien of the Contract in whole or in part.

(k)                                  Valid Security Interest.  Each Contract
creates a valid, subsisting and enforceable first priority perfected security
interest in favor of Seller or Eaglemark Savings Bank (as the case may be) in
the Motorcycle covered thereby, and such security interest has been validly
assigned by Eaglemark Savings Bank to Seller (where applicable) and by Seller to
the Trust Depositor.  Seller’s security interest has been validly assigned by
the Seller to the Trust Depositor pursuant to this Agreement and by the Trust
Depositor to the Issuer pursuant to the Sale and Servicing Agreement. 
Immediately prior to the transfer, assignment and conveyance thereof, each
Contract is secured by a first priority, validly perfected security interest in
the Motorcycle covered thereby in favor of the Seller or Eaglemark Savings Bank
as secured party or all necessary and appropriate actions have been commenced
that would result in a first priority, validly perfected security interest in
the Motorcycle covered thereby in favor of the Seller or Eaglemark Savings Bank
as secured party, except, in each case, as to priority for any lien for taxes,
labor, materials or of any state law enforcement agency affecting a Motorcycle.

(1)                                  Good Title.  Each Contract was purchased by
Seller for value and taken into possession prior to the Cutoff Date in the
ordinary course of its business, without knowledge that the Contract was subject
to a security interest.  No Contract has been sold, assigned or pledged to any
person other than Trust Depositor and the Issuer as the transferee of Trust
Depositor, and prior to the transfer of the Contract to Trust Depositor, Seller
had good and marketable title to each Contract free and clear of any
encumbrance, equity,

J-3


--------------------------------------------------------------------------------


loan, pledge, charge, claim or security interest and was the sole owner thereof
and had full right to transfer the Contract to Trust Depositor, and, immediately
upon the transfer of each Contract by the Seller, the Trust Depositor shall have
good and marketable title to each Contract free and clear of any encumbrance,
equity, loan, pledge, charge, claim or security interest, and, immediately upon
the transfer of each Contract by the Trust Depositor, the Issuer shall have good
and marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest.

(m)                               No Defaults.  As of the Cutoff Date, no
default, breach, violation or event permitting acceleration existed with respect
to any Contract and no event had occurred which, with notice and the expiration
of any grace or cure period, would constitute such a default, breach, violation
or event permitting acceleration under such Contract.  Seller has not waived any
such default, breach, violation or event permitting acceleration, and Seller has
not granted any extension of payment terms on any Contract.  As of the Cutoff
Date, no Motorcycle had been repossessed.

(n)                                 No Liens.  As of the Closing Date there are,
to the best of Seller’s knowledge, no liens or claims which have been filed for
work, labor or materials affecting the Motorcycle securing any Contract which
are liens prior to, or equal with, the lien of such Contract.

(o)                                 Installments.  Each Contract has a fixed
Contract Rate and provides for monthly payments of principal and interest which,
if timely made, would fully amortize the loan on a simple-interest basis over
its term.

(p)                                 Enforceability.  Each Contract contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the collateral of the
benefits of the security.

(q)                                 One Original.  Each Contract is evidenced by
only one original executed Contract, which original has been delivered to the
Issuer or its designee on or before the Closing Date.

(r)                                    No Government Obligors.  No Obligor is
the United States government or an agency, authority, instrumentality or other
political subdivision of the United States government.

(s)                                  Lockbox Bank.  The Lockbox Bank is the only
institution holding any Lockbox Account for receipt of payments from Obligors,
and all Obligors have been instructed to make payments to the Lockbox Account
(either directly by remitting payments to the Lockbox, or indirectly by making
payments through direct debit, the telephone or the internet to an account of
the Servicer which payments will be subsequently transferred from such account
to one or more Lockbox Banks), and no person claiming through or under Seller
has any claim or interest in the Lockbox Account other than the Lockbox Bank;
provided, however, that other “Trusts” (as defined in the Lockbox Agreement)
shall have an interest in certain other collections therein not related to the
Contracts.

(t)                                    Obligor Bankruptcy.  At the Cutoff Date,
no Obligor was subject to a bankruptcy proceeding (according to the records of
the Seller) within the one year preceding the Cutoff Date.

(u)                                 Chattel Paper.  The Contracts constitute
tangible chattel paper within the meaning of the UCC.

J-4


--------------------------------------------------------------------------------


(v)                                 Contract Not Assumable.  No Contract is
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Trust Depositor with respect to such
Contract.

(w)                               Selection Criteria.  Each Contract is secured
by a new or used Motorcycle.  No Contract has a Contract Rate less than 4.027%. 
Each Contract amortizes the amount financed over an original term no greater
than 84 months.  Each Contract has a Principal Balance of at least $500.00 as of
the related Cutoff Date.

(3)                                  Representations and Warranties Regarding
the Contracts in the Aggregate.  Seller represents and warrants, as of the
execution and delivery of this Agreement and as of the Closing Date, that:

(a)                                  Amounts.  The aggregate Principal Balances
payable by Obligors under the Contracts as of the Cutoff Date equals or exceeds
the sum of the principal balance of the Notes on the Closing Date.

(b)                                 Characteristics.  The Contracts have the
following characteristics: (i) all the Contracts are secured by Motorcycles;
(ii) no Contract has a remaining maturity of more than 84 months; and (iii) the
final scheduled payment on the Contract with the latest maturity is due not
later than October 2014.  Approximately 84.42% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately 15.58% is attributable to loans for purchases of
used Motorcycles.  No Contract was originated after the Cutoff Date.  No
Contract has a Contract Rate less than 4.027%.  Approximately 99.06% of the
Principal Balance of the Contracts as of the Cutoff Date is attributable to
loans for purchases of Motorcycles manufactured by Harley-Davidson or Buell and
approximately 0.94% of the Principal Balance of the Contracts as of the Cutoff
Date is attributable to loans to purchase Motorcycles not manufactured by
Harley-Davidson or Buell.

(c)                                  Marking Records.  As of the Closing Date,
Seller has caused the Computer File relating to the Contracts sold hereunder and
concurrently reconveyed by Trust Depositor to the Trust and pledged by the Trust
to the Indenture Trustee to be clearly and unambiguously marked to indicate that
such Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

(d)                                 No Adverse Selection.  No selection
procedures adverse to Noteholders have been employed in selecting the Contracts.

(e)                                  True Sale.  The transactions contemplated
by the Transfer and Sale Agreement and this Agreement constitute valid sales,
transfers and assignments from Seller to Trust Depositor and from Trust
Depositor to the Trust of all of Seller’s right, title and interest in the
Contract Assets as of the Closing Date.

(f)                                    All Filings Made.  All filings
(including, without limitation, UCC filings) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trustee a first priority perfected lien on, or ownership interest
in, the Contracts and the proceeds thereof and the rest of the Trust Corpus have
been made, taken or performed.

J-5


--------------------------------------------------------------------------------


(g)                                 Delta Loans.  No more than 11.00% of the
Principal Balance of the Contracts as of the Cutoff Date is attributable to
Delta Loans.

(4)                                  Representations and Warranties Regarding
the Contract Files.  Seller represents and warrants as of the execution and
delivery of this Agreement and as of the Closing Date that:

(a)                                  Possession.  Immediately prior to the
Closing Date, the Servicer, or its custodian, will have possession of each
original Contract and the related complete Contract File.  Each of such
documents which is required to be signed by the Obligor has been signed by the
Obligor in the appropriate spaces.  All blanks on any form have been properly
filled in and each form has otherwise been correctly prepared.  The complete
Contract File for each Contract currently is in the possession of the Servicer,
or its custodian.

(b)                                 Bulk Transfer Laws.  The transfer,
assignment and conveyance of the Contracts and the Contract Files by Seller
pursuant to the Transfer and Sale Agreement and by Trust Depositor pursuant to
the Sale and Servicing Agreement is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

J-6


--------------------------------------------------------------------------------


Exhibit K

[Lockbox Bank and Lockbox Account]

Lockbox

 

 

Harley-Davidson Credit Corp.

 

8529 Innovation Way

 

Chicago, Illinois 60682-0085

 

 

Lockbox Bank

 

 

 

LaSalle Bank National Association

 

135 South LaSalle Street

 

Chicago, Illinois 60674

 

K-1


--------------------------------------------------------------------------------


Exhibit L

RESERVED

L-1


--------------------------------------------------------------------------------